Exhibit 10.1

Execution Version

WAIVER, SECOND AMENDMENT TO THIRD AMENDED AND

RESTATED CREDIT AGREEMENT AND JOINDER

THIS WAIVER, SECOND AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT AND
JOINDER (this “Amendment”), dated as of September 30, 2014, is by and among
LEHIGH GAS PARTNERS LP, a Delaware limited partnership (the “Partnership”),
LEHIGH GAS WHOLESALE SERVICES, INC., a Delaware corporation (“Services” and
together with the Partnership, the “Borrowers”), the Material Domestic
Subsidiaries of the Partnership party hereto (collectively, the “Guarantors”),
the Lenders (as defined below) party hereto and CITIZENS BANK OF PENNSYLVANIA,
as administrative agent on behalf of the Lenders under the Credit Agreement (as
hereinafter defined) (in such capacity, the “Administrative Agent”). Capitalized
terms used herein and not otherwise defined herein shall have the meanings
ascribed thereto in the Credit Agreement.

W I T N E S S E T H

WHEREAS, the Borrowers, the Guarantors, certain banks and financial institutions
from time to time party thereto (the “Lenders”) and the Administrative Agent are
parties to that certain Third Amended and Restated Credit Agreement dated as of
March 4, 2014 (as amended by that certain First Amendment to Third Amended and
Restated Credit Agreement dated as of July 2, 2014 and as further amended ,
modified, extended, restated, replaced, or supplemented from time to time, the
“Credit Agreement”);

WHEREAS, the Borrowers have notified the Administrative Agent that they are
requesting an increase to the Revolving Committed Amount (the “Revolver
Increase”) in an aggregate principal amount of $100,000,000;

WHEREAS, the Credit Parties have informed the Administrative Agent that the
Partnership will change its registered legal name to CrossAmerica Partners LP on
or after October 1, 2014 (the “Name Change”);

WHEREAS, pursuant to Section 6.8 of the Credit Agreement, the Credit Parties are
required to provide thirty (30) days prior written notice of the Name Change to
the Administrative Agent (the “Notice Requirement”);

WHEREAS, the Credit Parties have requested that the Administrative Agent waive
the Notice Requirement with respect to the Name Change;

WHEREAS, the Credit Parties have requested that the Required Lenders amend
certain provisions of the Credit Agreement; and

WHEREAS, (i) such Lenders are willing to provide the Revolver Increase, (ii) the
Administrative Agent is willing to waive the Notice Requirement and (iii) the
Required Lenders are willing to make such amendments to the Credit Agreement, in
accordance with and subject to the terms and conditions set forth herein.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the agreements hereinafter set forth, and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:

ARTICLE I

WAIVER

1.1     Waiver. Notwithstanding the provisions of the Credit Agreement to the
contrary, the Administrative Agent hereby irrevocably waives, on a one time
basis and solely with respect to the Name Change, the Notice Requirement.

1.2     Effectiveness of Waiver. This Waiver shall be effective only to the
extent specifically set forth herein and shall not (a) be construed as a consent
to or waiver of any breach, Default or Event of Default other than as
specifically consented to herein nor as a consent to any breach, Default or
Event of Default of which the Lenders have not been informed by the Credit
Parties, (b) affect the right of the Lenders to demand compliance by the Credit
Parties with all terms and conditions of the Credit Parties, except as
specifically consented to herein, (c) be deemed a consent to any transaction or
future action on the part of the Credit Parties requiring the Lenders’ or the
Required Lenders’ consent or approval under the Credit Documents, except as
specifically set forth herein or (d) except as set forth herein, be deemed or
construed to be a waiver or release of, or a limitation upon, the Administrative
Agent’s or the Lenders’ exercise of any rights or remedies under the Credit
Agreement or any other Credit Document, whether arising as a consequence of any
Default or Event of Default which may now exist or otherwise, all such rights
and remedies hereby being expressly reserved.

ARTICLE II

AMENDMENT TO CREDIT AGREEMENT

2.1     Amendments to Credit Agreement. From and after the Amendment Effective
Date (as hereinafter defined), the Credit Agreement is amended pursuant to this
Amendment and amendments to the Credit Agreement prior to the date hereof to
delete the stricken text (indicated textually in the same manner as the
following example: stricken text) and to add the double-underlined text
(indicated textually in the same manner as the following example:
double-underlined text) as set forth in the pages of the Credit Agreement
attached as Annex A to this Amendment.

2.2     Amendments to Schedules and Exhibits. From and after the Amendment
Effective Date, those certain Schedules and Exhibits attached as Annex B to this
Amendment shall replace the corresponding Schedules and Exhibits to the Credit
Agreement to reflect amendments pursuant to this Amendment and amendments to the
Credit Agreement prior to the date hereof. All other Schedules and Exhibits to
the Credit Agreement shall not be modified or otherwise affected.

 

2



--------------------------------------------------------------------------------

2.3     Credit Agreement Governs. Except as set forth in this Amendment and in
the form of the Credit Agreement attached hereto as Annex A to this Amendment,
the Revolving Facility Increase shall be of the same Class as the Revolving
Loans, shall have identical terms as the Revolving Loans and shall otherwise be
subject to the provisions, including any provisions restricting the rights, or
regarding the obligations, of the Credit Parties or any provisions regarding the
rights of the Lenders, of the Credit Agreement and the other Credit Documents.

2.4     Incremental Facility. For the avoidance of doubt, the Revolver Increase
contemplated by this Amendment shall not reduce the incremental facility
permitted by Section 2.22 of the Credit Agreement.

ARTICLE III

JOINDER

Services is currently a “Guarantor” under the Credit Agreement. The Partnership
elects to join Services as a Borrower under the Credit Agreement.

Accordingly, Services and the Partnership hereby agree as follows with the
Administrative Agent, for the benefit of the Lenders:

Services hereby acknowledges, agrees and confirms that, by its execution of this
Amendment, Services will be deemed to be a “Borrower” under the Credit Agreement
and shall have all of the obligations of a Borrower thereunder as if it had
executed the Credit Agreement in such capacity. Services hereby ratifies, as of
the date hereof, and agrees to be bound by, all of the terms, provisions and
conditions applicable to the Credit Parties contained in the applicable Credit
Documents, including, without limitation (a) all of the representations and
warranties set forth in Article III of the Credit Agreement and (b) all of the
affirmative and negative covenants set forth in Articles V and VI of the Credit
Agreement.

The Partnership confirms that the Credit Agreement is, and upon Services
becoming a Borrower thereunder, shall continue to be, in full force and effect.
The parties hereto confirm and agree that immediately upon Services becoming a
Borrower, Services shall cease to be a “Guarantor” under the Credit Agreement
and shall instead be a Borrower thereunder.

ARTICLE IV

CONDITIONS TO EFFECTIVENESS

4.1     Closing Conditions. This Amendment shall become effective on the date
hereof (the “Amendment Effective Date”) upon satisfaction of the following
conditions (in each case, in form and substance reasonably acceptable to the
Administrative Agent):

(a)     Executed Amendment. The Administrative Agent shall have received a copy
of this Amendment duly executed by each of the Credit Parties, the Required
Lenders, the Lenders providing the Revolver Increase and the Administrative
Agent.

 

3



--------------------------------------------------------------------------------

(b)     Revolver Increase. The Administrative Agent shall have received an
officer’s certificate signed by an authorized officer of the Partnership
attaching updated financial projections demonstrating that, after giving effect
to the Revolver Increase on the Amendment Effective Date and any borrowings
thereunder on the Amendment Effective Date for such Revolver Increase on a Pro
Forma Basis, the Borrowers will be in compliance with the financial covenants
set forth in Section 5.9 of the Credit Agreement.

(c)     Organizational Documents. The Administrative Agent shall have received
the following, each in form and substance reasonably satisfactory to the
Administrative Agent, an officer’s certificate (A) certifying that the articles
of incorporation or other organizational documents, as applicable, of each
Credit Party (other than Services) that were delivered on the Closing Date or
the date on which any Credit Party was joined as a Guarantor pursuant to a
Joinder Agreement (the “Joinder Date”) remain true and complete as of the
Amendment Effective Date (or certified updates as applicable), (B) attaching a
copy of the certified articles of incorporation of Services certified (x) by an
officer of Services as of the Amendment Effective Date to be true and correct
and in force and effect as of such date, and (y) to be true and complete as of a
recent date by the Secretary of State of the State of Delaware, (C) certifying
that the bylaws, operating agreements or partnership agreements of each Credit
Party (other than Services) that were delivered on the Closing Date or Joinder
Date remain true and correct and in force and effect as of the Amendment
Effective Date (or certified updates as applicable), (D) attaching a copy of the
bylaws of Services certified by an officer of Services as of the Amendment
Effective Date to be true and correct and in force and effect as of the
Amendment Effective Date, (E) certifying that the resolutions of the board of
directors of each Credit Party (other than Services) that were delivered on the
Closing Date or Joinder Date remain true and correct and in force and effect as
of the Amendment Effective Date, (F) attaching a copy of the resolutions of the
board of directors of Services approving and adopting the Credit Documents, as
amended by this Amendment, the Transactions and authorizing execution and
delivery thereof, certified by an officer of Services as of the Amendment
Effective Date to be true and correct and in force and effect as of such date,
(G) attaching certificates of good standing, existence or its equivalent with
respect to each Credit Party certified as of a recent date by the appropriate
Governmental Authorities of the state of incorporation or organization and
(H) certifying that each officer listed in the incumbency certification
contained in each Credit Party’s Secretary’s Certificate, delivered on the
Closing Date or Joinder Date remains a duly elected and qualified officer of
such Credit Party and such officer remains duly authorized to execute and
deliver on behalf of such Credit Party the Amendment or attaching a new
incumbency certificate for each officer signing this Amendment.

(d)     Legal Opinion. The Administrative Agent shall have received an opinion
or opinions of counsel for the Credit Parties, dated the Amendment Effective
Date and addressed to the Administrative Agent and the Lenders, which shall be
in form and substance satisfactory to the Administrative Agent.

 

4



--------------------------------------------------------------------------------

(e)     Solvency Certificate. The Administrative Agent shall have received an
officer’s certificate prepared by the chief financial officer or other
Authorized Officer approved by the Administrative Agent of the Partnership as to
the financial condition, solvency and related matters of the Credit Parties and
their Subsidiaries, after giving effect to the Amendment and the initial
borrowings on the Amendment Effective Date, if any, pursuant to the Revolver
Increase.

(f)     Default. Both before and after giving effect to this Amendment, no
Default or Event of Default shall exist.

(g)     Fees and Expenses. The Administrative Agent shall have received from the
Borrowers all fees and expenses that are payable in connection with the
consummation of the transactions contemplated hereby and King & Spalding LLP
shall have received from the Borrowers payment of all outstanding fees and
expenses previously incurred and all fees and expenses incurred in connection
with this Amendment.

(h)     Miscellaneous. All other documents and legal matters in connection with
the transactions contemplated by this Amendment shall be reasonably satisfactory
in form and substance to the Administrative Agent and its counsel.

ARTICLE V

MISCELLANEOUS

5.1     Amended Terms. On and after the Amendment Effective Date, all references
to the Credit Agreement in each of the Credit Documents shall hereafter mean the
Credit Agreement as amended by this Amendment. Except as specifically amended
hereby or otherwise agreed, the Credit Agreement is hereby ratified and
confirmed and shall remain in full force and effect according to its terms. This
Amendment shall not (a) be construed as a waiver of any breach, Default or Event
of Default, (b) affect the right of the Lenders to demand compliance by the
Credit Parties with all terms and conditions of the Credit Documents, except as
specifically modified by this Amendment, (c) be deemed a waiver of any
transaction or future action on the part of the Credit Parties requiring the
Lenders’ or the Required Lenders’ consent or approval under the Credit
Documents, or (d) be deemed or construed to be a waiver or release of, or a
limitation upon, the Administrative Agent’s or the Lenders’ exercise of any
rights or remedies under the Credit Agreement or any other Credit Document,
whether arising as a consequence of any Default or Event of Default which may
now exist or otherwise, all such rights and remedies hereby being expressly
reserved.

5.2     Representations and Warranties of Credit Parties. Each of the Credit
Parties represents and warrants as follows:

(a)     It has taken all necessary action to authorize the execution, delivery
and performance of this Amendment.

 

5



--------------------------------------------------------------------------------

(b)     This Amendment has been duly executed and delivered by such Person and
constitutes such Person’s legal, valid and binding obligation, enforceable in
accordance with its terms, except as such enforceability may be subject to
(i) bankruptcy, insolvency, reorganization, fraudulent conveyance or transfer,
moratorium or similar laws affecting creditors’ rights generally and
(ii) general principles of equity (regardless of whether such enforceability is
considered in a proceeding at law or in equity).

(c)     No consent, approval, authorization or order of, or filing, registration
or qualification with, any court or governmental authority or third party is
required in connection with the execution, delivery or performance by such
Person of this Amendment.

(d)     The representations and warranties set forth in Article III of the
Credit Agreement are true and correct in all material respects on and as of the
date hereof as if made on and as of the date hereof, except to the extent that
any such representation and warranty specifically relate to an earlier date, in
which case such representations and warranties shall have been true and correct
in all material respects on and as of such earlier date; provided that, in each
case, such materiality qualifier shall not be applicable to any representations
and warranties that already are qualified or modified by materiality in the text
thereof.

(e)     Both before and after giving effect to this Amendment, no event has
occurred and is continuing which constitutes a Default or an Event of Default.

(f)     The Security Documents continue to create a valid security interest in,
and Lien upon, the Collateral, in favor of the Administrative Agent, for the
benefit of the Lenders, which security interests and Liens are perfected in
accordance with the terms of the Security Documents and prior to all Liens other
than Permitted Liens.

(g)     The Credit Party Obligations are not reduced or modified by this
Amendment and are not subject to any offsets, defenses or counterclaims.

5.3     Reaffirmation of Credit Party Obligations. Each Credit Party hereby
ratifies the Credit Agreement, as amended by this Amendment, and acknowledges
and reaffirms (a) that it is bound by all terms of the Credit Agreement, as
amended by this Amendment, applicable to it and (b) that it is responsible for
the observance and full performance of its respective Credit Party Obligations.

5.4     Credit Document. This Amendment shall constitute a Credit Document under
the terms of the Credit Agreement.

5.5     Expenses. The Borrowers agree to pay all reasonable costs and expenses
of the Administrative Agent in connection with the preparation, execution and
delivery of this Amendment, including without limitation the reasonable fees and
expenses of the Administrative Agent’s legal counsel.

 

6



--------------------------------------------------------------------------------

5.6     Further Assurances. The Credit Parties agree to promptly take such
action, upon the request of the Administrative Agent, as is necessary to carry
out the intent of this Amendment.

5.7     Entirety. This Amendment and the other Credit Documents embody the
entire agreement among the parties hereto and supersede all prior agreements and
understandings, oral or written, if any, relating to the subject matter hereof.

5.8     Counterparts; Telecopy. This Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall constitute one and the same instrument. Delivery of an
executed counterpart to this Amendment by telecopy or other electronic means
shall be effective as an original and shall constitute a representation that an
original will be delivered.

5.9     No Actions, Claims, Etc. As of the date hereof, each of the Credit
Parties hereby acknowledges and confirms that it has no knowledge of any
actions, causes of action, claims, demands, damages and liabilities of whatever
kind or nature, in law or in equity, against the Administrative Agent, the
Lenders, or the Administrative Agent’s or the Lenders’ respective officers,
employees, representatives, agents, counsel or directors arising from any action
by such Persons, or failure of such Persons to act under the Credit Agreement on
or prior to the date hereof.

5.10     GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK
(INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW).

5.11     Successors and Assigns. This Amendment shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
assigns.

5.12     Consent to Jurisdiction; Service of Process; Waiver of Jury Trial. The
jurisdiction, service of process and waiver of jury trial provisions set forth
in Sections 9.13 and 9.16 of the Credit Agreement are hereby incorporated by
reference, mutatis mutandis.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

7



--------------------------------------------------------------------------------

LEHIGH GAS PARTNERS LP

WAIVER, SECOND AMENDMENT TO THIRD AMENDED AND

RESTATED CREDIT AGREEMENT AND JOINDER

IN WITNESS WHEREOF the parties hereto have caused this Amendment to be duly
executed on the date first above written.

 

BORROWERS:

  

LEHIGH GAS PARTNERS LP,

  

a Delaware limited partnership

  

By: Lehigh Gas GP LLC, its general partner

  

By: /s/ Joseph V. Topper, Jr.                                 

  

Name: Joseph V. Topper, Jr.

  

Title:   Chief Executive Officer

  

LEHIGH GAS WHOLESALE

  

SERVICES, INC., a Delaware corporation

  

By: /s/ Joseph V. Topper, Jr.                                

  

Name: Joseph V. Topper, Jr.                                

  

Title:   President                                                     

GUARANTORS:

  

LGP OPERATIONS LLC,

  

a Delaware limited liability company

  

By: /s/ Joseph V. Topper, Jr.                                

  

Name: Joseph V. Topper, Jr.                                

  

Title:   President                                                     

  

LEHIGH GAS WHOLESALE LLC,

  

a Delaware limited liability company

  

By: /s/ Joseph V. Topper, Jr.                                

  

Name: Joseph V. Topper, Jr.                                

  

Title:   President                                                     

  

LGP REALTY HOLDINGS LP,

  

a Delaware limited partnership

  

By: LGP Realty Holdings GP LLC, its general partner

  

By: /s/ Joseph V. Topper, Jr.                                

  

Name: Joseph V. Topper, Jr.                                

  

Title:   President                                                     



--------------------------------------------------------------------------------

LEHIGH GAS PARTNERS LP

WAIVER, SECOND AMENDMENT TO THIRD AMENDED AND

RESTATED CREDIT AGREEMENT AND JOINDER

 

  

EXPRESS LANE, INC.,

  

a Florida corporation

  

By: /s/ Joseph V. Topper, Jr.                                

  

Name: Joseph V. Topper, Jr.                                

  

Title:   President                                                     

  

LGP REALTY HOLDINGS GP LLC,

a Delaware limited liability company

  

By: /s/ Joseph V. Topper, Jr.                                

  

Name: Joseph V. Topper, Jr.                                

  

Title:   President                                                     

  

PETROLEUM MARKETERS,

INCORPORATED,

a Virginia corporation

  

By: /s/ Joseph V. Topper, Jr.                                

  

Name: Joseph V. Topper, Jr.                                

  

Title:   President                                                     

  

PM TERMINALS, INC.,

a Virginia corporation

  

By: /s/ Joseph V. Topper, Jr.                                

  

Name: Joseph V. Topper, Jr.                                

  

Title:   President                                                     

  

PM PROPERTIES, INC.,

a Virginia corporation

  

By: /s/ Joseph V. Topper, Jr.                                

  

Name: Joseph V. Topper, Jr.                                

  

Title:   President                                                     

  

STOP IN FOOD STORES, INC.,

a Virginia corporation

  

By: /s/ Joseph V. Topper, Jr.                                

  

Name: Joseph V. Topper, Jr.                                

  

Title:   President                                                     



--------------------------------------------------------------------------------

LEHIGH GAS PARTNERS LP

WAIVER, SECOND AMENDMENT TO THIRD AMENDED AND

RESTATED CREDIT AGREEMENT AND JOINDER

 

ADMINISTRATIVE AGENT:

  

CITIZENS BANK OF PENNSYLVANIA, as Lender

and as Administrative Agent on behalf of the Lenders

  

By: /s/ Dale R. Carr                                                 

  

Name: Dale R. Carr

  

Title:    Senior Vice President



--------------------------------------------------------------------------------

LEHIGH GAS PARTNERS LP

WAIVER, SECOND AMENDMENT TO THIRD AMENDED AND

RESTATED CREDIT AGREEMENT AND JOINDER

 

LENDER:

  

KEYBANK NATIONAL ASSOCIATION,

  

as a Lender

  

By: /s/ John Dravenstott                                         

  

Name: John Dravenstott

  

Title:    Vice President



--------------------------------------------------------------------------------

LEHIGH GAS PARTNERS LP

WAIVER, SECOND AMENDMENT TO THIRD AMENDED AND

RESTATED CREDIT AGREEMENT AND JOINDER

 

LENDER:

  

WELLS FARGO BANK, NATIONAL

ASSOCIATION, as a Lender

  

By: /s/ Darcy McLaren                                             

  

Name: Darcy McLaren

  

Title:    Director



--------------------------------------------------------------------------------

LEHIGH GAS PARTNERS LP

WAIVER, SECOND AMENDMENT TO THIRD AMENDED AND

RESTATED CREDIT AGREEMENT AND JOINDER

 

LENDER:

  

BANK OF AMERICA, N.A.,

as a Lender

  

By: /s/ Andrew Richards                                             

  

Name: Andrew Richards

  

Title:    SVP



--------------------------------------------------------------------------------

LEHIGH GAS PARTNERS LP

WAIVER, SECOND AMENDMENT TO THIRD AMENDED AND

RESTATED CREDIT AGREEMENT AND JOINDER

 

LENDER:

  

MANUFACTURERS AND TRADERS TRUST

COMPANY, as a Lender

  

By: /s/ John A. Kintzer                                              

  

Name: John A. Kintzer

  

Title:    VP



--------------------------------------------------------------------------------

LEHIGH GAS PARTNERS LP

WAIVER, SECOND AMENDMENT TO THIRD AMENDED AND

RESTATED CREDIT AGREEMENT AND JOINDER

 

LENDER:

  

ROYAL BANK OF CANADA,

as a Lender

  

By: /s/ Don J. McKinnerney                                    

  

Name: Don J. McKinnerney

  

Title:    Authorized Signatory



--------------------------------------------------------------------------------

LEHIGH GAS PARTNERS LP

WAIVER, SECOND AMENDMENT TO THIRD AMENDED AND

RESTATED CREDIT AGREEMENT AND JOINDER

 

LENDER:

  

SANTANDER BANK, N.A.,

as a Lender

  

By: /s/ Francis D. Phillips                                     

  

Name: Francis D. Phillips

  

Title:    Senior Vice President



--------------------------------------------------------------------------------

LEHIGH GAS PARTNERS LP

WAIVER, SECOND AMENDMENT TO THIRD AMENDED AND

RESTATED CREDIT AGREEMENT AND JOINDER

 

LENDER:

  

PEOPLE’S UNITED BANK,

as a Lender

  

By: /s/ David Denlinger                                        

  

Name: David Denlinger

  

Title:    Regional Manager, SVP



--------------------------------------------------------------------------------

LEHIGH GAS PARTNERS LP

WAIVER, SECOND AMENDMENT TO THIRD AMENDED AND

RESTATED CREDIT AGREEMENT AND JOINDER

 

LENDER:

  

RAYMOND JAMES BANK, N.A.,

as a Lender

  

By: /s/ Scott G. Axelrod                                             

  

Name: Scott G. Axelrod

  

Title:    Vice President



--------------------------------------------------------------------------------

LEHIGH GAS PARTNERS LP

WAIVER, SECOND AMENDMENT TO THIRD AMENDED AND

RESTATED CREDIT AGREEMENT AND JOINDER

 

LENDER:

  

BARCLAYS BANK PLC,

as a Lender

  

By: /s/ Irina Dimova                                             

  

Name: Irina Dimova

  

Title:    Vice President



--------------------------------------------------------------------------------

LEHIGH GAS PARTNERS LP

WAIVER, SECOND AMENDMENT TO THIRD AMENDED AND

RESTATED CREDIT AGREEMENT AND JOINDER

 

LENDER:

  

CAPITAL ONE, NATIONAL ASSOCIATION,

as a Lender

  

By: /s/ Nancy McIver                                             

  

Name: Nancy McIver

  

Title:    Senior Vice President



--------------------------------------------------------------------------------

LEHIGH GAS PARTNERS LP

WAIVER, SECOND AMENDMENT TO THIRD AMENDED AND

RESTATED CREDIT AGREEMENT AND JOINDER

 

LENDER:

  

FIRST NIAGARA BANK N.A.,

as a Lender

  

By: /s/ Kenneth E. Remick                                        

  

Name: Kenneth E. Remick

  

Title:    VP, Corporate Banking



--------------------------------------------------------------------------------

LEHIGH GAS PARTNERS LP

WAIVER, SECOND AMENDMENT TO THIRD AMENDED AND

RESTATED CREDIT AGREEMENT AND JOINDER

 

LENDER:

  

CADENCE BANK, N.A.,

as a Lender

  

By: /s/ Mike Ross                                                 

  

Name: Mike Ross

  

Title:    Executive Vice President



--------------------------------------------------------------------------------

LEHIGH GAS PARTNERS LP

WAIVER, SECOND AMENDMENT TO THIRD AMENDED AND

RESTATED CREDIT AGREEMENT AND JOINDER

 

LENDER:

  

LAFAYETTE AMBASSADOR BANK,

as a Lender

  

By: /s/ Gary E. Maurer                                        

  

Name: GARY E MAURER

  

Title:    SENIOR VICE PRESIDENT



--------------------------------------------------------------------------------

LEHIGH GAS PARTNERS LP

WAIVER, SECOND AMENDMENT TO THIRD AMENDED AND

RESTATED CREDIT AGREEMENT AND JOINDER

 

LENDER:

  

FIRST TENNESSEE BANK, N.A. as a Lender

  

By: /s/ Keith A. Sherman                                    

  

Name: Keith A. Sherman

  

Title:    Senior Vice President



--------------------------------------------------------------------------------

LEHIGH GAS PARTNERS LP

WAIVER, SECOND AMENDMENT TO THIRD AMENDED AND

RESTATED CREDIT AGREEMENT AND JOINDER

 

LENDER:

  

J.P. MORGAN CHASE BANK, NA, as a Lender

  

By: /s/ Sarah L. Freedman                                        

  

Name: Sarah L. Freedman

  

Title:    Executive Director



--------------------------------------------------------------------------------

LEHIGH GAS PARTNERS LP

WAIVER, SECOND AMENDMENT TO THIRD AMENDED AND

RESTATED CREDIT AGREEMENT AND JOINDER

 

LENDER:

  

THE BANK OF TOKYO-MITSUBISHI UFJ,

LTD., as a Lender

  

By: /s/ Mark Oberreuter                                        

  

Name: Mark Oberreuter

  

Title:    Vice President



--------------------------------------------------------------------------------

ANNEX A

Amended Third Amended and Restated Credit Agreement

See Attached.



--------------------------------------------------------------------------------

ANNEX A

Amended Third Amended and Restated Credit Agreement

EXECUTION VERSIONPublished CUSIP Number: 52481KAC8

52481KAD6

 

 

$450,000,000550,000,000

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

among

LEHIGH GAS PARTNERS LP,

as Borrower

and

LEHIGH GAS WHOLESALE SERVICES, INC.,

as Borrowers,

CERTAIN DOMESTIC SUBSIDIARIES OF THE BORROWERBORROWERS

FROM TIME TO TIME PARTY HERETO,

as Guarantors,

THE LENDERS PARTY HERETO,

and

CITIZENS BANK OF PENNSYLVANIA,

as Administrative Agent

Dated as of March 4, 2014

RBS CITIZENS, N.A.,as amended by that certain First Amendment dated as of
July 2, 2014 and

that certain Second Amendment dated as of September 30, 2014

CITIZENS BANK, NATIONAL ASSOCIATION

KEYBANK NATIONAL ASSOCIATION

and

WELLS FARGO SECURITIES, LLC

as Joint Lead Arranger and Joint Bookrunners

KEYBANK NATIONAL ASSOCIATION

and

WELLS FARGO BANK, NATIONAL ASSOCIATION

as Co-Syndication Agents

and

BANK OF AMERICA, N.A.,

MANUFACTURERS AND TRADERS TRUST COMPANY,

ROYAL BANK OF CANADA

and

SANTANDER BANK, N.A.

As Co-Documentation Agents

 

 

Prepared by:

   LOGO [g794870g67w50.jpg]



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I DEFINITIONS

     1   

Section 1.1

 

Defined Terms

     1   

Section 1.2

 

Other Definitional Provisions

     3436   

Section 1.3

 

Accounting Terms

     3536   

Section 1.4

 

Time References

     3637   

Section 1.5

 

Execution of Documents

     3637   

ARTICLE II THE LOANS; AMOUNT AND TERMS

     3637   

Section 2.1

 

Revolving Loans

     3637   

Section 2.2

 

[Intentionally Omitted]

     3840   

Section 2.3

 

Letter of Credit Subfacility

     3840   

Section 2.4

 

Swingline Loan Subfacility

     4344   

Section 2.5

 

Fees

     4546   

Section 2.6

 

Commitment Reductions

     4647   

Section 2.7

 

Prepayments

     4648   

Section 2.8

 

Default Rate and Payment Dates

     4749   

Section 2.9

 

Conversion Options

     4850   

Section 2.10

 

Computation of Interest and Fees; Usury

     4950   

Section 2.11

 

Pro Rata Treatment and Payments

     5051   

Section 2.12

 

Non-Receipt of Funds by the Administrative Agent

     5254   

Section 2.13

 

Inability to Determine Interest Rate

     5455   

Section 2.14

 

Yield Protection

     5456   

Section 2.15

 

Compensation for Losses

     5657   

Section 2.16

 

Taxes

     5758   

Section 2.17

 

Indemnification; Nature of Issuing Lender’s Duties

     6163   

Section 2.18

 

Illegality

     6264   

Section 2.19

 

Mitigation Obligations; Replacement of Lenders

     6364   

Section 2.20

 

Cash Collateral

     6466   

Section 2.21

 

Defaulting Lenders

     6567   

Section 2.22

 

Incremental Facility

     6870   

Section 2.23

 

Joint and Several Obligations of the Borrowers

     71   

ARTICLE III REPRESENTATIONS AND WARRANTIES

     7073   

Section 3.1

 

Financial Condition

     7074   

Section 3.2

 

No Material Adverse Effect

     7174   

Section 3.3

 

Corporate Existence; Compliance with Law; Patriot Act Information

     7174   

Section 3.4

 

Corporate Power; Authorization; Enforceable Obligations

     7175   

Section 3.5

 

No Legal Bar; No Default

     7275   

Section 3.6

 

No Material Litigation

     7276   

Section 3.7

 

Investment Company Act; etc.

     7276   

Section 3.8

 

Margin Regulations

     7376   

Section 3.9

 

ERISA

     7376   

Section 3.10

 

Environmental Matters

     7377   

Section 3.11

 

Use of Proceeds

     7478   

 

i



--------------------------------------------------------------------------------

Section 3.12

 

Subsidiaries; Joint Ventures; Partnerships

     7478   

Section 3.13

 

Ownership

     7578   

Section 3.14

 

Consent; Governmental Authorizations

     7578   

Section 3.15

 

Taxes

     7579   

Section 3.16

 

Collateral Representations

     7679   

Section 3.17

 

Solvency

     7780   

Section 3.18

 

Compliance with FCPA

     7781   

Section 3.19

 

[Intentionally Omitted]

     7881   

Section 3.20

 

Brokers’ Fees

     7881   

Section 3.21

 

Labor Matters

     7881   

Section 3.22

 

Accuracy and Completeness of Information

     7881   

Section 3.23

 

[Intentionally Omitted]

     7882   

Section 3.24

 

Insurance

     7882   

Section 3.25

 

Security Documents

     7882   

Section 3.26

 

Classification of Senior Indebtedness

     7982   

Section 3.27

 

Anti-Terrorism Laws

     7982   

Section 3.28

 

Compliance with OFAC Rules and Regulations

     7983   

Section 3.29

 

Authorized Officer

     7983   

Section 3.30

 

Regulation H

     8083   

ARTICLE IV CONDITIONS PRECEDENT

     8084   

Section 4.1

 

Conditions to Closing Date

     8084   

Section 4.2

 

Conditions to All Extensions of Credit

     8488   

ARTICLE V AFFIRMATIVE COVENANTS

     8589   

Section 5.1

 

Financial Statements

     8689   

Section 5.2

 

Certificates; Other Information

     8790   

Section 5.3

 

Payment of Taxes and Other Obligations

     8892   

Section 5.4

 

Conduct of Business and Maintenance of Existence

     8992   

Section 5.5

 

Maintenance of Property; Insurance

     8993   

Section 5.6

 

Maintenance of Books and Records

     9093   

Section 5.7

 

Notices

     9093   

Section 5.8

 

Environmental Laws

     9094   

Section 5.9

 

Financial Covenants

     9195   

Section 5.10

 

Additional Guarantors

     9196   

Section 5.11

 

Compliance with Law

     9296   

Section 5.12

 

Pledged Assets

     9296   

Section 5.13

 

Compliance with Terms of Leaseholds

     9398   

Section 5.14

 

Use Restrictions; Repurchase Options and ROFR

     9498   

Section 5.15

 

Use of Proceeds

     9498   

Section 5.16

 

Further Assurances and Post-Closing Covenants

     9498   

ARTICLE VI NEGATIVE COVENANTS

     96101   

Section 6.1

 

Indebtedness

     96101   

Section 6.2

 

Liens

     98102   

Section 6.3

 

Nature of Business

     101106   

Section 6.4

 

Consolidation, Merger, Sale of Assets, etc.

     101106   

Section 6.5

 

Advances, Investments and Loans

     103108   

 

ii



--------------------------------------------------------------------------------

Section 6.6

 

Transactions with Affiliates

     105109   

Section 6.7

 

Ownership of Subsidiaries; Restrictions

     105110   

Section 6.8

 

Corporate Changes

     105110   

Section 6.9

 

Limitation on Restricted Actions

     106110   

Section 6.10

 

Restricted Payments

     106111   

Section 6.11

 

Amendment of Subordinated Debt

     107111   

Section 6.12

 

Sale Leasebacks

     107111   

Section 6.13

 

No Further Negative Pledges

     107112   

Section 6.14

 

Account Control Agreements; Additional Bank Accounts

     108112   

Section 6.15

 

Use of Proceeds

     113   

ARTICLE VII EVENTS OF DEFAULT

     108113   

Section 7.1

 

Events of Default

     108113   

Section 7.2

 

Acceleration; Remedies

     112116   

ARTICLE VIII THE ADMINISTRATIVE AGENT

     112117   

Section 8.1

 

Appointment and Authority

     112117   

Section 8.2

 

Nature of Duties

     112117   

Section 8.3

 

Exculpatory Provisions

     113118   

Section 8.4

 

Reliance by Administrative Agent

     114119   

Section 8.5

 

Notice of Default

     114119   

Section 8.6

 

Non-Reliance on Administrative Agent and Other Lenders

     115120   

Section 8.7

 

Indemnification

     115120   

Section 8.8

 

Administrative Agent in Its Individual Capacity

     116120   

Section 8.9

 

Resignation of Administrative Agent

     116121   

Section 8.10

 

Collateral and Guaranty Matters

     117122   

Section 8.11

 

Bank Products

     118123   

ARTICLE IX MISCELLANEOUS

     118123   

Section 9.1

 

Amendments, Waivers, Consents and Release of Collateral

     118123   

Section 9.2

 

Notices

     121126   

Section 9.3

 

No Waiver; Cumulative Remedies

     124128   

Section 9.4

 

Survival of Representations and Warranties

     124129   

Section 9.5

 

Payment of Expenses and Taxes; Indemnity

     124129   

Section 9.6

 

Successors and Assigns; Participations

     126131   

Section 9.7

 

Right of Set-off; Sharing of Payments

     131135   

Section 9.8

 

Table of Contents and Section Headings

     132137   

Section 9.9

 

Counterparts; Effectiveness; Electronic Execution

     132137   

Section 9.10

 

Severability

     133137   

Section 9.11

 

Integration

     133137   

Section 9.12

 

Governing Law

     133138   

Section 9.13

 

Consent to Jurisdiction; Service of Process and Venue

     133138   

Section 9.14

 

Confidentiality

     134138   

Section 9.15

 

Acknowledgments

     135140   

Section 9.16

 

Waivers of Jury Trial; Waiver of Consequential Damages

     135140   

Section 9.17

 

Patriot Act Notice

     136140   

Section 9.18

 

Resolution of Drafting Ambiguities

     136141   

Section 9.19

 

Subordination of Intercompany Debt

     136141   

 

iii



--------------------------------------------------------------------------------

Section 9.20

 

Continuing Agreement

     137141   

Section 9.21

 

Press Releases and Related Matters

     137141   

Section 9.22

 

Appointment of Borrower.the Partnership

     137 142   

Section 9.23

 

No Advisory or Fiduciary Responsibility

     137142   

Section 9.24

 

Responsible Officers and Authorized Officers

     139143   

Section 9.25

 

Amendment and Restatement; No Novation

     139143   

Section 9.26

 

Notice to Secured Parties

     144   

ARTICLE X GUARANTY

     139144   

Section 10.1

 

The Guaranty

     139144   

Section 10.2

 

Bankruptcy

     140145   

Section 10.3

 

Nature of Liability

     141145   

Section 10.4

 

Independent Obligation

     141146   

Section 10.5

 

Authorization

     141146   

Section 10.6

 

Reliance

     141146   

Section 10.7

 

Waiver

     142146   

Section 10.8

 

Limitation on Enforcement

     143148   

Section 10.9

 

Confirmation of Payment

     143148   

Section 10.10

 

Eligible Contract Participant

     143148   

Section 10.11

 

Keepwell

     144148   

 

iv



--------------------------------------------------------------------------------

Schedules

 

Schedule 1.1(a)

  

Investments

Schedule 1.1(b)

  

Liens

Schedule 1.1(c)

  

Existing Letters of Credit

Schedule 1.1(d)

  

Lender Commitments

Schedule 1.1(e)

  

New Jersey Subsidiaries

Schedule 3.3

  

Patriot Act Information

Schedule 3.12

  

Subsidiaries

Schedule 3.14(a)

  

Rights of First Refusal – Consents Needed

Schedule 3.14(b)

  

Rights of First Refusal - Mortgages

Schedule 3.16(b)

  

Documents, Instruments and Tangible Chattel Paper

Schedule 3.16(c)

  

Deposit Accounts, Electronic Chattel Paper, Letter-of-Credit Rights, Securities
Accounts, Uncertificated Investment Property

Schedule 3.16(d)

  

Commercial Tort Claims

Schedule 3.16(e)

  

Pledged Equity Interests

Schedule 3.16(f)(i)(A)

  

Mortgaged Properties

Schedule 3.16(f)(i)(B)

  

Real Property Located in Flood Zones

Schedule 3.16(f)(ii)

  

Other Collateral Locations

Schedule 3.29

  

Authorized Officers

Schedule 5.16(e)

  

PMI Mortgaged Properties –- Title Policies

Schedule 6.1(b)

  

Indebtedness

Schedule 6.6

  

Existing Transactions with Affiliates

Exhibits   

Exhibit 1.1(a)

  

Form of Account Designation Notice

Exhibit 1.1(b)

  

Form of Assignment and Assumption

Exhibit 1.1(c)

  

Form of Joinder Agreement

Exhibit 1.1(d)

  

Form of Notice of Borrowing

Exhibit 1.1(e)

  

Form of Notice of Conversion/Extension

Exhibit 1.1(f)

  

Form of Permitted Acquisition Certificate

Exhibit 1.1(g)

  

Form of Bank Product Provider Notice

Exhibit 2.1(a)

  

Form of Funding Indemnity Letter

Exhibit 2.1(e)

  

Form of Revolving Loan Note

Exhibit 2.4(d)

  

Form of Swingline Loan Note

Exhibit 2.16(a)

  

Form of U.S. Tax Compliance Certificate

Exhibit 2.16(b)

  

Form of U.S. Tax Compliance Certificate

Exhibit 2.16(c)

  

Form of U.S. Tax Compliance Certificate

Exhibit 2.16(d)

  

Form of U.S. Tax Compliance Certificate

Exhibit 4.1(b)

  

Form of Officer’s Certificate

Exhibit 4.1(f)

  

Form of Solvency Certificate

Exhibit 4.1(o)

  

Form of Financial Condition Certificate

Exhibit 5.2(b)

  

Form of Officer’s Compliance Certificate

 

v



--------------------------------------------------------------------------------

THIS THIRD AMENDED AND RESTATED CREDIT AGREEMENT, dated as of March 4, 2014, is
by and among LEHIGH GAS PARTNERS LP, a Delaware limited partnership (the
“BorrowerPartnership”), LEHIGH GAS WHOLESALE SERVICES, INC., a Delaware
corporation (“Services”), the Guarantors (as hereinafter defined), the Lenders
(as hereinafter defined), KEYBANK NATIONAL ASSOCIATION, as syndication agent and
WELLS FARGO BANK, NATIONAL ASSOCIATION, as syndication agent (together, the
“Co-Syndication Agents”), BANK OF AMERICA, N.A., as documentation agent,
MANUFACTURERS AND TRADERS TRUST COMPANY, as documentation agent, ROYAL BANK OF
CANADA, as documentation agent and SANTANDER BANK, N.A., as documentation agent
(together, the “Co-Documentation Agents”) and CITIZENS BANK OF PENNSYLVANIA, as
administrative agent for the Lenders hereunder (in such capacity, the
“Administrative Agent”). The Partnership and Services are sometimes referred to
herein as a “Borrower” and collectively, the “Borrowers”.

W I T N E S S E T H:

WHEREAS, the Credit Parties (as hereinafter defined) and certain of the Lenders
are parties to the Previous Credit Agreement (as hereinafter defined);

WHEREAS, the Lenders and the Credit Parties have agreed to amend and restate the
Previous Credit Agreement in its entirety as set forth in this Agreement; and

WHEREAS, the Lenders have agreed to make such loans and other financial
accommodations to the Credit Parties on the terms and conditions contained
herein.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, such parties hereby
agree as follows:

ARTICLE I

DEFINITIONS

Section 1.1 Defined Terms.

As used in this Agreement, terms defined in the preamble to this Agreement have
the meanings therein indicated, and the following terms have the following
meanings:

“Accessible Borrowing Availability” shall mean, as of any date of determination,
the amount that the Borrower isBorrowers are able to borrow on such date under
the Revolving Committed Amount without an Event of Default occurring or existing
after giving pro forma effect to such borrowing.

“Account Designation Notice” shall mean the Account Designation Notice dated as
of the Closing Date from the BorrowerPartnership to the Administrative Agent in
substantially the form attached hereto as Exhibit 1.1(a).



--------------------------------------------------------------------------------

“Additional Credit Party” shall mean each Person that becomes a Guarantor by
execution of a Joinder Agreement in accordance with Section 5.10.

“Administrative Agent” or “Agent” shall have the meaning set forth in the first
paragraph of this Agreement and shall include any successors in such capacity.

“Administrative Questionnaire” shall mean an Administrative Questionnaire in a
form supplied by the Administrative Agent.

“Affiliate” shall mean, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by, or is under common Control with, the Person specified.

“Agreement” or “Credit Agreement” shall mean this Agreement, as amended,
modified, extended, restated, replaced, or supplemented from time to time in
accordance with its terms.

“Alternate Base Rate” shall mean, for any day, a rate per annum equal to the
greatest of (a) the Prime Rate in effect on such day, (b) the Federal Funds
Effective Rate in effect on such day plus 1/2 of 1% and (c) the sum of (i) LIBOR
(as determined pursuant to the definition of LIBOR), for an Interest Period of
one (1) month commencing on such day plus (ii) 1.00%, in each instance as of
such date of determination. For purposes hereof: “Prime Rate” shall mean, at any
time, the rate of interest per annum publicly announced or otherwise identified
from time to time by Citizens at its principal office in Boston, Massachusetts
as its prime rate. Each change in the Prime Rate shall be effective as of the
opening of business on the day such change in the Prime Rate occurs. The parties
hereto acknowledge that the rate announced publicly by Citizens as its Prime
Rate is an index or base rate and shall not necessarily be its lowest or best
rate charged to its customers or other banks; and “Federal Funds Effective Rate”
shall mean, for any day, the weighted average of the rates on overnight federal
funds transactions with members of the Federal Reserve System arranged by
federal funds brokers, as published on the next succeeding Business Day by the
Federal Reserve Bank of New York, or, if such rate is not so published on the
next succeeding Business Day, the average of the quotations for the day of such
transactions received by the Administrative Agent from three federal funds
brokers of recognized standing selected by it; provided that if the Federal
Funds Effective Rate shall be less than zero such rate shall be deemed to be
zero for purposes of this Agreement. If for any reason the Administrative Agent
shall have determined (which determination shall be conclusive in the absence of
manifest error) (A) that it is unable to ascertain the Federal Funds Effective
Rate, for any reason, including the inability or failure of the Administrative
Agent to obtain sufficient quotations in accordance with the terms above or
(B) that the Prime Rate or LIBOR no longer accurately reflects an accurate
determination of the prevailing Prime Rate or LIBOR, the Administrative Agent
may select a reasonably comparable index or source to use as the basis for the
Alternate Base Rate, until the circumstances giving rise to such inability no
longer exist. Any change in the Alternate Base Rate due to a change in any of
the foregoing will become effective on the effective date of such change in the
Federal Funds Effective Rate, the Prime Rate or LIBOR for an Interest Period of
one (1) month. Notwithstanding anything contained herein to the contrary, to the
extent that the provisions of Section 2.13 shall be in effect in determining
LIBOR pursuant to clause (c) hereof, the Alternate Base Rate shall be the
greater of (i) the Prime Rate in effect on such day and (ii) the Federal Funds
Effective Rate in effect on such day plus 1/2 of 1%.

 

2



--------------------------------------------------------------------------------

“Alternate Base Rate Loans” shall mean Loans that bear interest at an interest
rate based on the Alternate Base Rate.

“Anti-Corruption Laws” shall have the meaning set forth in Section 3.18.

“Anti-Terrorism Order” shall mean that certain Executive Order 13224 signed into
law on September 23, 2001.

“Applicable Margin” shall mean, for any day, the rate per annum set forth below
opposite the applicable level then in effect (based on the Total Leverage
Ratio), it being understood that the Applicable Margin for (a) Revolving Loans
that are Alternate Base Rate Loans shall be the percentage set forth under the
column “Base Rate Margin”, (b) Revolving Loans that are LIBOR Rate Loans shall
be the percentage set forth under the column “LIBOR Margin & L/C Fee”, (c) the
Letter of Credit Fee shall be the percentage set forth under the column “LIBOR
Margin & L/C Fee”, and (d) the Commitment Fee shall be the percentage set forth
under the column “Commitment Fee”:

 

Applicable Margin     Level        Total Leverage Ratio   

LIBOR Margin
& L/C Fee

 

   Base Rate Margin    Commitment Fee I    Less than 2.50 to 1.00    2.00%   
1.00%    0.350%     II        Greater than or equal to 2.50 to 1.00 but less
than 3.00 to 1.00    2.25%    1.25%    0.375% III    Greater than or equal to
3.00 to 1.00 but less than 3.50 to 1.00    2.50%    1.50%    0.400% IV   
Greater than or equal to 3.50 to 1.00 but less than 4.00 to 1.00    2.75%   
1.75%    0.450% V    Greater than or equal to 4.00 to 1.00 but less than 4.50 to
1.00    3.00%    2.00%    0.500%

VI

   Greater than or equal to 4.50 to 1.00    3.25%    2.25%    0.500%

The Applicable Margin shall, in each case, be determined and adjusted quarterly
on the date five (5) Business Days after the date on which the Administrative
Agent has received from the BorrowerBorrowers the quarterly financial
information (in the case of the first three fiscal quarters of the
Borrower’sBorrowers’ fiscal year), the annual financial information (in the case
of the fourth fiscal quarter of the Borrower’sBorrowers’ fiscal year) and the
certifications required to

 

3



--------------------------------------------------------------------------------

be delivered to the Administrative Agent and the Lenders in accordance with the
provisions of Sections 5.1(a), 5.1(b) and 5.2(b) (each an “Interest
Determination Date”). Such Applicable Margin shall be effective from such
Interest Determination Date until the next such Interest Determination Date.
After the Closing Date, if the Credit Parties shall fail to provide the
financial information or certifications in accordance with the provisions of
Sections 5.1(a), 5.1(b) and 5.2(b), the Applicable Margin shall, on the date
five (5) Business Days after the date by which the Credit Parties were so
required to provide such financial information or certifications to the
Administrative Agent and the Lenders, be based on Level VI until such date as
such information or certifications or corrected information or corrected
certificates are provided, whereupon the Level shall be determined by the then
current Total Leverage Ratio. Notwithstanding the foregoing, the initial
Applicable Margins shall be set no lower than that set forth in Level III until
the financial information and certificates required to be delivered pursuant to
Sections 5.1(b) and 5.2(b) for the first full fiscal quarter to occur following
the Closing Date have been delivered to the Administrative Agent, for
distribution to the Lenders; provided that if the quarterly financial
information as of the most recent Interest Determination Date would result in a
higher Applicable Margin (i.e. Level VI), such higher Applicable Margin shall
apply. In the event that any financial statement or certification delivered
pursuant to Sections 5.1 or 5.2 is shown to be inaccurate (regardless of whether
this Agreement or the Commitments are in effect when such inaccuracy is
discovered), and such inaccuracy, if corrected, would have led to the
application of a higher Applicable Margin for any period (an “Applicable
Period”) than the Applicable Margin applied for such Applicable Period, the
BorrowerBorrowers shall immediately (a) deliver to the Administrative Agent a
corrected compliance certificate for such Applicable Period, (b) determine the
Applicable Margin for such Applicable Period based upon the corrected compliance
certificate, and (c) immediately pay to the Administrative Agent for the benefit
of the Lenders the accrued additional interest and other fees owing as a result
of such increased Applicable Margin for such Applicable Period, which payment
shall be promptly distributed by the Administrative Agent to the Lenders
entitled thereto. It is acknowledged and agreed that nothing contained herein
shall limit the rights of the Administrative Agent and the Lenders under the
Credit Documents, including their rights under Sections 2.8 and 7.1.

“Applicable Percentage” shall mean, with respect to any Revolving Lender, the
percentage of the total Revolving Commitments represented by such Revolving
Lender’s Revolving Commitment. If the Revolving Commitments have terminated or
expired, the Applicable Percentage shall be determined based on the Revolving
Commitments most recently in effect, giving effect to any assignments.

“Approved Bank” shall have the meaning set forth in the definition of “Cash
Equivalents.”

“Approved Fund” shall mean any Fund that is administered, managed or
underwritten by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or
an Affiliate of an entity that administers or manages a Lender.

“Assignment and Assumption” shall mean an assignment and assumption entered into
by a Lender and an Eligible Assignee (with the consent of any party whose
consent is required by Section 9.6), and accepted by the Administrative Agent,
in substantially the form of Exhibit 1.1(b) or any other form approved by the
Administrative Agent.

 

4



--------------------------------------------------------------------------------

“Authorized Officers” shall mean the Responsible Officers set forth on Schedule
3.29.

“Auto-Extension Letter of Credit” shall have the meaning set forth in
Section 2.3(k).

“Bank Product” shall mean any of the following products, services or facilities
extended to any Credit Party or any Subsidiary by any Bank Product Provider:
(a) Cash Management Services; (b) products under any Hedging Agreement; and
(c) commercial credit card, purchase card and merchant card services; provided,
however, that for any of the foregoing to be included as “Credit Party
Obligations” for purposes of a distribution under Section 2.11(b), the
applicable Bank Product Provider must have previously provided a Bank Product
Provider Notice to the Administrative Agent which shall provide the following
information: (i) the existence of such Bank Product and (ii) the maximum dollar
amount (if reasonably capable of being determined) of obligations arising
thereunder (the “Bank Product Amount”). The Bank Product Amount may be changed
from time to time upon written notice to the Administrative Agent by the Bank
Product Provider. Any Bank Product established from and after the time that the
Lenders have received written notice from the BorrowerBorrowers or the
Administrative Agent that an Event of Default exists, until such Event of
Default has been waived in accordance with Section 9.1, shall not be included as
“Credit Party Obligations” for purposes of a distribution under Section 2.11(b).

“Bank Product Amount” shall have the meaning set forth in the definition of Bank
Product.

“Bank Product Debt” shall mean the Indebtedness and other obligations of any
Credit Party or Subsidiary relating to Bank Products.

“Bank Product Provider” shall mean any Person that provides Bank Products to a
Credit Party or any Subsidiary to the extent that (a) such Person is a Lender,
an Affiliate of a Lender or any other Person that was a Lender (or an Affiliate
of a Lender) at the time it entered into the Bank Product but has ceased to be a
Lender (or whose Affiliate has ceased to be a Lender) under the Credit Agreement
or (b) such Person is a Lender or an Affiliate of a Lender on the Closing Date
and the Bank Product was entered into on or prior to the Closing Date (even if
such Person ceases to be a Lender or such Person’s Affiliate ceases to be a
Lender).

“Bank Product Provider Notice” shall mean a notice substantially in the form of
Exhibit 1.1(g).

“Bankruptcy Code” shall mean the Bankruptcy Code in Title 11 of the United
States Code, as amended, modified, succeeded or replaced from time to time.

“Bankruptcy Event” shall mean any of the events described in Section 7.1(f).

“Borrower” shall have the meaning set forth in the first paragraph of this
Agreement.

“Borrowing Date” shall mean, in respect of any Loan, the date such Loan is made.

“Business” shall have the meaning set forth in Section 3.10(b).

 

5



--------------------------------------------------------------------------------

“Business Day” shall mean any day other than a Saturday, Sunday or other day on
which commercial banks in Boston, Massachusetts or New York, New York are
authorized or required by law to close; provided, however, that when used in
connection with a rate determination, borrowing or payment in respect of a LIBOR
Rate Loan, the term “Business Day” shall also exclude any day on which banks in
London, England are not open for dealings in Dollar deposits in the London
interbank market.

“Capital Lease” shall mean any lease of property, real or personal, the
obligations with respect to which are required to be capitalized on a balance
sheet of the lessee in accordance with GAAP.

“Capital Lease Obligations” shall mean, with respect to each Capital Lease, the
amount of the liability reflecting the aggregate discounted amount of future
payments under such Capital Lease calculated in accordance with GAAP, statement
of financial accounting standards No. 13 (as amended and modified from time to
time) and any corresponding future interpretations by the Financial Accounting
Standards Board or any successor thereto relating to a Capital Lease determined
in accordance with GAAP.

“Cash Collateralize” shall mean to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent, the Issuing
Lender or Swingline Lender (as applicable) and the Lenders, as collateral for
LOC Obligations, obligations in respect of Swingline Loans, or obligations of
Lenders to fund participations in respect of either thereof (as the context may
require), cash or deposit account balances or, if the Issuing Lender or
Swingline Lender benefiting from such collateral shall agree in its sole
discretion, other credit support, in each case pursuant to documentation in form
and substance satisfactory to (a) the Administrative Agent and (b) the Issuing
Lender or the Swingline Lender. “Cash Collateral” shall have a meaning
correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.

“Cash Equivalents” shall mean (a) securities issued or directly and fully
guaranteed or insured by the United States of America or any agency or
instrumentality thereof (provided that the full faith and credit of the United
States of America is pledged in support thereof) having maturities of not more
than twelve months from the date of acquisition (“Government Obligations”),
(b) Dollar denominated time deposits, certificates of deposit, Eurodollar time
deposits and Eurodollar certificates of deposit of (i) any domestic commercial
bank of recognized standing having capital and surplus in excess of $500,000,000
or (ii) any bank whose short-term commercial paper rating at the time of the
acquisition thereof is at least A-1 or the equivalent thereof from S&P is at
least P-1 or the equivalent thereof from Moody’s (any such bank being an
“Approved Bank”), in each case with maturities of not more than 364 days from
the date of acquisition, (c) commercial paper and variable or fixed rate notes
issued by any Approved Bank (or by the parent company thereof) or any variable
rate notes issued by, or guaranteed by any domestic corporation rated A-1 (or
the equivalent thereof) or better by S&P or P-1 (or the equivalent thereof) or
better by Moody’s and maturing within six months of the date of acquisition,
(d) repurchase agreements with a term of not more than thirty (30) days with a
bank or trust company (including a Lender) or a recognized securities dealer
having capital and surplus in excess of $500,000,000 for direct obligations
issued by or fully guaranteed by the United States of

 

6



--------------------------------------------------------------------------------

America, (e) obligations of any state of the United States or any political
subdivision thereof for the payment of the principal and redemption price of and
interest on which there shall have been irrevocably deposited Government
Obligations maturing as to principal and interest at times and in amounts
sufficient to provide such payment, (f) money market accounts subject to Rule
2a-7 of the Investment Company Act of 1940 (“Rule 2a-7”) which consist primarily
of cash and cash equivalents set forth in clauses (a) through (e) above and of
which 95% shall at all times be comprised of First Tier Securities (as defined
in Rule 2a-7) and any remaining amount shall at all times be comprised of Second
Tier Securities (as defined in Rule 2a-7) and (g) shares of any so-called “money
market fund”; provided that such fund is registered under the Investment Company
Act of 1940, has net assets of at least $500,000,000 and has an investment
portfolio with an average maturity of 365 days or less.

“Cash Management Services” shall mean any services provided from time to time to
any Credit Party or Subsidiary in connection with operating, collections,
payroll, trust, or other depository or disbursement accounts, including
automatic clearinghouse, controlled disbursement, depository, electronic funds
transfer, information reporting, lockbox, stop payment, overdraft and/or wire
transfer services and all other treasury and cash management services.

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended.

“CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the U.S. Environmental Protection
Agency.

“Change in Law” shall mean the occurrence, after the Closing Date, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided, that notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

“Change of Control” shall mean at any time the occurrence of any of the
following events: (a) the General Partner shall cease to be the sole general
partner of the Borrower; (b) the Topper OwnersCST Brands and its Subsidiaries
shall cease, directly or indirectly, to beneficially own (as such term is
defined in Rule 13d-3 under the Exchange Act) more than 50% of the Equity
Interests in the General Partner; or (c(b) any Person (other than the Topper
OwnersCST Brands and its Subsidiaries) shall Control the General Partner;
(c) the General Partner shall cease to be the sole general partner of the
Partnership; or (d) the Partnership and its Subsidiaries shall fail to Control
Services.

 

7



--------------------------------------------------------------------------------

“Citizens” shall mean Citizens Bank of Pennsylvania, together with its
successors and/or assigns.

“Citizens Bank” shall mean Citizens Bank, National Association (formerly known
as RBS Citizens, N.A.) together with its successors and/or assigns.

“Closing Date” shall mean the date of this Agreement.

“Co-Documentation Agents” shall have the meaning set forth in the first
paragraph of this Agreement.

“Co-Syndication Agents” shall have the meaning set forth in the first paragraph
of this Agreement.

“Code” shall mean the Internal Revenue Code of 1986, as amended.

“Collateral” shall mean a collective reference to the collateral which is
identified in, and at any time will be covered by, the Security Documents and
any other property or assets of a Credit Party, whether tangible or intangible
and whether real or personal, that may from time to time secure the Credit Party
Obligations; provided that there shall be excluded from the Collateral (a) any
account, instrument, chattel paper or other obligation or property of any kind
due from, owed by, or belonging to, a Sanctioned Person or Sanctioned Entity or
(b) any lease in which the lessee is a Sanctioned Person or Sanctioned Entity.

“Commitment” shall mean the Revolving Commitments, the LOC Commitment and the
Swingline Commitment, individually or collectively, as appropriate.

“Commitment Fee” shall have the meaning set forth in Section 2.5(a).

“Commitment Percentage” shall mean the Revolving Commitment Percentage.

“Commitment Period” shall mean (a) with respect to Revolving Loans and Swingline
Loans, the period from and including the Closing Date to but excluding the
Revolver Maturity Date and (b) with respect to Letters of Credit, the period
from and including the Closing Date to but excluding the date that is thirty
(30) days prior to the Revolver Maturity Date.

“Committed Funded Exposure” shall mean, as to any Lender at any time, the
aggregate principal amount at such time of its outstanding Loans, LOC
Obligations and Participation Interests at such time.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).

“Commonly Controlled Entity” shall mean an entity, whether or not incorporated,
which is under common control with thea Borrower within the meaning of
Section 4001(b)(1) of ERISA or is part of a group which includes thea Borrower
and which is treated as a single employer under

 

8



--------------------------------------------------------------------------------

Section 414(b) or 414(c) of the Code or, solely for purposes of Section 412 of
the Code to the extent required by such Section, Section 414(m) or 414(o) of the
Code.; provided, however, for purposes of this Agreement, CST Brands and its
Subsidiaries which are not Subsidiaries of any Credit Party shall not be deemed
to be a “Commonly Controlled Entity” with any Credit Party.

“Conflicts Committee” shall have the meaning set forth in Section 6.6.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated” shall mean, when used with reference to financial statements or
financial statement items of the BorrowerPartnership and its Subsidiaries or any
other Person, such statements or items on a consolidated basis in accordance
with the consolidation principles of GAAP.

“Consolidated EBITDA” shall mean, as of any date of determination for the four
(4) consecutive fiscal quarter period ending on such date, without duplication,
(a) Consolidated Net Income for such period plus (b) the sum of the following to
the extent deducted in calculating Consolidated Net Income for such period:
(i) Consolidated Interest Expense for such period, (ii) tax expense (including,
without limitation, any federal, state, local and foreign income and similar
taxes) of the Credit Parties and their Subsidiaries for such period,
(iii) depreciation and amortization expense of the Credit Parties and their
Subsidiaries for such period, (iv) other non-cash charges (excluding reserves
for future cash charges) of the Credit Parties and their Subsidiaries for such
period, including non-cash charges for impairments, Equity Interest Compensation
and distribution accretion charges, (v) transaction fees and expenses incurred
in connection with negotiation, execution, and delivery of this Agreement (and
any subsequent modification or amendment of this Agreement) in an aggregate
amount not to exceed $6,000,000 in the aggregate, (vi) fees and expenses
incurred in connection with any Permitted Acquisition or Disposition permitted
pursuant to Section 6.4, regardless of whether such acquisition or Disposition
closes; provided that the amount of such fees and expenses for such acquisition
shall not exceed 10.0% of the total consideration paid (or proposed to be paid),
(vii) expenses incurred in connection with the offering of Equity Interests in
the BorrowerPartnership or an offering of Qualified Senior Notes, in each case,
only to the extent such expenses are reasonable and customary for such
offerings, as approved by the Administrative Agent in its reasonable discretion,
(viii) other extraordinary expenses not incurred in the ordinary course of
business in an aggregate amount not to exceed $1,000,000 in any twelve
(12) month period, and (ix) extra ordinary losses minus (c) non-cash charges
previously added back to Consolidated Net Income in determining Consolidated
EBITDA to the extent such non-cash charges have become cash charges during such
period minus (d) any other non-recurring, non-cash gains during such period
(including, without limitation, (i) gains from the sale or exchange of assets
and (ii) gains from early extinguishment of Indebtedness or Hedging Agreements
of the Credit Parties and their Subsidiaries).

 

9



--------------------------------------------------------------------------------

“Consolidated Funded Debt” shall mean, as of any date of determination, Funded
Debt of the Credit Parties and their Subsidiaries on a Consolidated basis.

“Consolidated Interest Coverage Ratio” shall mean, as of any date of
determination, for the Credit Parties and their Subsidiaries on a Consolidated
basis, the ratio of (a) Consolidated EBITDA for the four (4) consecutive fiscal
quarter period ending on such date, to (b) Consolidated Interest Expense for the
four (4) consecutive fiscal quarter period ending on such date.

“Consolidated Interest Expense” shall mean, as of any date of determination for
the four (4) consecutive fiscal quarter period ending on such date, all cash
interest expense (excluding amortization of debt discount and premium (including
amortization of any fees set forth in Section 2.5 hereof), but including the
interest component under Capital Leases and synthetic leases, tax retention
operating leases, off-balance sheet loans and similar off-balance sheet
financing products) for such period of the Credit Parties and their Subsidiaries
on a Consolidated basis.

“Consolidated Net Income” shall mean, as of any date of determination for the
four (4) consecutive fiscal quarter period ending on such date, the net income
(excludingof the Credit Parties and their Subsidiaries on a Consolidated basis
for such period, all as determined in accordance with GAAP, plus any cash
distributions (including any cash distributions received from FuelCo or any of
its Affiliates) actually received from any Person in which any Credit Party owns
any Equity Interest of such Person minus the sum of (a) extraordinary losses and
gains, (b) gains or losses from Dispositions not in the ordinary course of
business, (c) gains or losses from the early extinguishment of Indebtedness,
(d) all non-cash income (excluding any straight-line rental income and
receivables generated in the normal course of business), (e) tax credits and
other non-cash benefits, and (f) income received fromattributable to joint
venture investments (including from FuelCo) to the extent not received in cash)
of the Credit Parties and their Subsidiaries on a Consolidated basis for such
period, all as determined in accordance with GAAP and included in the
calculation of net income.

“Contractual Obligation” shall mean, as to any Person, any provision of any
security issued by such Person or of any contract, agreement, instrument or
undertaking to which such Person is a party or by which it or any of its
property is bound, except for contracts, agreements, instruments or undertakings
entered into in the ordinary course of business, contracts, agreements,
instruments or undertakings requiring payments by any Credit Party of less than
$10,000,000 in any fiscal year or contracts, agreements, instruments or
undertakings, the breach of which by a Credit Party would not have a Material
Adverse Effect.

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Copyright Licenses” shall mean any agreement, whether written or oral,
providing for the grant by or to a Person of any right under any Copyright.

 

10



--------------------------------------------------------------------------------

“Copyrights” shall mean all copyrights in all Works, all registrations and
recordings thereof, and all applications in connection therewith, including,
without limitation, registrations, recordings and applications in the United
States Copyright Office or in any similar office or agency of the United States,
any state thereof or any other country or any political subdivision thereof, or
otherwise and all renewals thereof.

“Credit Documents” shall mean this Agreement, each of the Notes, any Joinder
Agreement, the Letters of Credit, LOC Documents and the Security Documents and
all other agreements, documents, certificates and instruments delivered to the
Administrative Agent or any Lender by any Credit Party in connection therewith
(other than any agreement, document, certificate or instrument related to a Bank
Product).

“Credit Party” shall mean any of the BorrowerBorrowers or the Guarantors.

“Credit Party Obligations” shall mean, without duplication, (a) the Obligations
and (b) for purposes of the Guaranty, the Security Documents and all provisions
under the other Credit Documents relating to the Collateral, the sharing thereof
and/or payments from proceeds of the Collateral, all Bank Product Debt, but in
all cases excluding Excluded Swap Obligations.

“CST Brands” shall mean CST Brands, Inc. a Delaware corporation.

“Debtor Relief Laws” shall mean the Bankruptcy Code and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States or other applicable jurisdictions from
time to time in effect.

“Default” shall mean any of the events specified in Section 7.1, whether or not
any requirement for the giving of notice or the lapse of time, or both, or any
other condition, has been satisfied.

“Default Rate” shall mean (a) when used with respect to the Obligations, other
than Letter of Credit Fees, an interest rate equal to (i) for Alternate Base
Rate Loans (A) the Alternate Base Rate plus (B) the Applicable Margin applicable
to Alternate Base Rate Loans plus (C) 2.00% per annum and (ii) for LIBOR Rate
Loans, (A) the LIBOR Rate plus (B) the Applicable Margin applicable to LIBOR
Rate Loans plus (C) 2.00% per annum, (b) when used with respect to Letter of
Credit Fees, a rate equal to the Applicable Margin applicable to Letter of
Credit Fees plus 2.00% per annum and (c) when used with respect to any other fee
or amount due hereunder, a rate equal to the Applicable Margin applicable to
Alternate Base Rate Loans plus 2.00% per annum.

“Defaulting Lender” shall mean, subject to Section 2.21(b) any Lender that,
(a) has failed to (i) fund all or any portion of its Loans within two
(2) Business Days of the date such Loans were required to be funded hereunder
unless such Lender notifies the Administrative Agent and the BorrowerBorrowers
in writing that such failure is the result of such Lender’s determination that
one or more conditions precedent to funding (each of which conditions precedent,
together with any applicable default, shall be specifically identified in such
writing) has not been satisfied, or (ii) pay to the Administrative Agent, any
Issuing Lender, any Swingline Lender or any other Lender

 

11



--------------------------------------------------------------------------------

any other amount required to be paid by it hereunder (including in respect of
its participation in Letters of Credit or Swingline Loans) within two
(2) Business Days of the date when due, (b) has notified the BorrowerBorrowers,
the Administrative Agent or any Issuing Lender or Swingline Lender in writing
that it does not intend to comply with its funding obligations hereunder, or has
made a public statement to that effect (unless such writing or public statement
relates to such Lender’s obligation to fund a Loan hereunder and states that
such position is based on such Lender’s determination that a condition precedent
to funding (which condition precedent, together with any applicable default,
shall be specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within three (3) Business Days after written request
by the Administrative Agent or the BorrowerBorrowers, to confirm in writing to
the Administrative Agent and the BorrowerBorrowers that it will comply with its
prospective funding obligations hereunder (provided that such Lender shall cease
to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the BorrowerBorrowers), or
(d) has, or has a direct or indirect parent company that has, (i) become the
subject of a proceeding under any Debtor Relief Law, or (ii) had appointed for
it a receiver, custodian, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or assets, including the Federal Deposit Insurance
Corporation or any other state or federal regulatory authority acting in such a
capacity; provided that a Lender shall not be a Defaulting Lender solely by
virtue of the ownership or acquisition of any equity interest in that Lender or
any direct or indirect parent company thereof by a Governmental Authority so
long as such ownership interest does not result in or provide such Lender with
immunity from the jurisdiction of courts within the United States or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender. Any determination
by the Administrative Agent that a Lender is a Defaulting Lender under any one
or more of clauses (a) through (d) above shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.21(b)) upon delivery of written notice of such
determination to the BorrowerBorrowers, each Issuing Lender, each Swingline
Lender and each Lender.

“Deposit Account Control Agreement” shall mean an agreement, among a Credit
Party, a depository institution, and the Administrative Agent, which agreement
is in a form acceptable to the Administrative Agent and which provides the
Administrative Agent with “control” (as such term is used in Article 9 of the
UCC) over the deposit account(s) described therein, as the same may be amended,
modified, extended, restated, replaced, or supplemented from time to time.

“Disposition” shall have the meaning set forth in Section 6.4(a).

“Dollars” and “$” shall mean dollars in lawful currency of the United States of
America.

“Domestic Lending Office” shall mean, initially, the office of each Lender
designated as such Lender’s Domestic Lending Office shown in such Lender’s
Administrative Questionnaire; and thereafter, such other office of such Lender
as such Lender may from time to time specify to the Administrative Agent and the
BorrowerBorrowers as the office of such Lender at which Alternate Base Rate
Loans of such Lender are to be made.

 

12



--------------------------------------------------------------------------------

“Domestic Subsidiary” shall mean any Subsidiary that is organized and existing
under the laws of the United States or any state or commonwealth thereof or
under the laws of the District of Columbia.

“Eligible Assignee” shall mean (a) a Lender, (b) an Affiliate of a Lender,
(c) an Approved Fund and (d) any other Person (other than a natural person)
approved by (i) the Administrative Agent, (ii) in the case of any assignment of
a Revolving Commitment, the Issuing Lender and (iii) unless an Event of Default
has occurred and is continuing and so long as the primary syndication of the
Loans has been completed as determined by Citizens, the BorrowerBorrowers (each
such approval not to be unreasonably withheld or delayed); provided that
notwithstanding the foregoing, “Eligible Assignee” shall not include (A) any
Credit Party or any of the Credit Party’s Affiliates or Subsidiaries or (B) any
Defaulting Lender (or any of their Affiliates).

“Environmental Laws” shall mean any and all applicable foreign, federal, state,
local or municipal laws, rules, orders, regulations, statutes, ordinances,
codes, decrees, requirements of any Governmental Authority or other Requirement
of Law (including common law) regulating, relating to or imposing liability or
standards of conduct concerning protection of human health or the environment,
as now or may at any time be in effect during the term of this Agreement.

“Equity Interests” shall mean (a) in the case of a corporation, capital stock,
(b) in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) of
capital stock, (c) in the case of a partnership, partnership interests (whether
general, preferred or limited), (d) in the case of a limited liability company,
membership interests and (e) any other interest or participation that confers or
could confer on a Person the right to receive a share of the profits and losses
of, or distributions of assets of, the issuing Person, without limitation,
options, warrants and any other “equity security” as defined in Rule 3a11-1 of
the Exchange Act.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.

“ERISA Event” means: (a) a Reportable Event with respect to a Plan; (b) a
withdrawal by theany Borrower or any Commonly Controlled Entity from a Plan
subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer (as defined in Section 4001(a)(2) of ERISA) or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by theany Borrower or any Commonly
Controlled Entity from a Multiemployer Plan or notification that a Multiemployer
Plan is in reorganization; (d) the filing of a notice of intent to terminate,
the treatment of a Plan amendment as a termination under Section 4041 or 4041A
of ERISA, or the commencement of proceedings by the PBGC to terminate a Plan or
Multiemployer Plan; (e) an event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan or Multiemployer Plan; or (f) the imposition of any
liability under Title IV of ERISA, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon theany Borrower or any Commonly
Controlled Entity.

 

13



--------------------------------------------------------------------------------

“Eurodollar Reserve Percentage” shall mean for any day, the percentage
(expressed as a decimal and rounded upwards, if necessary, to the next higher
1/100th of 1%) which is in effect for such day as prescribed by the Board of
Governors of the Federal Reserve System (or any successor) for determining the
maximum reserve requirement (including, without limitation, any basic,
supplemental or emergency reserves) in respect of Eurocurrency liabilities, as
defined in Regulation D of such Board as in effect from time to time, or any
similar category of liabilities for a member bank of the Federal Reserve System
in New York City.

“Event of Default” shall mean any of the events specified in Section 7.1;
provided, however, that any requirement for the giving of notice or the lapse of
time, or both, or any other condition, has been satisfied.

“Existing Letter of Credit” shall mean each of the letters of credit described
by applicant, date of issuance, letter of credit number, amount, beneficiary and
the date of expiry on Schedule 1.1(c) hereto.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guaranty thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the Guaranty of such Guarantor or the grant
of such security interest becomes effective with respect to such Swap
Obligation. If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such Guaranty or security
interest is or becomes illegal.

“Excluded Taxes” shall mean any of the following Taxes imposed on or with
respect to a Recipient or required to be withheld or deducted from a payment to
a Recipient, (a) Taxes imposed on or measured by net income (however
denominated), franchise Taxes, and branch profits Taxes, in each case,
(i) imposed as a result of such Recipient being organized under the laws of, or
having its principal office or, in the case of any Lender, its applicable
lending office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes, (b) in the case of
a Lender, U.S. federal withholding Taxes imposed on amounts payable to or for
the account of such Lender with respect to an applicable interest in a Loan or
Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in the Loan or Commitment (other than pursuant to an
assignment request by the BorrowerBorrowers under Section 2.19(b)) or (ii) such
Lender changes its lending office, except in each case to the extent that,
pursuant to Section 2.16, amounts with respect to such Taxes were payable either
to such Lender’s assignor immediately before such Lender became a party hereto
or to such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 2.16(g) and
(d) any U.S. federal withholding Taxes imposed under FATCA.

 

14



--------------------------------------------------------------------------------

“Extension of Credit” shall mean, as to any Lender, the making of a Loan by such
Lender, any conversion of a Loan from one Type to another Type, any extension of
any Loan or the issuance, extension or renewal of, or participation in, a Letter
of Credit or Swingline Loan by such Lender.

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with) and any current or
future regulations or official interpretations thereof and any agreements
entered into pursuant to Section 1471(b)(1) of the Code.

“Federal Funds Effective Rate” shall have the meaning set forth in the
definition of “Alternate Base Rate”.

“Fee Letters” shall mean the RBS Fee Letter, the KeyBank Fee Letter and the
Wells Fargo Fee Letter.

“First Amendment Effective Date” shall mean July 2, 2014.

“Flood Hazard Property” shall mean any Mortgaged Property that is in an area
designated by the Federal Emergency Management Agency as having special flood or
mudslide hazards.

“Foreign Lender” shall mean (a) if theany Borrower is a U.S. Person, a Lender
that is not a U.S. Person, and (b) if theany Borrower is not a U.S. Person, any
Lender that is resident or organized under the laws of a jurisdiction other than
that in which thesuch Borrower is resident for tax purposes.

“Foreign Subsidiary” shall mean any Subsidiary that is not a Domestic
Subsidiary.

“Fronting Exposure” shall mean, at any time there is a Defaulting Lender,
(a) with respect to any Issuing Lender, such Defaulting Lender’s Applicable
Percentage of the outstanding LOC Obligations with respect to Letters of Credit
issued by such Issuing Lender other than LOC Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to any Swingline Lender, such Defaulting Lender’s Applicable Percentage
of outstanding Swingline Loans made by such Swingline Lender other than
Swingline Loans as to which such Defaulting Lender’s participation obligation
has been reallocated to other Lenders or Cash Collateralized in accordance with
the terms hereof.

“FuelCo” shall mean a Person which is designated by the Borrowers in writing as
“FuelCo” from time to time and is the owner of the Fuel Supply Agreement or
Controls the Person which owns the Fuel Supply Agreement.

“Fuel Supply Agreement” shall mean that certain Petroleum Product Sale Agreement
dated as of May 1, 2013 by and between CST Marketing and Supply Company and
Valero Marketing and Supply Company, as may be amended, modified, supplemented,
restated or replaced.

 

15



--------------------------------------------------------------------------------

“Fund” shall mean any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“Funded Debt” shall mean, with respect to any Person, without duplication, all
Indebtedness of such Person (other than Indebtedness set forth in clauses
(h) and (m) and, as it relates to undrawn standby letters of credit only, (i) of
such definition).

“GAAP” shall mean generally accepted accounting principles in effect in the
United States of America (or, in the case of Foreign Subsidiaries with
significant operations outside the United States of America, generally accepted
accounting principles in effect from time to time in their respective
jurisdictions of organization or formation) applied on a consistent basis,
subject, however, in the case of determination of compliance with the financial
covenants set out in Section 5.9 to the provisions of Section 1.3(c).

“General Partner” shall mean Lehigh Gas GP LLC, a Delaware limited liability
company.

“General Partner Interest” has the meaning given such term in the Partnership
Agreement.

“Getty” shall mean Getty Properties Corp, a Delaware corporation.

“Getty Lease” shall mean, collectively, the Getty MA/ME/NH Lease and the Getty
PA Lease.

“Getty MA/ME/NH Lease” shall mean, collectively, that certain (i) Unitary Net
Lease and Net Sublease Agreement dated April 19, 2012 between Getty and Lehigh
WholesaleServices (as assignee of LGP Realty Holdings LP, successor by merger to
Energy Realty OP LP), (ii) Letter Agreement dated May 30, 2012 between Getty and
Lehigh WholesaleServices as assignee of LGP Realty Holdings LP, successor by
merger to Energy Realty OP LP), (iii) Letter Agreement regarding grant of
security interest dated October 1, 2012 between Getty and Lehigh
WholesaleServices (as assignee of LGP Realty Holdings LP, successor by merger to
Energy Realty OP LP), (iv) Letter Agreement regarding site investigations and
excavations dated October 1, 2012 between Getty and Lehigh WholesaleServices (as
assignee of LGP Realty Holdings LP, successor by merger to Energy Realty OP LP),
(v) Amendment to Unitary Net Lease and Net Sublease Agreement dated November 19,
2012 between Getty and Lehigh WholesaleServices (as assignee of LGP Realty
Holdings LP, successor by merger to Energy Realty OP LP), (vi) Letter Agreement
dated November 26, 2012 between Getty and Lehigh WholesaleServices (as assignee
of LGP Realty Holdings LP, successor by merger to Energy Realty OP LP),
(vii) Amendment to Unitary Net Lease and Net Sublease Agreement dated
September 4, 2013 between Getty and Lehigh WholesaleServices (as assignee of LGP
Realty Holdings LP, successor by merger to Energy Realty OP LP),
(viii) Amendment to Unitary Net Lease and Net Sublease Agreement dated
November 25, 2013 between Getty and Lehigh WholesaleServices (as assignee of LGP
Realty Holdings LP, successor by merger to Energy Realty OP LP) and
(ix) Amendment to Unitary Net Lease and Net Sublease Agreement dated December 1,
2013 between Getty and Lehigh WholesaleServices (as assignee of LGP Realty
Holdings LP, successor by merger to Energy Realty OP LP).

 

16



--------------------------------------------------------------------------------

“Getty PA Lease” shall mean, collectively, that certain (i) Unitary Net Lease
and Net Sublease Agreement dated May 1, 2012 between Getty and Lehigh
WholesaleServices (as assignee of LGP Realty Holdings LP, successor by merger to
Energy Realty OP LP), (ii) Letter Agreement regarding grant of security interest
dated October 1, 2012 between Getty and Lehigh WholesaleServices (as assignee of
LGP Realty Holdings LP, successor by merger to Energy Realty OP LP),
(iii) Letter Agreement regarding site investigations and excavations dated
October 1, 2012 between Getty and Lehigh WholesaleServices (as assignee of LGP
Realty Holdings LP, successor by merger to Energy Realty OP LP) and (vi) Letter
Agreement regarding site investigations and excavations dated May 1, 2012
between Getty and Lehigh WholesaleServices (as assignee of LGP Realty Holdings
LP, successor by merger to Energy Realty OP LP).

“Government Acts” shall have the meaning set forth in Section 2.17(a).

“Government Obligations” shall have the meaning set forth in the definition of
“Cash Equivalents.”

“Governmental Authority” shall mean the government of the United States of
America or any other nation, or of any political subdivision thereof, whether
state or local, and any agency, authority, instrumentality, regulatory body,
court, central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

“Guarantor” shall mean the Material Domestic Subsidiaries of the
BorrowerPartnership as are, or may from time to time become, parties to this
Agreement.

“Guaranty” shall mean the guaranty of the Guarantors set forth in Article X.

“Guaranty Obligations” shall mean, with respect to any Person, without
duplication, any obligations of such Person (other than endorsements in the
ordinary course of business of negotiable instruments for deposit or collection)
guaranteeing or intended to guarantee any Indebtedness of any other Person in
any manner, whether direct or indirect, and including, without limitation, any
obligation, whether or not contingent, (a) to purchase any such Indebtedness or
any property constituting security therefor, (b) to advance or provide funds or
other support for the payment or purchase of any such Indebtedness or to
maintain working capital, solvency or other balance sheet condition of such
other Person (including, without limitation, keep well agreements, maintenance
agreements, comfort letters or similar agreements or arrangements) for the
benefit of any holder of Indebtedness of such other Person, (c) to lease or
purchase property, securities or services primarily for the purpose of assuring
the holder of such Indebtedness, or (d) to otherwise assure or hold harmless the
holder of such Indebtedness against loss in respect thereof. The amount of any
Guaranty Obligation hereunder shall (subject to any limitations set forth
therein) be deemed to be an amount equal to the outstanding principal amount (or
maximum principal amount, if larger) of the Indebtedness in respect of which
such Guaranty Obligation is made.

 

17



--------------------------------------------------------------------------------

“Hedging Agreements” shall mean, with respect to any Person, any agreement
entered into to protect such Person against fluctuations in interest rates, or
currency or raw materials values, including, without limitation, any interest
rate swap, cap or collar agreement or similar arrangement between such Person
and one or more counterparties, any foreign currency exchange agreement,
currency protection agreements, commodity purchase or option agreements or other
interest or exchange rate hedging agreements.

“Incremental Increase Amount” shall have the meaning set forth in Section 2.22.

“Indebtedness” shall mean, with respect to any Person, without duplication,
(a) all obligations of such Person for borrowed money, (b) all obligations of
such Person evidenced by bonds, debentures, notes or similar instruments, or
upon which interest payments are customarily made, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property purchased by such Person (other than customary reservations or
retentions of title under agreements with suppliers entered into in the ordinary
course of business), (d) all obligations (including, without limitation, earnout
obligations but only to the extent such earnout obligations are recorded as
liabilities on such Person’s balance sheet in accordance with GAAP) of such
Person incurred, issued or assumed as the deferred purchase price of property or
services purchased by such Person (other than trade debt incurred in the
ordinary course of business and not more than 90 days past due unless being
contested in good faith and for which adequate reserves have been established in
accordance with GAAP) which would appear as liabilities on a balance sheet of
such Person, (e) all Indebtedness of others secured by (or for which the holder
of such Indebtedness has an existing right, contingent or otherwise, to be
secured by) any Lien on, or payable out of the proceeds of production from,
property owned or acquired by such Person, whether or not the obligations
secured thereby have been assumed, (f) all Guaranty Obligations of such Person
with respect to Indebtedness of another Person, (g) the principal portion of all
Capital Lease Obligations plus any accrued interest thereon, (h) all net
obligations of such Person under Hedging Agreements, (i) the maximum amount of
all letters of credit issued or bankers’ acceptances facilities created for the
account of such Person and, without duplication, all drafts drawn thereunder (to
the extent unreimbursed), (j) all preferred Equity Interests issued by such
Person and which by the terms thereof could be (at the request of the holders
thereof or otherwise) subject to mandatory sinking fund payments, redemption or
other acceleration for cash on a date prior to the Maturity Date, (k) the
principal balance outstanding under any synthetic lease, tax retention operating
lease, off-balance sheet loan or similar off-balance sheet financing product
plus any accrued interest thereon, (l) all obligations of any partnership or
unincorporated joint venture in which such Person is a general partner or a
joint venturer unless such obligations are expressly made non-recourse to such
Person, in which case, such non-recourse obligations shall be excluded from the
definition of Indebtedness; provided that, in the event such obligations are
recourse, only the amount of such Person’s liability for such obligations shall
be included as Indebtedness hereunder and (m) obligations of such Person under
non-compete agreements to the extent such obligations are quantifiable
contingent obligations of such Person under GAAP principles.

“Indemnified Taxes” shall mean (a) Taxes, other than Excluded Taxes, imposed on
or with respect to any payment made by or on account of any obligation of theany
Borrower under any Credit Document and (b) to the extent not otherwise described
in (a), Other Taxes.

 

18



--------------------------------------------------------------------------------

“Indemnitee” shall have the meaning set forth in Section 9.5(b).

“Insolvency” shall mean, with respect to any Multiemployer Plan, the condition
that such Plan is insolvent within the meaning of such term as used in
Section 4245 of ERISA.

“Intellectual Property” shall mean, collectively, all Copyrights, Copyright
Licenses, Patents, Patent Licenses, Trademarks and Trademark Licenses of the
Credit Parties and their Subsidiaries, all goodwill associated therewith and all
rights to sue for infringement thereof.

“Intercompany Debt” shall have the meaning set forth in Section 9.19.

“Interest Determination Date” shall have the meaning specified in the definition
of “Applicable Margin”.

“Interest Payment Date” shall mean (a) as to any Alternate Base Rate Loan, the
last Business Day of each March, June, September and December and on the
Revolver Maturity Date, (b) as to any LIBOR Rate Loan having an Interest Period
of three months or less, the last day of such Interest Period, (c) as to any
LIBOR Rate Loan having an Interest Period longer than three months, (i) each
three (3) month anniversary following the first day of such Interest Period and
(ii) the last day of such Interest Period and (d) as to any Loan which is the
subject of a mandatory prepayment required pursuant to Section 2.7(b), the date
on which such mandatory prepayment is due.

“Interest Period” shall mean, with respect to any LIBOR Rate Loan,

(a)     initially, the period commencing on the Borrowing Date or conversion
date, as the case may be, with respect to such LIBOR Rate Loan and ending
(i) one week or (ii) one, two, three or six months thereafter, in each case,
subject to availability to all applicable Lenders, as selected by thea Borrower
in the Notice of Borrowing or Notice of Conversion given with respect thereto;
and

(b)     thereafter, each period commencing on the last day of the immediately
preceding Interest Period applicable to such LIBOR Rate Loan and ending one,
two, three or six months thereafter, subject to availability to all applicable
Lenders, as selected by thea Borrower by irrevocable notice to the
Administrative Agent not less than three Business Days prior to the last day of
the then current Interest Period with respect thereto; provided that the
foregoing provisions are subject to the following:

(i)     if any Interest Period pertaining to a LIBOR Rate Loan would otherwise
end on a day that is not a Business Day, such Interest Period shall be extended
to the next succeeding Business Day unless the result of such extension would be
to carry such Interest Period into another calendar month in which event such
Interest Period shall end on the immediately preceding Business Day;

(ii)     any Interest Period pertaining to a LIBOR Rate Loan that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the relevant calendar month;

 

19



--------------------------------------------------------------------------------

(iii)     if thea Borrower shall fail to give notice as provided above, the
BorrowerBorrowers shall be deemed to have selected an Alternate Base Rate Loan
to replace the affected LIBOR Rate Loan;

(iv)     no Interest Period in respect of any Loan shall extend beyond the
Revolver Maturity Date; and

(v)     no more than six (6) LIBOR Rate Loans may be in effect at any time;
provided, however, that no more than one (1) LIBOR Rate Loan with an Interest
Period of one week may be in effect at any time. For purposes hereof, LIBOR Rate
Loans with different Interest Periods shall be considered as separate LIBOR Rate
Loans, even if they shall begin on the same date and have the same duration,
although borrowings, extensions and conversions may, in accordance with the
provisions hereof, be combined at the end of existing Interest Periods to
constitute a new LIBOR Rate Loan with a single Interest Period.

“Investment” shall mean (a) the acquisition (whether for cash, property,
services, assumption of Indebtedness, securities or otherwise) of Equity
Interests, other ownership interests or other securities of any Person or bonds,
notes, debentures or all or substantially all of the assets of any Person,
(b) any deposit with, or advance, loan or other extension of credit to, any
Person (other than deposits made in the ordinary course of business) or (c) any
other capital contribution to or investment in any Person, including, without
limitation, any Guaranty Obligation (including any support for a letter of
credit issued on behalf of such Person) incurred for the benefit of such Person.
For purposes of calculating covenant compliance, the amount of any Investment
shall be the amount actually invested, without adjustment for certain increases
or decreases in the value of such investment. “Investment” shall exclude
extensions of trade credit or capital expenditures by any Credit Party in the
ordinary course of business.

“IRS” shall mean the United States Internal Revenue Service.

“Issuing Lender” shall mean, as the context may require, (a) with respect to any
Existing Letter of Credit, KeyBank and (b) with respect to all other Letters of
Credit, either (i) Citizens Bank of Pennsylvania or (ii) such other Lender as
designated by the BorrowerPartnership and approved by the Administrative Agent,
together with any successor to any such issuing lender hereunder.

“Issuing Lender Fees” shall have the meaning set forth in Section 2.5(c).

“J. Topper” shall mean Joseph V. Topper, Jr.

“Joinder Agreement” shall mean a Joinder Agreement in substantially the form of
Exhibit 1.1(c), executed and delivered by an Additional Credit Party in
accordance with the provisions of Section 5.10.

 

20



--------------------------------------------------------------------------------

“KeyBank” shall mean KeyBank National Association.

“KeyBank Fee Letter” shall mean that certain letter agreement dated January 28,
2014, addressed to the BorrowerPartnership from KeyBank, as amended, modified,
extended, restated, replaced, or supplemented from time to time.

“Lead Arrangers” shall mean RBS Citizens Bank, KeyBank and Wells Fargo
Securities, LLC.”Lehigh Wholesale” shall mean Lehigh Gas Wholesale Services,
Inc., a Delaware corporation.

“Lender” shall mean any of the several banks and other financial institutions as
are, or may from time to time become parties to this Agreement, including any
Issuing Lender, any Revolving Lender and the Swingline Lender; provided that
notwithstanding the foregoing, “Lender” shall not include any Credit Party or
any of the Credit Party’s Affiliates or Subsidiaries.

“Letter of Credit” shall mean (a) any letter of credit issued by the Issuing
Lender pursuant to the terms hereof, as such letter of credit may be amended,
modified, restated, extended, renewed, increased, replaced or supplemented from
time to time in accordance with the terms of this Agreement and (b) any Existing
Letter of Credit, in each case as such letter of credit may be amended,
modified, extended, renewed or replaced from time to time in accordance with the
terms of this Agreement.

“Letter of Credit Expiration Date” shall have the meaning set forth in Section
2.3(a).

“Letter of Credit Facing Fee” shall have the meaning set forth in
Section 2.5(c).

“Letter of Credit Fee” shall have the meaning set forth in Section 2.5(b).

“LIBOR” shall mean, for any LIBOR Rate Loan for any Interest Period therefor,
the rate per annum (rounded upwards, if necessary, to the nearest 1/100 of 1%)
appearing on Reuters Screen LIBOR01 Page (or any successor page) as the London
interbank offered rate for deposits in Dollars at approximately 11:00 A.M.
(London time) two (2) Business Days prior to the first day of such Interest
Period for a term comparable to such Interest Period; provided, that, if such
rate shall be less than zero, such rate shall be deemed to be zero for purposes
of this Agreement. If for any reason such rate is not available, then “LIBOR”
shall mean the rate per annum at which, as determined by the Administrative
Agent in accordance with its customary practices, Dollars in an amount
comparable to the Loans then requested are being offered to leading banks at
approximately 11:00 A.M. London time, two (2) Business Days prior to the
commencement of the applicable Interest Period for settlement in immediately
available funds by leading banks in the London interbank market for a period
equal to the Interest Period selected; provided, that, if such rate shall be
less than zero such rate shall be deemed to be zero for purposes of this
Agreement.

“LIBOR Lending Office” shall mean, initially, the office(s) of each Lender
designated as such Lender’s LIBOR Lending Office in such Lender’s Administrative
Questionnaire; and thereafter, such other office of such Lender as such Lender
may from time to time specify to the Administrative Agent and the
BorrowerBorrowers as the office of such Lender at which the LIBOR Rate Loans of
such Lender are to be made.

 

21



--------------------------------------------------------------------------------

“LIBOR Rate” shall mean a rate per annum (rounded upwards, if necessary, to the
next higher 1/100th of 1%) determined by the Administrative Agent pursuant to
the following formula:

 

LIBOR Rate =    LIBOR    1.0 - Eurodollar Reserve Percentage

“LIBOR Rate Loan” shall mean Loans the rate of interest applicable to which is
based on the LIBOR Rate.

“LIBOR Tranche” shall mean the collective reference to LIBOR Rate Loans whose
Interest Periods begin and end on the same day.

“Lien” shall mean any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge or other security
interest or any preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever (including, without limitation,
(a) any conditional sale or other title retention agreement and any Capital
Lease having substantially the same economic effect as any of the foregoing and
(b) the filing of, or the agreement to give, any UCC financing statement).

“Liquidity” shall mean the sum of Accessible Borrowing Availability plus
unrestricted cash and Cash Equivalents on the Consolidated balance sheet of the
BorrowerPartnership.

“Loan” shall mean a Revolving Loan and/or a Swingline Loan, as appropriate.

“LOC Commitment” shall mean the commitment of the Issuing Lender to issue
Letters of Credit and with respect to each Revolving Lender, the commitment of
such Revolving Lender to purchase Participation Interests in the Letters of
Credit up to such Lender’s Revolving Commitment Percentage of the LOC Committed
Amount.

“LOC Committed Amount” shall have the meaning set forth in Section 2.3(a).

“LOC Documents” shall mean, with respect to each Letter of Credit, such Letter
of Credit, any amendments thereto, any documents delivered in connection
therewith, any application therefor, and any agreements, instruments, guarantees
or other documents (whether general in application or applicable only to such
Letter of Credit) governing or providing for (a) the rights and obligations of
the parties concerned or (b) any collateral for such obligations.

“LOC Obligations” shall mean, at any time, the sum of (a) the maximum amount
which is, or at any time thereafter may become, available to be drawn under
Letters of Credit then outstanding, assuming compliance with all requirements
for drawings referred to in such Letters of Credit plus (b) the aggregate amount
of all drawings under Letters of Credit honored by the Issuing Lender but not
theretofore reimbursed.

 

22



--------------------------------------------------------------------------------

“Mandatory LOC Borrowing” shall have the meaning set forth in Section 2.3(e).

“Mandatory Swingline Borrowing” shall have the meaning set forth in
Section 2.4(b)(ii).

“Master Lease” shall mean that certain Master Lease Agreement dated as of
May 28, 2014, by and between the landlord(s) identified on Schedule 1 attached
thereto and Lehigh Gas – Ohio, LLC.

“ Material Acquisition” shall mean an Acquisition where the aggregate cash
consideration (which shall include any deposits made in connection therewith) at
closing of such Material Acquisition equals or exceeds $30,000,000.50,000,000.

“Material Adverse Effect” shall mean a material adverse effect on (a) the
business, operations, property, assets, condition (financial or otherwise) or
prospects of the BorrowerBorrowers or of the Credit Parties and their
Subsidiaries taken as a whole, (b) the ability of theany Borrower or any
Guarantor to perform its obligations, when such obligations are required to be
performed, under this Agreement, any of the Notes or any other Credit Document
or (c) the validity or enforceability of this Agreement, any of the Notes or any
of the other Credit Documents, the Administrative Agent’s Liens (for the benefit
of the Secured Parties) on the Collateral or the priority of such Liens or the
rights or remedies of the Administrative Agent or the Lenders hereunder or
thereunder.

“Material Domestic Subsidiary” shall mean any Domestic Subsidiary of the
BorrowerPartnership that, together with its Subsidiaries, (a) generates more
than 5% of Consolidated EBITDA on a Pro Forma Basis for the four (4) fiscal
quarter period most recently ended or (b) owns more than 5% of the Consolidated
Assets as of the last day of the most recently ended fiscal quarter of the
BorrowerPartnership ; provided, however, that if at any time there are Domestic
Subsidiaries which are not currently classified as “Material Domestic
Subsidiaries” but which collectively (i) generate more than 10% of Consolidated
EBITDA on a Pro Forma Basis or (ii) own more than 10% of the Consolidated Assets
as of the last day of the most recently ended fiscal quarter of the
BorrowerPartnership , then the BorrowerBorrowers shall promptly designate one or
more of such Domestic Subsidiaries as Material Domestic Subsidiaries and cause
any such Domestic Subsidiaries to comply with the provisions of Section 5.10
such that, after such Domestic Subsidiaries become Guarantors hereunder, the
Domestic Subsidiaries that are not Guarantors shall (iii) generate less than 10%
of Consolidated EBITDA and (iv) own less than 10% of the Consolidated Assets.

“Materials of Environmental Concern” shall mean any gasoline or petroleum
(including crude oil or any extraction thereof) or petroleum products or any
hazardous or toxic substances, materials or wastes, defined or regulated as such
in or under any Environmental Law, including, without limitation, asbestos,
perchlorate, polychlorinated biphenyls and urea-formaldehyde insulation.

“Minor Acquisition” shall mean an Acquisition where the aggregate cash
consideration (which shall include any deposits made in connection therewith) at
closing of such Minor Acquisition is less than $30,000,000.50,000,000.

 

23



--------------------------------------------------------------------------------

“Moody’s” shall mean Moody’s Investors Service, Inc.

“Mortgage Instrument” shall mean any mortgage, deed of trust or deed to secure
debt either (i) executed by a Credit Party in favor of the Administrative Agent,
for the benefit of the Secured Parties, or (ii) assigned to the Administrative
Agent, for the benefit of the Secured Parties, as the same may be amended,
modified, extended, restated, replaced, or supplemented from time to time (it
being agreed that no leasehold deeds of trust, leasehold trust deeds, leasehold
deeds to secure debt or leasehold mortgages shall be required under this
Agreement).

“Mortgaged Property” shall mean any owned real property of a Credit Party and
its Subsidiaries listed on Schedule 3.16(f)(i)(A) and any other owned real
property of a Credit Party and its Subsidiaries that is or will become
encumbered by a Mortgage Instrument in favor of the Administrative Agent in
accordance with the terms of this Agreement; provided that, as of the Closing
Date, the real property located in flood zones and listed on Schedule
3.16(f)(i)(B) shall not constitute Mortgaged Property.

“Multiemployer Plan” shall mean a Plan that is a multiemployer plan as defined
in Section 4001(a)(3) of ERISA.

“New Jersey Subsidiaries” shall mean those certain Subsidiaries of the Credit
Parties listed on Schedule 1.1(e) hereto which own real property in the State of
New Jersey.

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all affected Lenders in
accordance with the terms of Section 9.1 and (b) has been approved by the
Required Lenders.

“Non-Defaulting Lender’ shall mean, at any time, each Lender that is not a
Defaulting Lender at such time.

“Non-Extension Notice Date” shall have the meaning set forth in Section 2.3(k).

“Note” or “Notes” shall mean the Revolving Loan Notes and/or the Swingline Loan
Note, collectively, separately or individually, as appropriate.

“Notice of Borrowing” shall mean a request for a Revolving Loan borrowing
pursuant to Section 2.1(b)(i) or a request for a Swingline Loan borrowing
pursuant to Section 2.4(b)(i), as appropriate. A Form of Notice of Borrowing is
attached as Exhibit 1.1(d).

“Notice of Conversion/Extension” shall mean the written notice of conversion of
a LIBOR Rate Loan to an Alternate Base Rate Loan or an Alternate Base Rate Loan
to a LIBOR Rate Loan, or extension of a LIBOR Rate Loan, in each case
substantially in the form of Exhibit 1.1(e).

“NPL” means the National Priorities List under CERCLA.

 

24



--------------------------------------------------------------------------------

“Obligations” shall mean, collectively, all of the obligations, Indebtedness and
liabilities of the Credit Parties owing to the Lenders (including the Issuing
Lender) and the Administrative Agent, whenever arising, under this Agreement,
the Notes or any of the other Credit Documents, including principal, interest,
fees, costs, charges, expenses, professional fees, reimbursements, all sums
chargeable to the Credit Parties or for which any Credit Party is liable as an
indemnitor and whether or not evidenced by a note or other instrument and
indemnification obligations and other amounts (including, but not limited to,
any interest accruing after the occurrence of a filing of a petition of
bankruptcy under the Bankruptcy Code with respect to any Credit Party,
regardless of whether such interest is an allowed claim under the Bankruptcy
Code). In no event shall the Obligations include any Excluded Swap Obligations.

“OFAC” shall mean the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

“Omnibus Agreement” shall mean that certain Omnibus Agreement, dated as of
October 30, 2012, by and among the Partnership, the General Partner, Lehigh Gas
Corporation, Lehigh Gas – Ohio, LLC and Joseph V. Topper, Jr., as amended and
restated by that certain Amended and Restated Omnibus Agreement by and among the
Partnership, the General Partner, Lehigh Gas Corporation, CST Services, LLC,
Lehigh Gas – Ohio, LLC and Joseph V. Topper, Jr., as may be amended, modified,
supplemented, restated or replaced.

“Operating Lease” shall mean, as applied to any Person, any lease (including,
without limitation, leases which may be terminated by the lessee at any time) of
any property (whether real, personal or mixed) which is not a Capital Lease
other than any such lease in which that Person is the lessor.

“Other Connection Taxes” shall mean, with respect to any Recipient, Taxes
imposed as a result of a present or former connection between such Recipient and
the jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Credit Document, or sold or assigned an interest in any Loan or Credit
Document).

“Other Taxes” shall mean all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Credit Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.19).

“Participant” has the meaning assigned to such term in clause (d) of
Section 9.6.

“Participant Register” has the meaning specified in clause (d) of Section 9.6.

 

25



--------------------------------------------------------------------------------

“Participation Interest” shall mean a participation interest purchased by a
Revolving Lender in LOC Obligations as provided in Section 2.3(c) and in
Swingline Loans as provided in Section 2.4.

“Partnership Agreement” shall mean that certain First Amended and Restated
Agreement of Limited Partnership of the BorrowerPartnership dated October 30,
2012, as the same may be amended, restated, modified and/or supplemented from
time to time in accordance with this Agreement.

“Patent Licenses” shall mean any agreement, whether written or oral, providing
for the grant by or to a Person of any right to manufacture, use or sell any
invention covered by a Patent.

“Patents” shall mean (a) all letters patent of the United States or any other
country, now existing or hereafter arising, and all improvement patents,
reissues, reexaminations, patents of additions, renewals and extensions thereof
and (b) all applications for letters patent of the United States or any other
country and all provisionals, divisions, continuations and continuations-in-part
and substitutes thereof.

“Patriot Act” shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism (USA PATRIOT ACT)
Act of 2001 (Title III of Pub. L. No. 107-56 (signed into law October 26,
2001)), as amended or modified from time to time.

“Payment Event of Default” shall mean an Event of Default specified in
Section 7.1(a).

“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Subtitle A of Title IV of ERISA.

“Permitted Acquisition” shall mean an acquisition or any series of related
acquisitions by a Credit Party of (a) all or substantially all of the assets or
a majority of the outstanding Voting Stock or economic interests of a Person
that is incorporated, formed or organized in the United States, (b) a Person
that is incorporated, formed or organized in the United States by a merger,
amalgamation or consolidation or any other combination with such Person or,
(c) any division, line of business or, other business unit, real property or
assets of a Person that is incorporated, formed or organized in the United
States, (d) Equity Interests in FuelCo, (e) the Fuel Supply Agreement and
(f) real property and assets from CST Brands and its Subsidiaries (such Person
or such division, line of business or other business unit of such Person, such
partnership interests or such real property shall be referred to herein as the
“Target”), in each case that is a type of business (or assets used in a type of
business) permitted to be engaged in by the Credit Parties and their
Subsidiaries pursuant to Section 6.3, in each case so long as:

(i)     no Default or Event of Default shall then exist or would exist
immediately after giving effect thereto;

(ii)     with respect to (i) any Material Acquisition and (ii) any Minor
Acquisition where the aggregate cash consideration at closing of such Minor
Acquisition exceeds $2,000,0003,000,000 and such Minor Acquisition is

 

26



--------------------------------------------------------------------------------

consummated in the same fiscal year where the aggregate consideration paid in
connection with all other Minor Acquisitions previously consummated during such
fiscal year exceeds $50,000,000,75,000,000, the Credit Parties shall demonstrate
to the reasonable satisfaction of the Administrative Agent that, after giving
effect to the acquisition on a Pro Forma Basis, the Credit Parties are in
compliance with each of the financial covenants set forth in Section 5.9;

(iii)     the Administrative Agent, on behalf of the Secured Parties, shall have
received (or shall receive in connection with the closing of such acquisition) a
first priority perfected security interest in all property (including, without
limitation, Equity Interests) acquired with respect to the Target in accordance
with the terms of Sections 5.10 and 5.12 and the Target, if a Person, shall have
executed a Joinder Agreement in accordance with the terms of Section 5.10;

(iv)     the Administrative Agent and the Lenders shall have received (A) a
description of the material terms of such acquisition, (B) in each case, to the
extent available, most recently available audited financial statements or
management-prepared financial statements of the Target for its two most recent
fiscal years and for any fiscal quarters ended within the fiscal year to date,
(C) Consolidated projected income statements of the Credit Parties and their
Subsidiaries (giving effect to such acquisition), and (D) not less than five
(5) Business Days prior to the consummation of any Permitted Acquisition subject
to the reporting requirements of (ii) above, a certificate substantially in the
form of Exhibit 1.1(f), executed by an Authorized Officer of the
BorrowerBorrowers certifying that such Permitted Acquisition complies with the
requirements of this Agreement; provided, however, that the requirements of the
foregoing clauses (C) and (D) shall only be required with respect to a Material
Acquisition; provided further, that the Administrative Agent may waive any of
the foregoing requirements in its sole discretion;

(v)     [Intentionally Omitted];

(vi)     such acquisition shall not be a “hostile” acquisition and shall have
been approved by the Board of Directors (or equivalent) and/or shareholders (or
equivalent) of the applicable Credit Party and the Target; and

(vii)     with respect to (i) any Material Acquisition and (ii) any Minor
Acquisition where the aggregate cash consideration at closing of such Minor
Acquisition exceeds $2,000,0003,000,000 and such Minor Acquisition is
consummated in the same fiscal year where the aggregate consideration paid in
connection with all other Minor Acquisitions previously consummated during such
fiscal year exceeds $50,000,000,75,000,000, after giving effect to such
acquisition, there shall be at least $25,000,00020,000,000 of Liquidity.

“Permitted Investments” shall have the meaning set forth in Section 6.5.

 

27



--------------------------------------------------------------------------------

“Permitted Liens” shall have the meaning set forth in Section 6.2.

“Permitted Like-Kind Exchange” means an exchange of property, by any Credit
Party with another Person, arrangements for which have been made prior to the
Disposition of such Credit Party’s property subject to such exchange, which
exchange is permitted under, and made in accordance with, Section 1031 of the
Code; provided that (a) no exchange, relinquished property, proceeds assignment
or similar agreement initiating a new exchange shall be made following the
occurrence and during the continuance of any Event of Default or if an Event of
Default would be caused as a consequence thereof; and further provided that
like-kind exchange transactions for which any exchange, relinquished property,
proceeds assignment or similar agreement has been executed prior to the
occurrence of an Event of Default may proceed to consummation in accordance with
the terms of such agreement(s) notwithstanding the occurrence of any Event of
Default, and (b) the qualified intermediary with respect to such exchange, any
security or guarantee given to secure any assets held by such qualified
intermediary is a Lender or an Affiliate thereof and all other aspects of the
exchange have been approved by the Administrative Agent, in its reasonable
discretion.

“Person” shall mean any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” shall mean, as of any date of determination, any employee benefit plan
which is covered by Title IV of ERISA and in respect of which any Credit Party
or a Commonly Controlled Entity is (or, if such plan were terminated at such
time, would under Section 4069 of ERISA be deemed to be) an “employer” as
defined in Section 3(5) of ERISA.

“Pledge Agreement” shall mean the Third Amended and Restated Pledge Agreement
dated as of the Closing Date executed by the Credit Parties in favor of the
Administrative Agent, for the benefit of the Secured Parties, as the same may
from time to time be amended, modified, extended, restated, replaced, or
supplemented from time to time in accordance with the terms hereof and thereof.

“Previous Credit Agreement” shall mean that certain Second Amended and Restated
Credit Agreement dated as of October 30, 2012 by and among the
BorrowerPartnership, the lenders named therein, KeyBank, as Administrative Agent
for the Lenders, as Collateral Agent, as L/C Issuer, as Joint Lead Arranger and
as Joint Book Runner, RBS Citizens Bank as Joint Lead Arranger and Joint Book
Runner and Citizens Bank of Pennsylvania as Syndication Agent, as amended.

“Prime Rate” shall have the meaning set forth in the definition of Alternate
Base Rate.

“Pro Forma Basis” shall mean, with respect to any transaction, that such
transaction shall be deemed to have occurred as of the first day of the
four-quarter period (or twelve month period, as applicable) ending as of the
most recent quarter end (or month end, as applicable) preceding the date of such
transaction for which financial statement information is available.

“Properties” shall have the meaning set forth in Section 3.10(a).

 

 

28



--------------------------------------------------------------------------------

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each
Guarantor that has total assets exceeding $10,000,000 at the time such Swap
Obligation is incurred or such other person as constitutes an ECP under the
Commodity Exchange Act or any regulations promulgated thereunder.

“Qualified Senior Notes” shall mean unsecured Indebtedness for borrowed money
of, or in respect of, a private placement or public sale of notes by theany
Borrower or any Credit Party, and any unsecured guarantees thereof by any Credit
Party; provided, however, that (i) such Indebtedness shall not have the benefit
of any letter of credit or other credit support (other than such unsecured
guarantees from any Credit Party), (ii) such Indebtedness shall have no portion
of its principal amount scheduled to be due and payable prior to the first
anniversary of the Revolver Maturity Date, (iii) such Indebtedness shall have
the benefit of no financial maintenance covenants that are more restrictive
than, or that conflict with, those set forth in Section 5.9 of this Agreement
and (iv) no covenant benefiting such Indebtedness shall restrict theany Borrower
or any Credit Party from incurring $450,000,000550,000,000 of Indebtedness under
this Agreement andplus the proceeds of any Incremental Facility incurred
pursuant to Section 2.22 hereof; provided, further, that both before and after
giving effect to the incurrence of such Indebtedness and the application of any
of the proceeds thereof on the issuance date no Default or Event of Default
exists or would exist and, on a pro forma basis, the BorrowerBorrowers shall be
in compliance with the financial covenants set forth in Section 5.9 of this
Agreement.

“RBS Citizens” shall mean RBS Citizens, N.A., a national banking association,
together with its successors and/or assigns.

“RBS Fee Letter” shall mean that certain letter agreement dated January 28,
2014, addressed to the BorrowerPartnership from Citizens and RBS Citizens Bank,
as amended, modified, extended, restated, replaced, or supplemented from time to
time.

“Recipient” shall mean (a) the Administrative Agent, (b) any Lender and (c) any
Issuing Lender, as applicable.

“Recovery Event” shall mean the receipt by any Credit Party or its Subsidiaries
of any cash insurance proceeds or condemnation award payable by reason of theft,
loss, physical destruction or damage, taking or similar event with respect to
any of their respective property or assets.

“Register” shall have the meaning set forth in Section 9.6(c).

“Reimbursement Obligation” shall mean the obligation of theeach Borrower, or any
other Credit Party, as the case may be, to reimburse the Issuing Lender pursuant
to Section 2.3(d) for amounts drawn under Letters of Credit.

“Related Parties” shall mean, with respect to any Person, such Person’s
Affiliates and the partners, directors, officers, employees, agents, trustees
and advisors of such Person and of such Person’s Affiliates.

 

29



--------------------------------------------------------------------------------

“Reorganization” shall mean, with respect to any Multiemployer Plan, the
condition that such Plan is in reorganization within the meaning of such term as
used in Section 4241 of ERISA.

“Reportable Event” shall mean any of the events set forth in Section 4043(c) of
ERISA, other than those events as to which the thirty-day notice period is
waived under PBGC Reg. §4043.

“Repurchase Options” shall mean the right to repurchase one or more of the
Mortgaged Properties pursuant to a recorded instrument (or a memorandum thereof)
encumbering the applicable Mortgaged Property.

“Required Lenders” shall mean, as of any date of determination, Lenders holding
at least a majority of (a) the outstanding Revolving Commitments or (b) if the
Revolving Commitments have been terminated, the outstanding Loans and
Participation Interests; provided, however, that if any Lender shall be a
Defaulting Lender at such time, then there shall be excluded from the
determination of Required Lenders, Obligations (including Participation
Interests) owing to such Defaulting Lender and such Defaulting Lender’s
Commitments.

“Requirement of Law” shall mean, as to any Person, (a) the articles or
certificate of incorporation, by-laws or other organizational or governing
documents of such Person, and (b) all international, foreign, Federal, state and
local statutes, treaties, rules, guidelines, regulations, ordinances, codes,
executive orders, and administrative or judicial precedents or authorities,
including the interpretation or administration thereof by any Governmental
Authority charged with the enforcement, interpretation or administration
thereof, and all applicable administrative orders, directed duties, requests,
licenses, authorizations and permits of, and agreements with, any Governmental
Authority (in each case whether or not having the force of law); in each case
applicable to or binding upon such Person or any of its property or to which
such Person or any of its property is subject.

“Responsible Officer” shall mean, the chief executive officer, president, chief
financial officer, treasurer, controller, secretary, assistant secretary or
manager of a Credit Party, or in the case of any Credit Party which is a
partnership, the chief executive officer, president, chief financial officer,
treasurer, controller, secretary, assistant secretary or manager of the general
partner of such Credit Party. Any document delivered hereunder that is signed by
a Responsible Officer of a Credit Party shall be conclusively presumed to have
been authorized by all necessary corporate, partnership and/or other action on
the part of such Credit Party and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Credit Party.

“Restricted Payment” shall mean (a) any dividend or other distribution, direct
or indirect, on account of any shares (or equivalent) of any class of Equity
Interests of any Credit Party or any of its Subsidiaries, now or hereafter
outstanding, (b) any redemption, retirement, sinking fund or similar payment,
purchase or other acquisition for value, direct or indirect, of any shares (or
equivalent) of any class of Equity Interests of any Credit Party or any of its
Subsidiaries, now or hereafter outstanding, (c) any payment made to retire, or
to obtain the surrender of, any outstanding warrants, options or other rights to
acquire shares of any class of Equity Interests of any Credit Party or any of
its Subsidiaries, now or hereafter outstanding or (d) any payment or prepayment
of principal of, premium, if any, or interest on, redemption, purchase,
retirement, defeasance, sinking fund or similar payment with respect to, any
Subordinated Debt of any Credit Party or any of its Subsidiaries.

 

30



--------------------------------------------------------------------------------

“Revolver Maturity Date” shall mean the date that is five (5) years following
the Closing Date; provided, however, if such date is not a Business Day, the
Revolver Maturity Date shall be the next preceding Business Day.

“Revolving Commitment” shall mean, with respect to each Revolving Lender, the
commitment of such Revolving Lender to make Revolving Loans in an aggregate
principal amount at any time outstanding up to an amount equal to such Revolving
Lender’s Revolving Commitment Percentage of the Revolving Committed Amount as
specified on Schedule 1.1(d).

“Revolving Commitment Percentage” shall mean, for each Lender, the percentage
identified as its Revolving Commitment Percentage on Schedule 1.1(d) or in the
Assignment and Assumption pursuant to which such Lender became a Lender
hereunder, as such percentage may be modified in connection with any assignment
made in accordance with the provisions of Section 9.6(b).

“Revolving Committed Amount” shall have the meaning set forth in Section 2.1(a).

“Revolving Credit Exposure” shall mean, as to any Revolving Lender at any time,
the aggregate principal amount at such time of its outstanding Revolving Loans
and such Revolving Lender’s participation in LOC Obligations and Swingline Loans
at such time.

“Revolving Facility” shall have the meaning set forth in Section 2.1(a).

“Revolving Facility Increase” shall have the meaning set forth in
Section 2.22(a)(i).

“Revolving Lender” shall mean, as of any date of determination, a Lender holding
a Revolving Commitment, a Revolving Loan or a Participation Interest on such
date.

“Revolving Loan” shall have the meaning set forth in Section 2.1(a).

“Revolving Loan Note” or “Revolving Loan Notes” shall mean the promissory notes
of the BorrowerBorrowers provided pursuant to Section 2.1(e) in favor of any of
the Revolving Lenders evidencing the Revolving Loan provided by any such
Revolving Lender pursuant to Section 2.1(a), individually or collectively, as
appropriate, as such promissory notes may be amended, modified, extended,
restated, replaced, or supplemented from time to time.

“ROFR” means a right of first refusal to purchase or a right of first offer to
purchase one or more of the Mortgaged Properties pursuant to a recorded
instrument (or a memorandum thereof) encumbering the applicable Mortgaged
Property.

“ROFR Statute” means any statute, law or similar regulation imposed by any
Governmental Authority pursuant to which any seller or transferor of real
property which is a franchisor or similar Person is required by such statute,
law or regulation to offer to an existing franchisee or similar Person which
operates such real property under a lease, sublease or other grant of authority
the right of first refusal or bona fide offer to purchase such real property,
including N.J.S.A. § 56:10-6.1.

 

31



--------------------------------------------------------------------------------

“S&P” shall mean Standard & Poor’s Ratings Services, a division of The McGraw
Hill Companies, Inc.

“Sale Leaseback” shall have the meaning set forth in Section 6.12.

“Sanctions” shall mean economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by the U.S. government,
including those administered by OFAC or the U.S. Department of State.

“ Sanctioned Entity” shall mean, at any time, (a) a country or a government of a
country, (b) an agency of the government of a country, (c) an organization
directly or indirectly controlled by a country or its government, or (d) a
person or entity resident in or determined to be resident in a country, that is
subject to a country sanctions program administered and enforced by OFACitself
the subject or target of any Sanctions.

“Sanctioned Person” shall mean a person named on the list of Specially
Designated Nationals maintained by OFACat any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC or the U.S.
Department of State, (b) any Person operating, organized or resident in a
country or territory which is itself the subject or target of any Sanctions or
(c) any Person owned or controlled by any such Person or Persons.

“Sarbanes-Oxley” shall mean the Sarbanes-Oxley Act of 2002.

“SEC” shall mean the Securities and Exchange Commission or any successor
Governmental Authority.

“Second Amendment Effective Date” shall mean September 30, 2014.

“Secured Parties” shall mean the Administrative Agent, the Lenders and the Bank
Product Providers.

“Securities Account Control Agreement” shall mean an agreement, among a Credit
Party, a securities intermediary, and the Administrative Agent, which agreement
is in a form acceptable to the Administrative Agent and which provides the
Administrative Agent with “control” (as such term is used in Articles 8 and 9 of
the UCC) over the securities account(s) described therein, as the same may be as
amended, modified, extended, restated, replaced, or supplemented from time to
time.

“Securities Act” shall mean the Securities Act of 1933, together with any
amendment thereto or replacement thereof and any rules or regulations
promulgated thereunder.

“Securities Laws” shall mean the Securities Act, the Exchange Act,
Sarbanes-Oxley and the applicable accounting and auditing principles, rules,
standards and practices promulgated, approved or incorporated by the SEC or the
Public Company Accounting Oversight Board, as each of the foregoing may be
amended and in effect on any applicable date hereunder.

 

32



--------------------------------------------------------------------------------

“Security Agreement” shall mean the Third Amended and Restated Security
Agreement dated as of the Closing Date executed by the Credit Parties in favor
of the Administrative Agent, for the benefit of the Secured Parties, as amended,
modified, extended, restated, replaced, or supplemented from time to time in
accordance with its terms.

“Security Documents” shall mean the Security Agreement, the Pledge Agreement,
any Deposit Account Control Agreement, any Securities Account Control Agreement,
the Mortgage Instruments and all other agreements, documents and instruments
relating to, arising out of, or in any way connected with any of the foregoing
documents or granting to the Administrative Agent, for the benefit of the
Secured Parties, Liens or security interests to secure, inter alia, the Credit
Party Obligations whether now or hereafter executed and/or filed, each as may be
amended from time to time in accordance with the terms hereof, executed and
delivered in connection with the granting, attachment and perfection of the
Administrative Agent’s security interests and liens arising thereunder,
including, without limitation, UCC financing statements.

“Senior Funded Debt” shall mean, as of any date of determination for the Credit
Parties and their Subsidiaries, all Funded Debt (including, without limitation,
Extensions of Credit hereunder) which is not Subordinated Debtthat is both
(x) secured by a Lien and (y) is not expressly subordinated to the Obligations.

“Senior Leverage Ratio” shall mean, as of any date of determination, for the
Credit Parties and their Subsidiaries on a Consolidated basis, the ratio of
(i) Senior Funded Debt on such date minus unrestricted cash and Cash Equivalents
in an aggregate amount not to exceed $5,000,000 held by the Credit Parties on
such date and determined on a consolidated basis in accordance with GAAP to
(ii) Consolidated EBITDA for the four (4) consecutive fiscal quarters ending on
such date.

“Services” shall have the meaning set forth in the first paragraph of this
Agreement.

“Single Employer Plan” shall mean any Plan that is not a Multiemployer Plan.

“Subordinated Debt” shall mean any Indebtedness incurred by any Credit Party
which by its terms is specifically subordinated in right of payment to the prior
payment of the Credit Party Obligations and contains subordination and other
terms acceptable to the Administrative Agent.

“Subsidiary” shall mean, as to any Person, a corporation, partnership, limited
liability company or other entity of which shares of stock or other ownership
interests having ordinary voting power (other than stock or such other ownership
interests having such power only by reason of the happening of a contingency) to
elect a majority of the board of directors or other managers of such
corporation, limited liability company, partnership or other entity are at the
time owned, or the management of which is otherwise controlled, directly or
indirectly through one or more intermediaries, or both, by such Person. Unless
otherwise qualified, all references to a “Subsidiary” or to “Subsidiaries” in
this Agreement shall refer to a Subsidiary or Subsidiaries of

 

33



--------------------------------------------------------------------------------

the Borrowereither of the Borrowers. Notwithstanding anything to the contrary
set forth in this Agreement, so long as the Partnership or any other Credit
Party does not own any general partnership interests in FuelCo, FuelCo shall not
be deemed to be a Subsidiary for purposes of this Agreement.

“Swap Obligations” means, with respect to any Guarantor, an obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of § 1a(47) of the Commodity Exchange Act.

“Swingline Commitment” shall mean the commitment of the Swingline Lender to make
Swingline Loans in an aggregate principal amount at any time outstanding up to
the Swingline Committed Amount, and the commitment of the Revolving Lenders to
purchase participation interests in the Swingline Loans as provided in
Section 2.4(b)(ii), as such amounts may be reduced from time to time in
accordance with the provisions hereof.

“Swingline Committed Amount” shall mean the amount of the Swingline Lender’s
Swingline Commitment as specified in Section 2.4(a).

“Swingline Lender” shall mean Citizens and any successor swingline lender.

“Swingline Loan” shall have the meaning set forth in Section 2.4(a).

“Swingline Loan Note” shall mean the promissory note of the BorrowerBorrowers in
favor of the Swingline Lender evidencing the Swingline Loans provided pursuant
to Section 2.4(d), as such promissory note may be amended, modified, extended,
restated, replaced, or supplemented from time to time.

“Syndication Agents” shall mean KeyBank and Wells Fargo Bank, National
Association.

“Target” shall have the meaning set forth in the definition of “Permitted
Acquisition”.

“Taxes” shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.

“Topper Owners” shall mean J. Topper and Maureen Topper, together with those
Affiliates of J. Topper and family trusts of J. Topper and Maureen Topper which
are Controlled by J. Topper and Maureen Topper.

“Total Leverage Ratio” shall mean, as of any date of determination, for the
Credit Parties and their Subsidiaries on a Consolidated basis, the ratio of
(a) Consolidated Funded Debt on such date minus unrestricted cash and Cash
Equivalents in an aggregate amount not to exceed $5,000,000 held by the Credit
Parties on such date and determined on a consolidated basis in accordance with
GAAP to (b) Consolidated EBITDA for the four (4) consecutive quarters ending on
such date.

 

34



--------------------------------------------------------------------------------

“Trademark License” shall mean any agreement, whether written or oral, providing
for the grant by or to a Person of any right to use any Trademark.

“Trademarks” shall mean (a) all trademarks, trade names, corporate names,
company names, business names, fictitious business names, service marks,
elements of package or trade dress of goods or services, logos and other source
or business identifiers, together with the goodwill associated therewith, all
registrations and recordings thereof, and all applications in connection
therewith, whether in the United States Patent and Trademark Office or in any
similar office or agency of the United States, any State thereof or any other
country or any political subdivision thereof and (b) all renewals thereof.

“Tranche” shall mean the collective reference to (a) LIBOR Rate Loans whose
Interest Periods begin and end on the same day and (b) Alternate Base Rate Loans
made on the same day.

“Transactions” shall mean the closing of this Agreement and the other Credit
Documents and the other transactions contemplated hereby and pursuant to the
other Credit Documents (including, without limitation, the initial borrowings
under the Credit Documents and the payment of fees and expenses in connection
with all of the foregoing).

“Type” shall mean, as to any Loan, its nature as an Alternate Base Rate Loan or
LIBOR Rate Loan, as the case may be.

“UCC” shall mean the Uniform Commercial Code from time to time in effect in any
applicable jurisdiction.

“U.S. Borrower” shall mean any Borrower that is a U.S. Person.

“U.S. Person” shall mean any Person that is a “United States Person” as defined
in section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
paragraph (g) of Section 2.16.

“Use Restrictions” shall mean restrictions to use one or more of the Mortgaged
Properties in a particular way pursuant to a recorded instrument (or a
memorandum thereof) encumbering the applicable Mortgaged Property.

“Voting Stock” shall mean, with respect to any Person, Equity Interests issued
by such Person the holders of which are ordinarily, in the absence of
contingencies, entitled to vote for the election of directors (or persons
performing similar functions) of such Person, even though the right so to vote
may be or have been suspended by the happening of such a contingency.

“Wells Fargo Fee Letter” shall mean that certain letter agreement dated
January 28, 2014, addressed to the BorrowerPartnership from Wells Fargo
Securities, LLC, as amended, modified, extended, restated, replaced, or
supplemented from time to time.

“Withholding Agent” shall mean any Credit Party and the Administrative Agent.

 

35



--------------------------------------------------------------------------------

“Works” shall mean all works which are subject to copyright protection pursuant
to Title 17 of the United States Code.

Section 1.2     Other Definitional Provisions.

The definitions of terms herein shall apply equally to the singular and plural
forms of the terms defined. Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise
(a) any definition of or reference to any agreement, instrument or other
document herein shall be construed as referring to such agreement, instrument or
other document as from time to time amended, restated, supplemented, amended and
restated or otherwise modified (subject to any restrictions on such amendments,
supplements or modifications set forth herein), (b) any reference herein to any
Person shall be construed to include such Person’s successors and assigns,
(c) the words “herein,” “hereof” and “hereunder,” and words of similar import,
shall be construed to refer to this Agreement in its entirety and not to any
particular provision hereof, (d) all references herein to Articles, Sections,
Exhibits and Schedules shall be construed to refer to Articles and Sections of,
and Exhibits and Schedules to, this Agreement, (e) any reference to any law or
regulation herein shall, unless otherwise specified, refer to such law or
regulation as amended, modified or supplemented from time to time, (f) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights and (g) all terms
defined in this Agreement shall have the defined meanings when used in any other
Credit Document or any certificate or other document made or delivered pursuant
hereto.

Section 1.3     Accounting Terms.

 (a)     Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the most recently delivered audited
Consolidated financial statements of the BorrowerPartnership, except as
otherwise specifically prescribed herein.

 (b)     Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Credit
Document, and either the BorrowerBorrowers or the Required Lenders shall so
request, the Administrative Agent, the Lenders and the BorrowerBorrowers shall
negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP (subject to the approval
of the Required Lenders); provided that, until so amended, (i) such ratio or
requirement shall continue to be computed in accordance with GAAP prior to such
change therein and (ii) the BorrowerPartnership shall provide to the
Administrative Agent and the Lenders financial statements and other documents
required under this Agreement or as reasonably requested hereunder setting forth
a reconciliation between calculations of such ratio or requirement made before
and after giving effect to such change in GAAP.

 

36



--------------------------------------------------------------------------------

(c)     Financial Covenant Calculations. The parties hereto acknowledge and
agree that, for purposes of all calculations made in determining compliance for
any applicable period with the financial covenants set forth in Section 5.9 and
for purposes of determining the Applicable Margin, (i) after consummation of any
Permitted Acquisition, (A) income statement items and other balance sheet items
(whether positive or negative) attributable to the Target acquired in such
transaction shall be included in such calculations to the extent relating to
such applicable period (including by adding any cost saving synergies associated
with such Permitted Acquisition in a manner reasonably satisfactory to the
Administrative Agent), subject to adjustments mutually acceptable to the
BorrowerBorrowers and the Administrative Agent and (B) Indebtedness of a Target
which is retired in connection with a Permitted Acquisition shall be excluded
from such calculations and deemed to have been retired as of the first day of
such applicable period and (ii) after any Disposition permitted by
Section 6.4(a)(vi), (A) income statement items, cash flow statement items and
balance sheet items (whether positive or negative) attributable to the property
or assets disposed of shall be excluded in such calculations to the extent
relating to such applicable period, subject to adjustments mutually acceptable
to the BorrowerBorrowers and the Administrative Agent and (B) Indebtedness that
is repaid with the proceeds of such Disposition shall be excluded from such
calculations and deemed to have been repaid as of the first day of such
applicable period.

Section 1.4     Time References.

Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).

Section 1.5     Execution of Documents.

Unless otherwise specified, all Credit Documents and all other certificates
executed in connection therewith must be signed by an Authorized Officer.

ARTICLE II

THE LOANS; AMOUNT AND TERMS

Section 2.1     Revolving Loans.

 (a)     Revolving Commitment. During the Commitment Period, subject to the
terms and conditions hereof, each Revolving Lender severally, but not jointly,
agrees to make revolving credit loans in Dollars (“Revolving Loans”) to the
BorrowerBorrowers from time to time in an aggregate principal amount of up to
FOURFIVE HUNDRED FIFTY MILLION DOLLARS ($450,000,000550,000,000) (as increased
from time to time as provided in Section 2.22(a) and as such aggregate maximum
amount may be reduced from time to time as provided in Section 2.6, the
“Revolving Committed

 

37



--------------------------------------------------------------------------------

Amount”) for the purposes hereinafter set forth (such facility, the “Revolving
Facility”); provided, however, that (i) with regard to each Revolving Lender
individually, the sum of such Revolving Lender’s Revolving Commitment Percentage
of the aggregate principal amount of outstanding Revolving Loans plus such
Revolving Lender’s Revolving Commitment Percentage of outstanding Swingline
Loans plus such Revolving Lender’s Revolving Commitment Percentage of
outstanding LOC Obligations shall not exceed such Revolving Lender’s Revolving
Commitment and (ii) with regard to the Revolving Lenders collectively, the sum
of the aggregate principal amount of outstanding Revolving Loans plus
outstanding Swingline Loans plus outstanding LOC Obligations shall not exceed
the Revolving Committed Amount then in effect. Revolving Loans may consist of
Alternate Base Rate Loans or LIBOR Rate Loans, or a combination thereof, as the
BorrowerBorrowers may request, and may be repaid and reborrowed in accordance
with the provisions hereof; provided, however, the Revolving Loans made on the
Closing Date or any of the three (3) Business Days following the Closing Date,
may only consist of Alternate Base Rate Loans unless the Borrower
deliversBorrowers deliver a funding indemnity letter, substantially in the form
of Exhibit 2.1(a), reasonably acceptable to the Administrative Agent not less
than three (3) Business Days prior to the Closing Date. LIBOR Rate Loans shall
be made by each Revolving Lender at its LIBOR Lending Office and Alternate Base
Rate Loans at its Domestic Lending Office.

 (b)     Revolving Loan Borrowings.

(i)     Notice of Borrowing. The BorrowerPartnership shall request a Revolving
Loan borrowing by delivering a written Notice of Borrowing (or telephone notice
promptly confirmed in writing by delivery of a written Notice of Borrowing,
which delivery may be by fax) to the Administrative Agent not later than 11:00
A.M. on the Business Day prior to the date of the requested borrowing in the
case of Alternate Base Rate Loans, and on the third (3rd) Business Day prior to
the date of the requested borrowing in the case of LIBOR Rate Loans. Each such
Notice of Borrowing shall be irrevocable and shall specify (A) that a Revolving
Loan is requested, (B) the date of the requested borrowing (which shall be a
Business Day), (C) the aggregate principal amount to be borrowed and,
(D) whether the borrowing shall be comprised of Alternate Base Rate Loans, LIBOR
Rate Loans or a combination thereof, and if LIBOR Rate Loans are requested, the
Interest Period(s) therefor and (E) which Borrower is requesting such borrowing.
If the BorrowerPartnership shall fail to specify in any such Notice of Borrowing
(1) an applicable Interest Period in the case of a LIBOR Rate Loan, then such
notice shall be deemed to be a request for an Interest Period of one month, or
(2) the Type of Revolving Loan requested, then such notice shall be deemed to be
a request for an Alternate Base Rate Loan hereunder. The Administrative Agent
shall give notice to each Revolving Lender promptly upon receipt of each Notice
of Borrowing, the contents thereof and each such Revolving Lender’s share
thereof.

(ii)     Minimum Amounts. Each Revolving Loan that is made as an Alternate Base
Rate Loan shall be in a minimum aggregate amount of $500,000 and in integral
multiples of $100,000 in excess thereof (or the remaining amount of

 

38



--------------------------------------------------------------------------------

the Revolving Committed Amount, if less). Each Revolving Loan that is made as a
LIBOR Rate Loan shall be in a minimum aggregate amount of $500,000 and in
integral multiples of $100,000 in excess thereof (or the remaining amount of the
Revolving Committed Amount, if less).

(iii)     Advances. Each Revolving Lender will make its Revolving Commitment
Percentage of each Revolving Loan borrowing available to the Administrative
Agent for the account of the BorrowerPartnership at the office of the
Administrative Agent specified in Section 9.2, or at such other office as the
Administrative Agent may designate in writing, by 1:00 P.M. on the date
specified in the applicable Notice of Borrowing, in Dollars and in funds
immediately available to the Administrative Agent. Such borrowing will then be
made available to the BorrowerBorrowers by the Administrative Agent by crediting
the account of the BorrowerBorrowers on the books of such office (or such other
account that the BorrowerBorrowers may designate in writing to the
Administrative Agent) with the aggregate of the amounts made available to the
Administrative Agent by the Revolving Lenders and in like funds as received by
the Administrative Agent.

 (c)     Repayment. Subject to the terms of this Agreement, Revolving Loans may
be borrowed, repaid and reborrowed during the Commitment Period, subject to
Section 2.7(a). The principal amount of all Revolving Loans shall be due and
payable in full on the Revolver Maturity Date, unless accelerated sooner
pursuant to Section 7.2.

 (d)     Interest. Subject to the provisions of Section 2.8, Revolving Loans
shall bear interest as follows:

(i)     Alternate Base Rate Loans. During such periods as any Revolving Loans
shall be comprised of Alternate Base Rate Loans, each such Alternate Base Rate
Loan shall bear interest at a per annum rate equal to the sum of the Alternate
Base Rate plus the Applicable Margin; and

(ii)     LIBOR Rate Loans. During such periods as Revolving Loans shall be
comprised of LIBOR Rate Loans, each such LIBOR Rate Loan shall bear interest at
a per annum rate equal to the sum of the LIBOR Rate plus the Applicable Margin.

Interest on Revolving Loans shall be payable in arrears on each Interest Payment
Date.

 (e)     Revolving Loan Notes; Covenant to Pay. The Borrower’sBorrowers’ joint
and several obligation to pay each Revolving Lender shall be evidenced by this
Agreement and, upon such Revolving Lender’s request, by a duly executed
promissory note of the BorrowerBorrowers to such Revolving Lender in
substantially the form of Exhibit 2.1(e). The Borrower covenants and
agreesBorrowers jointly and severally covenant and agree to pay the Revolving
Loans in accordance with the terms of this Agreement.

 

39



--------------------------------------------------------------------------------

Section 2.2     [Intentionally Omitted].

Section 2.3     Letter of Credit Subfacility.

 (a)     Issuance. Subject to the terms and conditions hereof and of the LOC
Documents, if any, and any other terms and conditions which the Issuing Lender
may reasonably require, during the Commitment Period the Issuing Lender shall
issue, and the Revolving Lenders shall participate in, standby Letters of Credit
for the account of the BorrowerBorrowers from time to time upon request in a
form acceptable to the Issuing Lender; provided, however, that (i) the aggregate
amount of LOC Obligations shall not at any time exceed FORTY-FIVE MILLION
DOLLARS ($45,000,000) (the “LOC Committed Amount”), (ii) the sum of the
aggregate principal amount of outstanding Revolving Loans plus outstanding
Swingline Loans plus outstanding LOC Obligations shall not at any time exceed
the Revolving Committed Amount then in effect, (iii) all Letters of Credit shall
be denominated in Dollars and (iv) Letters of Credit shall be issued for any
lawful business purposes and shall be issued as standby letters of credit,
including in connection with workers’ compensation and other insurance programs.
Except as otherwise permitted in Section 2.3(k) or as expressly agreed in
writing upon by all the Revolving Lenders, no Letter of Credit shall have an
original expiry date more than twelve (12) months from the date of issuance;
provided, however, so long as no Default or Event of Default has occurred and is
continuing and subject to the other terms and conditions to the issuance of
Letters of Credit hereunder, the expiry dates of Letters of Credit may be
extended annually or periodically from time to time on the request of the
BorrowerBorrowers or by operation of the terms of the applicable Letter of
Credit to a date not more than twelve (12) months from the date of extension;
provided, further, that no Letter of Credit, as originally issued or as
extended, shall have an expiry date extending beyond the date that is thirty
(30) days prior to the Revolver Maturity Date (the “Letter of Credit Expiration
Date”). Each Letter of Credit shall comply with the related LOC Documents. The
issuance and expiry date of each Letter of Credit shall be a Business Day. Each
Letter of Credit issued hereunder shall be in a minimum original face amount of
$50,000 or such lesser amount as approved by the Issuing Lender. The
Borrower’sBorrowers’ Reimbursement Obligations in respect of each Existing
Letter of Credit, and each Revolving Lender’s participation obligations in
connection therewith, shall be governed by the terms of this Credit Agreement.
Citizens shall be the Issuing Lender on all Letters of Credit issued after the
Closing Date. The Existing Letters of Credit shall, as of the Closing Date, be
deemed to have been issued as Letters of Credit hereunder and subject to and
governed by the terms of this Agreement.

 (b)     Notice and Reports. The request for the issuance of a Letter of Credit
shall be submitted to the Issuing Lender at least two (2) Business Days prior to
the requested date of issuance. The Issuing Lender will promptly upon request
provide to the Administrative Agent for dissemination to the Revolving Lenders a
detailed report specifying the Letters of Credit which are then issued and
outstanding and any activity with respect thereto which may have occurred since
the date of any prior report, and including therein, among other things, the
account party, the beneficiary, the face amount, expiry date as well as any
payments or expirations which may have occurred. The Issuing Lender will further
provide to the Administrative Agent promptly upon request copies of the Letters
of Credit. The Issuing Lender will provide to the Administrative Agent promptly
upon request a summary report of the nature and extent of LOC Obligations then
outstanding.

 

40



--------------------------------------------------------------------------------

 (c)     Participations. Each Revolving Lender, (i) on the Closing Date with
respect to each Existing Letter of Credit and (ii) upon issuance of a Letter of
Credit, shall be deemed to have purchased without recourse a risk participation
from the Issuing Lender in such Letter of Credit and the obligations arising
thereunder and any Collateral relating thereto, in each case in an amount equal
to its Revolving Commitment Percentage of the obligations under such Letter of
Credit and shall absolutely, unconditionally and irrevocably assume, as primary
obligor and not as surety, and be obligated to pay to the Issuing Lender
therefor and discharge when due, its Revolving Commitment Percentage of the
obligations arising under such Letter of Credit; provided that any Person that
becomes a Revolving Lender after the Closing Date shall be deemed to have
purchased a Participation Interest in all outstanding Letters of Credit on the
date it becomes a Lender hereunder and any Letter of Credit issued on or after
such date, in each case in accordance with the foregoing terms. Without limiting
the scope and nature of each Revolving Lender’s participation in any Letter of
Credit, to the extent that the Issuing Lender has not been reimbursed as
required hereunder or under any LOC Document, each such Revolving Lender shall
pay to the Issuing Lender its Revolving Commitment Percentage of such
unreimbursed drawing in same day funds pursuant to and in accordance with the
provisions of subsection (d) hereof. The obligation of each Revolving Lender to
so reimburse the Issuing Lender shall be absolute and unconditional and shall
not be affected by the occurrence of a Default, an Event of Default or any other
occurrence or event. Any such reimbursement shall not relieve or otherwise
impair the obligation of the BorrowerBorrowers to reimburse the Issuing Lender
under any Letter of Credit, together with interest as hereinafter provided.

 (d)     Reimbursement. In the event of any drawing under any Letter of Credit,
the Issuing Lender will promptly notify the BorrowerBorrowers and the
Administrative Agent. The BorrowerBorrowers shall reimburse the Issuing Lender
on the day of drawing under any Letter of Credit if notified prior to 3:00 P.M.
on a Business Day or, if after 3:00 P.M., on the following Business Day (either
with the proceeds of a Revolving Loan obtained hereunder or otherwise) in same
day funds as provided herein or in the LOC Documents. If the BorrowerBorrowers
shall fail to reimburse the Issuing Lender as provided herein, the unreimbursed
amount of such drawing shall automatically bear interest at a per annum rate
equal to the Default Rate. Unless the BorrowerBorrowers shall immediately notify
the Issuing Lender and the Administrative Agent of its intent to otherwise
reimburse the Issuing Lender, the BorrowerBorrowers shall be deemed to have
requested a Mandatory LOC Borrowing in the amount of the drawing as provided in
subsection (e) hereof, the proceeds of which will be used to satisfy the
Reimbursement Obligations. The Borrower’sBorrowers’ Reimbursement Obligations
hereunder shall be absolute and unconditional under all circumstances
irrespective of any rights of set-off, counterclaim or defense to payment the
BorrowerBorrowers may claim or have against the Issuing Lender, the
Administrative Agent, the Lenders, the beneficiary of the Letter of Credit drawn
upon or any other Person, including, without limitation, any defense based on

 

41



--------------------------------------------------------------------------------

any failure of the BorrowerBorrowers to receive consideration or the legality,
validity, regularity or unenforceability of the Letter of Credit. The
Administrative Agent will promptly notify the other Revolving Lenders of the
amount of any unreimbursed drawing and each Revolving Lender shall promptly pay
to the Administrative Agent for the account of the Issuing Lender, in Dollars
and in immediately available funds, the amount of such Revolving Lender’s
Revolving Commitment Percentage of such unreimbursed drawing. Such payment shall
be made on the Business Day such notice is received by such Revolving Lender
from the Administrative Agent if such notice is received at or before 2:00 P.M.,
otherwise such payment shall be made at or before 12:00 P.M. on the Business Day
next succeeding the Business Day such notice is received. If such Revolving
Lender does not pay such amount to the Administrative Agent for the account of
the Issuing Lender in full upon such request, such Revolving Lender shall, on
demand, pay to the Administrative Agent for the account of the Issuing Lender
interest on the unpaid amount during the period from the date of such drawing
until such Revolving Lender pays such amount to the Administrative Agent for the
account of the Issuing Lender in full at a rate per annum equal to, if paid
within two (2) Business Days of the date of drawing, the Federal Funds Effective
Rate and thereafter at a rate equal to the Alternate Base Rate. Each Revolving
Lender’s obligation to make such payment to the Issuing Lender, and the right of
the Issuing Lender to receive the same, shall be absolute and unconditional,
shall not be affected by any circumstance whatsoever and without regard to the
termination of this Agreement or the Commitments hereunder, the existence of a
Default or Event of Default or the acceleration of the Obligations hereunder and
shall be made without any offset, abatement, withholding or reduction
whatsoever.

 (e)     Repayment with Revolving Loans. On any day on which the
BorrowerBorrowers shall have requested, or been deemed to have requested, a
Revolving Loan to reimburse a drawing under a Letter of Credit, the
Administrative Agent shall give notice to the Revolving Lenders that a Revolving
Loan has been requested or deemed requested in connection with a drawing under a
Letter of Credit, in which case a Revolving Loan borrowing comprised entirely of
Alternate Base Rate Loans (each such borrowing, a “Mandatory LOC Borrowing”)
shall be made (without giving effect to any termination of the Commitments
pursuant to Section 7.2) pro rata based on each Revolving Lender’s respective
Revolving Commitment Percentage (determined before giving effect to any
termination of the Commitments pursuant to Section 7.2) and the proceeds thereof
shall be paid directly to the Administrative Agent for the account of the
Issuing Lender for application to the respective LOC Obligations. Each Revolving
Lender hereby irrevocably agrees to make such Revolving Loans on the day such
notice is received by the Revolving Lenders from the Administrative Agent if
such notice is received at or before 2:00 P.M., otherwise such payment shall be
made at or before 12:00 P.M. on the Business Day next succeeding the day such
notice is received, in each case notwithstanding (i) the amount of Mandatory LOC
Borrowing may not comply with the minimum amount for borrowings of Revolving
Loans otherwise required hereunder, (ii) whether any conditions specified in
Section 4.2 are then satisfied, (iii) whether a Default or an Event of Default
then exists, (iv) failure for any such request or deemed request for Revolving
Loan to be made by the time otherwise required in Section 2.1(b), (v) the date
of such Mandatory LOC Borrowing, or (vi) any reduction in the Revolving
Committed Amount after any such Letter of Credit may

 

42



--------------------------------------------------------------------------------

have been drawn upon. In the event that any Mandatory LOC Borrowing cannot for
any reason be made on the date otherwise required above (including, without
limitation, as a result of the occurrence of a Bankruptcy Event), then each such
Revolving Lender hereby agrees that it shall forthwith fund its Participation
Interests in the outstanding LOC Obligations on the Business Day such notice to
fund is received by such Revolving Lender from the Administrative Agent if such
notice is received at or before 2:00 P.M., otherwise such payment shall be made
at or before 12:00 P.M. on the Business Day next succeeding the Business Day
such notice is received; provided, further, that in the event any Lender shall
fail to fund its Participation Interest as required herein, then the amount of
such Revolving Lender’s unfunded Participation Interest therein shall
automatically bear interest payable by such Revolving Lender to the
Administrative Agent for the account of the Issuing Lender upon demand, at the
rate equal to, if paid within two (2) Business Days of such date, the Federal
Funds Effective Rate, and thereafter at a rate equal to the Alternate Base Rate.

 (f)     Modification, Extension. The issuance of any supplement, modification,
amendment, renewal, or extension to any Letter of Credit shall, for purposes
hereof, be treated in all respects the same as the issuance of a new Letter of
Credit hereunder.

 (g)     ISP98 and UCP. Unless otherwise expressly agreed by the Issuing Lender
and the BorrowerBorrowers, when a Letter of Credit is issued, (i) the rules of
the “International Standby Practices 1998,” published by the Institute of
International Banking Law & Practice (or such later version thereof as may be in
effect at the time of issuance) shall apply to each standby Letter of Credit,
and (ii) the rules of The Uniform Customs and Practice for Documentary Credits,
as most recently published by the International Chamber of Commerce at the time
of issuance, shall apply to each documentary Letter of Credit.

 (h)     Conflict with LOC Documents. In the event of any conflict between this
Agreement and any LOC Document (including any letter of credit application and
any LOC Documents relating to the Existing Letters of Credit), this Agreement
shall control.

 (i)     Designation of Subsidiaries as Account Parties. Notwithstanding
anything to the contrary set forth in this Agreement, including, without
limitation, Section 2.3(a), a Letter of Credit issued hereunder may contain a
statement to the effect that such Letter of Credit is issued for the account of
a Credit Party or a Subsidiary of theany Borrower; provided that,
notwithstanding such statement, the BorrowerBorrowers shall be the actual
account party for all purposes of this Agreement for such Letter of Credit and
such statement shall not affect the Borrower’sBorrowers’ Reimbursement
Obligations hereunder with respect to such Letter of Credit.

 (j)     Cash Collateral. At any point in time in which there is a Defaulting
Lender, the Issuing Lender may require the BorrowerBorrowers to Cash
Collateralize the LOC Obligations pursuant to Section 2.20.

 

43



--------------------------------------------------------------------------------

 (k)     Auto-Extension Letter of Credit. At the request of the
BorrowerPartnership in any notice delivered pursuant to Section 2.3(b), the
Issuing Lender may, in its sole and absolute discretion, agree to issue a Letter
of Credit that has automatic extension provisions (each, an “Auto-Extension
Letter of Credit”); provided that any such Auto-Extension Letter of Credit must
permit the Issuing Lender to prevent any such extension at least once in each
twelve-month period (commencing with the date of the issuance of such Letter of
Credit) by giving prior notice to the beneficiary thereof not later than a day
(the “Non-Extension Notice Date”) in each such twelve-month period to be agreed
upon at the time such Letter of Credit is issued. Unless otherwise directed by
the Issuing Lender, the BorrowerBorrowers shall not be required to make a
specific request to the Issuing Lender for any such extension. Once an
Auto-Extension Letter of Credit has been issued, the Revolving Lenders shall be
deemed to have authorized (but may not require) the Issuing Lender to permit the
extension of such Letter of Credit at any time to an expiry date not later than
the Letter of Credit Expiration Date; provided, however, that the Issuing Lender
shall not permit any such extension if (A) the Issuing Lender has determined
that it would not be permitted, or would have no obligation at such time to
issue such Letter of Credit in its revised form (as extended) under the terms
hereof (by reason of the provisions of clause (ii) or (iii) of Section 2.3(a) or
otherwise), or (B) it has received notice (which may be by telephone or in
writing) on or before the day that is seven Business Days before the
Non-Extension Notice Date (1) from the Administrative Agent that the Required
Lenders have elected not to permit such extension or (2) from the Administrative
Agent, any Revolving Lender or the BorrowerBorrowers that one or more of the
applicable conditions specified in Section 4.2 is not then satisfied, and in
each such case directing the Issuing Lender not to permit such extension.

Section 2.4     Swingline Loan Subfacility.

 (a)     Swingline Commitment. During the Commitment Period, subject to the
terms and conditions hereof, the Swingline Lender, in its individual capacity,
may, in its discretion and in reliance upon the agreements of the other Lenders
set forth in this Section, make certain revolving credit loans to the
BorrowerBorrowers (each a “Swingline Loan” and, collectively, the “Swingline
Loans”) for the purposes hereinafter set forth; provided, however, (i) the
aggregate principal amount of Swingline Loans outstanding at any time shall not
exceed TEN MILLION DOLLARS ($10,000,000) (the “Swingline Committed Amount”), and
(ii) the sum of the aggregate principal amount of outstanding Revolving Loans
plus outstanding Swingline Loans plus outstanding LOC Obligations shall not
exceed the Revolving Committed Amount then in effect. Swingline Loans hereunder
may be repaid and reborrowed in accordance with the provisions hereof.

 (b)     Swingline Loan Borrowings.

(i)     Notice of Borrowing and Disbursement. To request a Swingline Loan, the
BorrowerPartnership shall notify the Administrative Agent and Swingline Lender
by telephone (and shall subsequently confirm and deliver, by hand delivery,
facsimile or (subject to compliance with below) e-mail, a duly completed and
executed Notice of Borrowing to the Administrative Agent and the

 

44



--------------------------------------------------------------------------------

Swingline Lender), not later than 12:00 P.M. on the day of a proposed Swingline
Loan. Each such notice shall be irrevocable and shall specify the requested date
(which shall be a Business Day) and the amount of the requested Swingline Loan.
The Swingline Lender shall make each Swingline Loan available to the
BorrowerBorrowers by means of a credit to the general deposit account of
BorrowerBorrowers with the Swingline Lender or otherwise to an account as
directed by Borrowerthe Partnership in the applicable Borrowing Request by 3:00
p.m. on the requested date of such Swingline Loan. The BorrowerBorrowers shall
not request a Swingline Loan if at the time of or immediately after giving
effect to such request a Default has occurred and is continuing or would result
therefrom. Swingline Loans shall be made in minimum amounts of $100,000, shall
bear interest at the Base Rate plus the Applicable Rate and shall be payable in
full by the BorrowerBorrowers upon demand of the Swingline Lender. Swingline
Loan borrowings hereunder shall be made in minimum amounts of $100,000 (or the
remaining available amount of the Swingline Committed Amount if less) and in
integral amounts of $100,000 in excess thereof.

(ii)     Repayment of Swingline Loans. Each Swingline Loan borrowing shall be
due and payable on the Revolver Maturity Date. The Swingline Lender may, at any
time, in its sole discretion, by written notice to the BorrowerBorrowers and the
Administrative Agent, demand repayment of its Swingline Loans by way of a
Revolving Loan borrowing, in which case the BorrowerBorrowers shall be deemed to
have requested a Revolving Loan borrowing comprised entirely of Alternate Base
Rate Loans in the amount of such Swingline Loans; provided, however, that, in
the following circumstances, any such demand shall also be deemed to have been
given one Business Day prior to each of (A) the Revolver Maturity Date, (B) the
occurrence of any Bankruptcy Event, (C) upon acceleration of the Obligations
hereunder, whether on account of a Bankruptcy Event or any other Event of
Default, and (D) the exercise of remedies in accordance with the provisions of
Section 7.2 hereof (each such Revolving Loan borrowing made on account of any
such deemed request therefor as provided herein being hereinafter referred to as
“Mandatory Swingline Borrowing”). Each Revolving Lender hereby irrevocably
agrees to make such Revolving Loans promptly upon any such request or deemed
request on account of each Mandatory Swingline Borrowing in the amount and in
the manner specified in the preceding sentence on the date such notice is
received by the Revolving Lenders from the Administrative Agent if such notice
is received at or before 2:00 P.M., otherwise such payment shall be made at or
before 12:00 P.M. on the Business Day next succeeding the date such notice is
received notwithstanding (1) the amount of Mandatory Swingline Borrowing may not
comply with the minimum amount for borrowings of Revolving Loans otherwise
required hereunder, (2) whether any conditions specified in Section 4.2 are then
satisfied, (3) whether a Default or an Event of Default then exists, (4) failure
of any such request or deemed request for Revolving Loans to be made by the time
otherwise required in Section 2.1(b)(i), (5) the date of such Mandatory
Swingline Borrowing, or (6) any reduction in the Revolving Committed Amount or
termination of the Revolving Commitments immediately prior to such Mandatory

 

45



--------------------------------------------------------------------------------

Swingline Borrowing or contemporaneously therewith. In the event that any
Mandatory Swingline Borrowing cannot for any reason be made on the date
otherwise required above (including, without limitation, as a result of the
commencement of a proceeding under the Bankruptcy Code), then each Revolving
Lender hereby agrees that it shall forthwith purchase (as of the date the
Mandatory Swingline Borrowing would otherwise have occurred, but adjusted for
any payments received from the BorrowerBorrowers on or after such date and prior
to such purchase) from the Swingline Lender such Participation Interest in the
outstanding Swingline Loans as shall be necessary to cause each such Revolving
Lender to share in such Swingline Loans ratably based upon its respective
Revolving Commitment Percentage (determined before giving effect to any
termination of the Commitments pursuant to Section 7.2); provided that (x) all
interest payable on the Swingline Loans shall be for the account of the
Swingline Lender until the date as of which the respective Participation
Interest is purchased, and (y) at the time any purchase of a Participation
Interest pursuant to this sentence is actually made, the purchasing Revolving
Lender shall be required to pay to the Swingline Lender interest on the
principal amount of such Participation Interest purchased for each day from and
including the day upon which the Mandatory Swingline Borrowing would otherwise
have occurred to but excluding the date of payment for such Participation
Interest, at the rate equal to, if paid within two (2) Business Days of the date
of the Mandatory Swingline Borrowing, the Federal Funds Effective Rate, and
thereafter at a rate equal to the Alternate Base Rate. The BorrowerBorrowers
shall have the right to repay the Swingline Loan in whole or in part from time
to time in accordance with Section 2.7(a).

 (c)     Interest on Swingline Loans. Subject to the provisions of Section 2.8,
Swingline Loans shall bear interest at a per annum rate equal to the Alternate
Base Rate plus the Applicable Margin for Revolving Loans that are Alternate Base
Rate Loans. Interest on Swingline Loans shall be payable in arrears on each
Interest Payment Date.

 (d)     Swingline Loan Note; Covenant to Pay. The Swingline Loans shall be
evidenced by this Agreement and, upon request of the Swingline Lender, by a duly
executed promissory note of the BorrowerBorrowers in favor of the Swingline
Lender in the original amount of the Swingline Committed Amount and
substantially in the form of Exhibit 2.4(d). The Borrower covenants and
agreesBorrowers jointly and severally covenant and agree to pay the Swingline
Loans in accordance with the terms of this Agreement.

 (e)     Cash Collateral. At any point in time in which there is a Defaulting
Lender, the Swingline Lender may require the BorrowerBorrowers to Cash
Collateralize the outstanding Swingline Loans pursuant to Section 2.20.

Section 2.5     Fees.

 (a)     Commitment Fee. Subject to Section 2.21, in consideration of the
Revolving Commitments, the Borrower agreesBorrowers jointly and severally agree
to pay to the Administrative Agent, for the ratable benefit of the Revolving
Lenders, a

 

46



--------------------------------------------------------------------------------

commitment fee (the “Commitment Fee”) in an amount equal to the Applicable
Margin per annum on the average daily unused amount of the Revolving Committed
Amount. The Commitment Fee shall be calculated quarterly in arrears. For
purposes of computation of the Commitment Fee, LOC Obligations shall be
considered usage of the Revolving Committed Amount but Swingline Loans shall not
be considered usage of the Revolving Committed Amount. The Commitment Fee shall
be payable quarterly in arrears on the last Business Day of each calendar
quarter.

 (b)     Letter of Credit Fees. Subject to Section 2.21, in consideration of the
LOC Commitments, the Borrower agreesBorrowers jointly and severally agree to pay
to the Administrative Agent, for the ratable benefit of the Revolving Lenders, a
fee (the “Letter of Credit Fee”) equal to the Applicable Margin for Revolving
Loans that are LIBOR Rate Loans per annum on the average daily maximum amount
available to be drawn under each Letter of Credit from the date of issuance to
the date of expiration. The Letter of Credit Fee shall be payable quarterly in
arrears on the last Business Day of each calendar quarter.

 (c)     Issuing Lender Fees. In addition to the Letter of Credit Fees payable
pursuant to subsection (b) hereof, the BorrowerBorrowers shall pay to the
Issuing Lender for its own account without sharing by the other Lenders the
reasonable and customary charges from time to time of the Issuing Lender with
respect to the amendment, transfer, administration, cancellation and conversion
of, and drawings under, such Letters of Credit (collectively, the “Issuing
Lender Fees”). The Issuing Lender may charge, and retain for its own account
without sharing by the other Lenders, an additional facing fee (the “Letter of
Credit Facing Fee”) of 0.125% per annum on the average daily maximum amount
available to be drawn under each such Letter of Credit issued by it. The Issuing
Lender Fees and the Letter of Credit Facing Fee shall be payable quarterly in
arrears on the last Business Day of each calendar quarter.

 (d)     Administrative Fee. The Borrower agreesBorrowers jointly and severally
agree to pay to the Administrative Agent the annual administrative fee as
described in the RBS Fee Letter.

Section 2.6     Commitment Reductions.

 (a)     Voluntary Reductions. The BorrowerBorrowers shall have the right to
terminate or permanently reduce the unused portion of the Revolving Committed
Amount at any time or from time to time upon not less than five (5) Business
Days’ prior written notice to the Administrative Agent (which shall notify the
Lenders thereof as soon as practicable) of each such termination or reduction,
which notice shall specify the effective date thereof and the amount of any such
reduction which shall be in a minimum amount of $500,000 or a whole multiple of
$100,000 in excess thereof and shall be irrevocable and effective upon receipt
by the Administrative Agent; provided that no such reduction or termination
shall be permitted if after giving effect thereto, and to any prepayments of the
Revolving Loans made on the effective date thereof, the sum of the aggregate
principal amount of outstanding Revolving Loans plus outstanding Swingline Loans
plus outstanding LOC Obligations would exceed the Revolving Committed Amount
then in effect. Any reduction in the Revolving Committed Amount shall be applied
to the Commitment of each Revolving Lender in according to its Revolving
Commitment Percentage.

 

47



--------------------------------------------------------------------------------

 (b)     LOC Committed Amount. If the Revolving Committed Amount is reduced
below the then current LOC Committed Amount, the LOC Committed Amount shall
automatically be reduced by an amount such that the LOC Committed Amount equals
the Revolving Committed Amount.

 (c)     Swingline Committed Amount. If the Revolving Committed Amount is
reduced below the then current Swingline Committed Amount, the Swingline
Committed Amount shall automatically be reduced by an amount such that the
Swingline Committed Amount equals the Revolving Committed Amount.

 (d)     Revolving Maturity Date. The Revolving Commitments, the Swingline
Commitment and the LOC Commitment shall automatically terminate on the Revolver
Maturity Date.

Section 2.7     Prepayments.

 (a)     Optional Prepayments and Repayments. The BorrowerBorrowers shall have
the right to repay the Revolving Loans and Swingline Loans in whole or in part
from time to time; provided, however, that each partial prepayment or repayment
of (i) Revolving Loans that are Alternate Base Rate Loans shall be in a minimum
principal amount of $250,000 and integral multiples of $100,000 in excess
thereof (or the remaining outstanding principal amount), (ii) Revolving Loans
that LIBOR Rate Loans shall be in a minimum principal amount of $500,000 and
integral multiples of $200,000 in excess thereof (or the remaining outstanding
principal amount) and (iii) Swingline Loans shall be in a minimum principal
amount of $100,000 and integral multiples of $100,000 in excess thereof (or the
remaining outstanding principal amount). The BorrowerBorrowers shall give three
Business Days’ irrevocable notice of prepayment in the case of LIBOR Rate Loans
and same-day irrevocable notice on any Business Day in the case of Alternate
Base Rate Loans, to the Administrative Agent (which shall notify the Lenders
thereof as soon as practicable). To the extent the Borrower electsBorrowers
elect to repay the Revolving Loans and/or Swingline Loans, amounts prepaid under
this Section shall be applied to the Revolving Loans and/or Swingline Loans, as
applicable of the Revolving Lenders in accordance with their respective
Revolving Commitment Percentages. Within the foregoing parameters, prepayments
under this Section shall be applied first to Alternate Base Rate Loans and then
to LIBOR Rate Loans in direct order of Interest Period maturities. All
prepayments under this Section shall be subject to Section 2.15, but otherwise
without premium or penalty. Interest on the principal amount prepaid shall be
payable on the next occurring Interest Payment Date that would have occurred had
such loan not been prepaid or, at the request of the Administrative Agent,
interest on the principal amount prepaid shall be payable on any date that a
prepayment is made hereunder through the date of prepayment.

 

48



--------------------------------------------------------------------------------

 (b)     Mandatory Prepayments.

(i)     Revolving Committed Amount. If at any time after the Closing Date, the
sum of the aggregate principal amount of outstanding Revolving Loans plus
outstanding Swingline Loans plus outstanding LOC Obligations shall exceed the
Revolving Committed Amount, the BorrowerBorrowers shall immediately prepay the
Revolving Loans and Swingline Loans and (after all Revolving Loans and Swingline
Loans have been repaid) Cash Collateralize the LOC Obligations in an amount
sufficient to eliminate such excess (such prepayment to be applied as set forth
in clause (ii) below).

(ii)     Application of Mandatory Prepayments. All amounts required to be
prepaid pursuant to Section 2.7(b)(i), (1) first to the outstanding Swingline
Loans, (2) second to the outstanding Revolving Loans and (3) third to Cash
Collateralize the LOC Obligations; and

 (c)     Bank Product Obligations Unaffected. Any repayment or prepayment made
pursuant to this Section shall not affect the Borrower’sBorrowers’ joint and
several obligation to continue to make payments under any Bank Product, which
shall remain in full force and effect notwithstanding such repayment or
prepayment, subject to the terms of such Bank Product.

Section 2.8     Default Rate and Payment Dates.

 (a)     If all or a portion of the principal amount of any Loan which is a
LIBOR Rate Loan shall not be paid when due or continued as a LIBOR Rate Loan in
accordance with the provisions of Section 2.9 (whether at the stated maturity,
by acceleration or otherwise), such overdue principal amount of such Loan shall
be converted to an Alternate Base Rate Loan at the end of the Interest Period
applicable thereto.

 (b)     Upon the occurrence and during the continuance of a (i) Bankruptcy
Event or a Payment Event of Default, the principal of and, to the extent
permitted by law, interest on the Loans and any other amounts owing hereunder or
under the other Credit Documents shall automatically bear interest at a rate per
annum which is equal to the Default Rate and (ii) any other Event of Default
hereunder, at the option of the Required Lenders, the principal of and, to the
extent permitted by law, interest on the Loans and any other amounts owing
hereunder or under the other Credit Documents shall automatically bear interest,
at a per annum rate which is equal to the Default Rate, in each case from the
date of such Event of Default until such Event of Default is waived in
accordance with Section 9.1. Any default interest owing under this
Section 2.8(b) shall be due and payable on the earlier to occur of (x) demand by
the Administrative Agent (which demand the Administrative Agent shall make if
directed by the Required Lenders) and (y) the Revolver Maturity Date.

 (c)     Interest on each Loan shall be payable in arrears on each Interest
Payment Date; provided that interest accruing pursuant to paragraph (b) of this
Section shall be payable from time to time on demand.

 

49



--------------------------------------------------------------------------------

Section 2.9     Conversion Options.

 (a)     The BorrowerBorrowers may, in the case of Revolving Loans, elect from
time to time to convert Alternate Base Rate Loans to LIBOR Rate Loans or to
continue LIBOR Rate Loans, by delivering a Notice of Conversion/Extension to the
Administrative Agent at least three Business Days prior to the proposed date of
conversion or continuation. In addition, the Borrower may elect from time to
time to convert all or any portion of a LIBOR Rate Loan to an Alternate Base
Rate Loan by giving the Administrative Agent irrevocable written notice thereof
by 11:00 A.M. one (1) Business Day prior to the proposed date of conversion. If
the date upon which an Alternate Base Rate Loan is to be converted to a LIBOR
Rate Loan is not a Business Day, then such conversion shall be made on the next
succeeding Business Day and during the period from such last day of an Interest
Period to such succeeding Business Day such Loan shall bear interest as if it
were an Alternate Base Rate Loan. LIBOR Rate Loans may only be converted to
Alternate Base Rate Loans on the last day of the applicable Interest Period. If
the date upon which a LIBOR Rate Loan is to be converted to an Alternate Base
Rate Loan is not a Business Day, then such conversion shall be made on the next
succeeding Business Day and during the period from such last day of an Interest
Period to such succeeding Business Day such Loan shall bear interest as if it
were an Alternate Base Rate Loan. All or any part of outstanding Alternate Base
Rate Loans may be converted as provided herein; provided that (i) no Loan may be
converted into a LIBOR Rate Loan when any Default or Event of Default has
occurred and is continuing and (ii) partial conversions shall be in an aggregate
principal amount of $250,000 or a whole multiple of $100,000 in excess thereof.
All or any part of outstanding LIBOR Rate Loans may be converted as provided
herein; provided that partial conversions shall be in an aggregate principal
amount of $500,000 or a whole multiple of $250,000 in excess thereof.

 (b)     Any LIBOR Rate Loans may be continued as such upon the expiration of an
Interest Period with respect thereto by compliance by the Borrower with the
notice provisions contained in Section 2.9(a); provided, that no LIBOR Rate Loan
may be continued as such when any Default or Event of Default has occurred and
is continuing, in which case such Loan shall be automatically converted to an
Alternate Base Rate Loan at the end of the applicable Interest Period with
respect thereto. If the Borrower shall fail to give timely notice of an election
to continue a LIBOR Rate Loan, or the continuation of LIBOR Rate Loans is not
permitted hereunder, such LIBOR Rate Loans shall be automatically converted to
Alternate Base Rate Loans at the end of the applicable Interest Period with
respect thereto.

Section 2.10     Computation of Interest and Fees; Usury.

 (a)     Interest payable hereunder with respect to any Alternate Base Rate Loan
based on the Prime Rate shall be calculated on the basis of a year of 365 days
(or 366 days, as applicable) for the actual days elapsed. All other fees,
interest and all other amounts payable hereunder shall be calculated on the
basis of a 360-day year for the actual days elapsed. The Administrative Agent
shall as soon as practicable notify the Borrower and the Lenders of each
determination of a LIBOR Rate on the Business Day of the determination thereof.
Any change in the interest rate on a Loan resulting from a change in the
Alternate Base Rate shall become effective as of the opening of business on the
day on which such change in the Alternate

 

50



--------------------------------------------------------------------------------

Base Rate shall become effective. The Administrative Agent shall as soon as
practicable notify the Borrower and the Lenders of the effective date and the
amount of each such change.

 (b)     Each determination of an interest rate by the Administrative Agent
pursuant to any provision of this Agreement shall be conclusive and binding on
the BorrowerBorrowers and the Lenders in the absence of manifest error. The
Administrative Agent shall, at the request of the BorrowerBorrowers, deliver to
the BorrowerBorrowers a statement showing the computations used by the
Administrative Agent in determining any interest rate.

 (c)     It is the intent of the Lenders and the Credit Parties to conform to
and contract in strict compliance with applicable usury law from time to time in
effect. All agreements between the Lenders and the Credit Parties are hereby
limited by the provisions of this subsection which shall override and control
all such agreements, whether now existing or hereafter arising and whether
written or oral. In no way, nor in any event or contingency (including, but not
limited to, prepayment or acceleration of the maturity of any Obligation), shall
the interest taken, reserved, contracted for, charged, or received under this
Agreement, under the Notes or otherwise, exceed the maximum nonusurious amount
permissible under applicable law. If, from any possible construction of any of
the Credit Documents or any other document, interest would otherwise be payable
in excess of the maximum nonusurious amount, any such construction shall be
subject to the provisions of this paragraph and such interest shall be
automatically reduced to the maximum nonusurious amount permitted under
applicable law, without the necessity of execution of any amendment or new
document. If any Lender shall ever receive anything of value which is
characterized as interest on the Loans under applicable law and which would,
apart from this provision, be in excess of the maximum nonusurious amount, an
amount equal to the amount which would have been excessive interest shall,
without penalty, be applied to the reduction of the principal amount owing on
the Loans and not to the payment of interest, or refunded to the
BorrowerBorrowers or the other payor thereof if and to the extent such amount
which would have been excessive exceeds such unpaid principal amount of the
Loans. The right to demand payment of the Loans or any other Indebtedness
evidenced by any of the Credit Documents does not include the right to receive
any interest which has not otherwise accrued on the date of such demand, and the
Lenders do not intend to charge or receive any unearned interest in the event of
such demand. All interest paid or agreed to be paid to the Lenders with respect
to the Loans shall, to the extent permitted by applicable law, be amortized,
prorated, allocated, and spread throughout the full stated term (including any
renewal or extension) of the Loans so that the amount of interest on account of
such Indebtedness does not exceed the maximum nonusurious amount permitted by
applicable law.

Section 2.11     Pro Rata Treatment and Payments.

 (a)     Allocation of Payments Prior to Exercise of Remedies. Each borrowing of
Revolving Loans and any reduction of the Revolving Commitments shall be made pro
rata according to the respective Revolving Commitment Percentages of the
Revolving Lenders.

 

51



--------------------------------------------------------------------------------

Unless otherwise required by the terms of this Agreement, each payment under
this Agreement shall be applied, first, to any fees then due and owing by the
BorrowerBorrowers pursuant to Section 2.5, second, to interest then due and
owing hereunder of the BorrowerBorrowers and, third, to principal then due and
owing hereunder and under this Agreement of the BorrowerBorrowers. Each payment
on account of any fees pursuant to Section 2.5 shall be made pro rata in
accordance with the respective amounts due and owing (except as to the Letter of
Credit Facing Fees and the Issuing Lender Fees which shall be paid to the
Issuing Lender). Each optional repayment and prepayment by the BorrowerBorrowers
on account of principal of and interest on the Revolving Loans shall be applied
to such Loans, as applicable, on a pro rata basis and, to the extent applicable,
in accordance with the terms of Section 2.7(a) hereof. Each mandatory prepayment
on account of principal of the Loans shall be applied to such Loans, as
applicable, on a pro rata basis and, to the extent applicable, in accordance
with Section 2.7(b). All payments (including prepayments) to be made by the
BorrowerBorrowers on account of principal, interest and fees shall be made
without defense, set-off or counterclaim and shall be made to the Administrative
Agent for the account of the Lenders at the Administrative Agent’s office
specified on Section 9.2 in Dollars and in immediately available funds not later
than 1:00 P.M. on the date when due. The Administrative Agent shall distribute
such payments to the Lenders entitled thereto promptly upon receipt in like
funds as received. If any payment hereunder (other than payments on the LIBOR
Rate Loans) becomes due and payable on a day other than a Business Day, such
payment shall be extended to the next succeeding Business Day, and, with respect
to payments of principal, interest thereon shall be payable at the then
applicable rate during such extension. If any payment on a LIBOR Rate Loan
becomes due and payable on a day other than a Business Day, such payment date
shall be extended to the next succeeding Business Day unless the result of such
extension would be to extend such payment into another calendar month, in which
event such payment shall be made on the immediately preceding Business Day.

 (b)     Allocation of Payments After Exercise of Remedies. Notwithstanding any
other provisions of this Agreement to the contrary, after the exercise of
remedies (other than the application of default interest pursuant to
Section 2.8) by the Administrative Agent or the Lenders pursuant to Section 7.2
(or after the Commitments shall automatically terminate and the Loans (with
accrued interest thereon) and all other amounts under the Credit Documents
(including, without limitation, the maximum amount of all contingent liabilities
under Letters of Credit) shall automatically become due and payable in
accordance with the terms of such Section), all amounts collected or received by
the Administrative Agent or any Lender on account of the Credit Party
Obligations or any other amounts outstanding under any of the Credit Documents
or in respect of the Collateral shall be paid over or delivered as follows
(irrespective of whether the following costs, expenses, fees, interest,
premiums, scheduled periodic payments or Credit Party Obligations are allowed,
permitted or recognized as a claim in any proceeding resulting from the
occurrence of a Bankruptcy Event):

 

52



--------------------------------------------------------------------------------

FIRST, to the payment of all reasonable out-of-pocket costs and expenses
(including, without limitation, reasonable attorneys’ fees) of the
Administrative Agent in connection with enforcing the rights of the Lenders
under the Credit Documents and any protective advances made by the
Administrative Agent with respect to the Collateral under or pursuant to the
terms of the Security Documents;

SECOND, to the payment of any fees owed to the Administrative Agent and the
Issuing Lender;

THIRD, to the payment of all reasonable out-of-pocket costs and expenses
(including, without limitation, reasonable attorneys’ fees) of each of the
Lenders in connection with enforcing its rights under the Credit Documents or
otherwise with respect to the Credit Party Obligations owing to such Lender;

FOURTH, to the payment of all of the Credit Party Obligations consisting of
accrued fees and interest, and including, with respect to any Bank Product, any
fees, premiums and scheduled periodic payments due under such Bank Product and
any interest accrued thereon;

FIFTH, to the payment of the outstanding principal amount of the Credit Party
Obligations and the payment or cash collateralization of the outstanding LOC
Obligations, and including with respect to any Bank Product, any breakage,
termination or other payments due under such Bank Product and any interest
accrued thereon;

SIXTH, to all other Credit Party Obligations and other obligations which shall
have become due and payable under the Credit Documents or otherwise and not
repaid pursuant to clauses “FIRST” through “FIFTH” above; and

SEVENTH, to the payment of the surplus, if any, to whoever may be lawfully
entitled to receive such surplus.

 In carrying out the foregoing, (a) amounts received shall be applied in the
numerical order provided until exhausted prior to application to the next
succeeding category; (b) each of the Lenders and any Bank Product Provider shall
receive an amount equal to its pro rata share (based on the proportion that the
then outstanding Loans and LOC Obligations held by such Lender or the
outstanding obligations payable to such Bank Product Provider bears to the
aggregate then outstanding Loans and LOC Obligations and obligations payable
under all Bank Products) of amounts available to be applied pursuant to clauses
“THIRD”, “FOURTH”, “FIFTH” and “SIXTH” above; and (c) to the extent that any
amounts available for distribution pursuant to clause “FIFTH” above are
attributable to the issued but undrawn amount of outstanding Letters of Credit,
such amounts shall be held by the Administrative Agent in a cash collateral
account and applied (i) first, to reimburse the Issuing Lender from time to time
for any drawings under such Letters of Credit and (ii) then, following the
expiration of all Letters of Credit, to all other obligations of the types
described in clauses “FIFTH” and “SIXTH” above in the manner provided in this
Section. Notwithstanding the foregoing terms of this Section, only Collateral
proceeds and payments under the Guaranty (as opposed to ordinary course
principal, interest and fee

 

53



--------------------------------------------------------------------------------

payments hereunder) shall be applied to obligations under any Bank Product.
Amounts distributed with respect to any Bank Product Debt shall be the last Bank
Product Amount reported to the Administrative Agent; provided that any such Bank
Product Provider may provide an updated Bank Product Amount to the
Administrative Agent prior to payments made pursuant to this Section. The
Administrative Agent shall have no obligation to calculate the amount to be
distributed with respect to any Bank Product Debt, but may rely upon written
notice of the amount (setting forth a reasonably detailed calculation) from the
applicable Bank Product Provider. In the absence of such notice, the
Administrative Agent may assume the amount to be distributed is the Bank Product
Amount last reported to the Administrative Agent.

Section 2.12     Non-Receipt of Funds by the Administrative Agent.

(a)     Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received written notice from a Lender prior to
the proposed date of any Extension of Credit that such Lender will not make
available to the Administrative Agent such Lender’s share of such Extension of
Credit, the Administrative Agent may assume that such Lender has made such share
available on such date in accordance with this Agreement and may, in reliance
upon such assumption, make available to the BorrowerBorrowers a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Extension of Credit available to the Administrative Agent, then the
applicable Lender and theeach Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount with interest
thereon, for each day from and including the date such amount is made available
to the BorrowerBorrowers to but excluding the date of payment to the
Administrative Agent, at (i) in the case of a payment to be made by such Lender,
the greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation and (ii) in the case of a payment to be made by the
BorrowerBorrowers, the interest rate applicable to Alternate Base Rate Loans. If
the BorrowerBorrowers and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to the BorrowerBorrowers the amount of such interest
paid by the BorrowerBorrowers for such period. If such Lender pays its share of
the applicable Extension of Credit to the Administrative Agent, then the amount
so paid shall constitute such Lender’s Loan included in such Extension of
Credit. Any payment by the BorrowerBorrowers shall be without prejudice to any
claim the BorrowerBorrowers may have against a Lender that shall have failed to
make such payment to the Administrative Agent.

(b)     Payments by BorrowerBorrowers ; Presumptions by Administrative Agent.
Unless the Administrative Agent shall have received notice from the
BorrowerBorrowers prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders or the Issuing Lender
hereunder that the BorrowerBorrowers will not make such payment, the
Administrative Agent may assume that the BorrowerBorrowers has made such payment
on such date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders or the Issuing Lender, as the case may be, the amount
due. In such event, if the Borrower hasBorrowers have not in fact made such
payment,

 

54



--------------------------------------------------------------------------------

then each of the Lenders or the Issuing Lender, as the case may be, severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender or the Issuing Lender, with interest thereon, for
each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation.

A notice of the Administrative Agent to any Lender or the BorrowerBorrowers with
respect to any amount owing under subsections (a) and (b) of this Section shall
be conclusive, absent manifest error.

(c)     Failure to Satisfy Conditions Precedent. If any Lender makes available
to the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the BorrowerBorrowers by the Administrative Agent because the
conditions to the applicable Extension of Credit set forth in Article IV are not
satisfied or waived in accordance with the terms thereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.

(d)     Obligations of Lenders Several. The obligations of the Lenders hereunder
to make Revolving Loans, to fund participations in Letters of Credit and
Swingline Loans and to make payments pursuant to Section 9.5(c) are several and
not joint. The failure of any Lender to make any Loan, to fund any such
participation or to make any such payment under Section 9.5(c) on any date
required hereunder shall not relieve any other Lender of its corresponding
obligation to do so on such date, and no Lender shall be responsible for the
failure of any other Lender to so make its Loan, to purchase its participation
or to make its payment under Section 9.5(c).

(e)     Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

Section 2.13     Inability to Determine Interest Rate.

Notwithstanding any other provision of this Agreement, if (a) the Administrative
Agent shall reasonably determine (which determination shall be conclusive and
binding absent manifest error) that, by reason of circumstances affecting the
relevant market, reasonable and adequate means do not exist for ascertaining the
LIBOR Rate for such Interest Period, or (b) the Required Lenders shall
reasonably determine (which determination shall be conclusive and binding absent
manifest error) that the LIBOR Rate does not adequately and fairly reflect the
cost to such Lenders of funding LIBOR Rate Loans that the Borrower hasBorrowers
have requested be outstanding as a LIBOR Tranche during such Interest Period,
the Administrative Agent shall forthwith give telephone notice of such
determination, confirmed in writing, to the BorrowerBorrowers, and the Lenders
at least two (2) Business Days prior to the first day of such Interest Period.
Unless the BorrowerBorrowers shall have notified the Administrative Agent upon
receipt of such telephone

 

55



--------------------------------------------------------------------------------

notice that it wishes to rescind or modify its request regarding such LIBOR Rate
Loans, any Loans that were requested to be made as LIBOR Rate Loans shall be
made as Alternate Base Rate Loans and any Loans that were requested to be
converted into or continued as LIBOR Rate Loans shall remain as or be converted
into Alternate Base Rate Loans. Until any such notice has been withdrawn by the
Administrative Agent, no further Loans shall be made as, continued as, or
converted into, LIBOR Rate Loans for the Interest Periods so affected.

Section 2.14     Yield Protection.

 (a)     Increased Costs Generally. If any Change in Law shall:

(i)     impose, modify or deem applicable any reserve, special deposit,
liquidity, compulsory loan, insurance charge or similar requirement against
assets of, deposits with or for the account of, or credit extended or
participated in by, any Lender (except any reserve requirement reflected in the
LIBOR Rate) or the Issuing Lender;

(ii)     subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

(iii)     impose on any Lender or the Issuing Lender or the London interbank
market any other condition, cost or expense (other than Taxes) affecting this
Agreement or Loans made by such Lender or any Letter of Credit or participation
therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Loan or of maintaining its obligation to make any such Loan, or
to increase the cost to such Lender, such Issuing Lender or such other Recipient
of participating in, issuing or maintaining any Letter of Credit (or of
maintaining its obligation to participate in or to issue any Letter of Credit),
or to reduce the amount of any sum received or receivable by such Lender,
Issuing Lender or other Recipient hereunder (whether of principal, interest or
any other amount) then, upon request of such Lender, Issuing Lender or other
Recipient, the BorrowerBorrowers will pay to such Lender, Issuing Lender or
other Recipient, as the case may be, such additional amount or amounts as will
compensate such Lender, Issuing Lender or other Recipient, as the case may be,
for such additional costs incurred or reduction suffered.

 (b)     Capital Requirements. If any Lender or the Issuing Lender determines
that any Change in Law affecting such Lender or the Issuing Lender or any
lending office of such Lender or such Lender’s or the Issuing Lender’s holding
company, if any, regarding capital or liquidity requirements has or would have
the effect of reducing the rate of return on such Lender’s or the Issuing
Lender’s capital or on the capital of such Lender’s or the Issuing Lender’s
holding company, if any, as a consequence of this Agreement, the

 

56



--------------------------------------------------------------------------------

Commitments of such Lender or the Loans made by, or participations in Letters of
Credit or Swingline Loans held by, such Lender, or the Letters of Credit issued
by the Issuing Lender, to a level below that which such Lender or the Issuing
Lender or such Lender’s or the Issuing Lender’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
the Issuing Lender’s policies and the policies of such Lender’s or the Issuing
Lender’s holding company with respect to liquidity requirements and capital
adequacy), then from time to time the BorrowerBorrowers will pay to such Lender
or the Issuing Lender, as the case may be, such additional amount or amounts as
will compensate such Lender or the Issuing Lender or such Lender’s or the
Issuing Lender’s holding company for any such reduction suffered.

 (c)     Certificates for Reimbursement. A certificate of a Lender or the
Issuing Lender setting forth the amount or amounts necessary to compensate such
Lender or the Issuing Lender or its holding company, as the case may be, as
specified in paragraph (a) or (b) of this Section and delivered to the
BorrowerBorrowers shall be conclusive absent manifest error. The
BorrowerBorrowers shall pay such Lender or the Issuing Lender, as the case may
be, the amount shown as due on any such certificate within thirty (30) days
after receipt thereof.

 (d)     Delay in Requests. Failure or delay on the part of any Lender or the
Issuing Lender to demand compensation pursuant to this Section shall not
constitute a waiver of such Lender’s or the Issuing Lender’s right to demand
such compensation, provided that the BorrowerBorrowers shall not be required to
compensate a Lender or the Issuing Lender pursuant to this Section for any
increased costs incurred or reductions suffered more than nine (9) months prior
to the date such Lender or Issuing Lender, as the case may be, notifies the
BorrowerBorrowers of the Change in Law giving rise to such increased costs or
reductions, and of such Lender’s or Issuing Lender’s intention to claim
compensation therefore (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).

Section 2.15     Compensation for Losses.

 (a)     Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the BorrowerBorrowers shall promptly,
but in any event, within ten (10) Business Days, compensate such Lender for and
hold such Lender harmless from any loss, cost or expense incurred by it as a
result of:

(i)     any continuation, conversion, payment or prepayment of any Loan other
than an Alternate Base Rate Loan on a day other than the last day of the
Interest Period for such Loan (whether voluntary, mandatory, automatic, by
reason of acceleration, or otherwise);

(ii)     any failure by theany Borrower (for a reason other than the failure of
such Lender to make a Loan) to prepay, borrow, continue or convert any Loan
other than an Alternate Base Rate Loan on the date or in the amount notified by
the BorrowerBorrowers; or

 

57



--------------------------------------------------------------------------------

(iii)    any assignment of a LIBOR Rate Loan on a day other than the last day of
the Interest Period therefor as a result of a request by the BorrowerBorrowers
pursuant to Section 2.19;

including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained.
The BorrowerBorrowers shall also pay any customary administrative fees charged
by such Lender in connection with the foregoing.

For purposes of calculating amounts payable by the BorrowerBorrowers to the
Lenders under this Section, each Lender shall be deemed to have funded each
LIBOR Rate Loan made by it at the LIBOR Rate for such Loan by a matching deposit
or other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such LIBOR Rate Loan was in
fact so funded. With respect to Sections 2.13, 2.15 and 2.18 hereof, each Lender
shall treat the BorrowerBorrowers in the same manner as such Lender treats other
similarly situated borrowers.

 (b)     The BorrowerBorrowers shall pay to each Lender, as long as such Lender
shall be required to maintain reserves under Regulation D with respect to
“Eurocurrency liabilities” within the meaning of Regulation D, or under any
similar or successor regulation with respect to Eurocurrency liabilities or
Eurocurrency funding, additional interest on the unpaid principal amount of each
LIBOR Loan equal to the actual costs of such reserves allocated to such LIBOR
Loan by such Lender (as determined by such Lender in good faith, which
determination shall be conclusive), which shall be due and payable on each date
on which interest is payable on such LIBOR Loan, provided the BorrowerBorrowers
shall have received at least fifteen (15) days prior notice (with a copy to the
Administrative Agent) of such additional interest from such Lender. If a Lender
fails to give notice fifteen (15) days prior to the relevant interest payment
date, such additional interest shall be due and payable fifteen (15) days from
receipt of such notice.

Section 2.16     Taxes.

 (a)     Issuing Lender. For purposes of this Section 2.16, the term “Lender”
includes any Issuing Lender.

 (b)     Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Credit Party under any Credit Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law. If
any applicable law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by the applicable Credit Party shall be increased as necessary so that after
such deduction or withholding has been made (including such

 

58



--------------------------------------------------------------------------------

deductions and withholdings applicable to additional sums payable under this
Section) the applicable Recipient receives an amount equal to the sum it would
have received had no such deduction or withholding been made.

 (c)     Payment of Other Taxes by the BorrowerBorrowers. The Credit Parties
shall timely pay to the relevant Governmental Authority in accordance with
applicable law, or at the option of the Administrative Agent timely reimburse it
for the payment of, any Other Taxes.

 (d)     Indemnification by the BorrowerBorrowers. The Credit Parties shall
jointly and severally indemnify each Recipient, within thirty (30) days after
demand therefor, for the full amount of any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section) payable or paid by such Recipient or required to be withheld
or deducted from a payment to such Recipient and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to the
BorrowerBorrowers by a Lender (with a copy to the Administrative Agent), or by
the Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.

 (e)     Indemnification by the Lenders. Each Lender shall severally indemnify
the Administrative Agent, within thirty (30) days after demand therefor, for
(i) any Indemnified Taxes attributable to such Lender (but only to the extent
that any Credit Party has not already indemnified the Administrative Agent for
such Indemnified Taxes and without limiting the obligation of the Credit Parties
to do so), (ii) any Taxes attributable to such Lender’s failure to comply with
the provisions of Section 9.6(d) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any
Credit Document, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to any Lender by the Administrative Agent shall
be conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Credit Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).

 (f)     Evidence of Payments. As soon as practicable after any payment of Taxes
by any Credit Party to a Governmental Authority pursuant to this Section 2.16,
such Credit Party shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent. Upon the
request of the BorrowerBorrowers, after any payment of Taxes by the
Administrative Agent to a Governmental Authority pursuant to this Section 2.16,
the Administrative Agent shall deliver the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment.

 

59



--------------------------------------------------------------------------------

 (g)     Status of Lenders. (i) Any Lender that is entitled to an exemption from
or reduction of withholding Tax with respect to payments made under any Credit
Document shall deliver to the BorrowerBorrowers and the Administrative Agent, at
the time or times reasonably requested by the BorrowerBorrowers or the
Administrative Agent, such properly completed and executed documentation
reasonably requested by the BorrowerBorrowers or the Administrative Agent as
will permit such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender, if reasonably requested by the
BorrowerBorrowers or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
BorrowerBorrowers or the Administrative Agent as will enable the
BorrowerBorrowers or the Administrative Agent to determine whether or not such
Lender is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 2.16(g)(ii)(A), (ii)(B) and (ii)(D) below)
shall not be required if in the Lender’s judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

 (ii)    Without limiting the generality of the foregoing, in the event that
theany Borrower is a U.S. Borrower,

 (A)    any Lender that is a U.S. Person shall deliver to the BorrowerBorrowers
and the Administrative Agent on or prior to the date on which such Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the BorrowerBorrowers or the Administrative Agent),
executed originals of IRS Form W-9 certifying that such Lender is exempt from
U.S. federal backup withholding tax;

 (B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the BorrowerBorrowers and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the BorrowerBorrowers or the
Administrative Agent), whichever of the following is applicable:

(i)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Credit Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Credit Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;

 

60



--------------------------------------------------------------------------------

(ii)     executed originals of IRS Form W-8ECI;

(iii)     in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit 2.16(a) to the effect that (A) such Foreign
Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10 percent shareholder” of thea Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed originals of IRS Form W-8BEN; or

(iv)     to the extent a Foreign Lender is not the beneficial owner executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit 2.16(b) or
Exhibit 2.16(c), IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit 2.16(d) on
behalf of each such direct and indirect partner;

 (C)     any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to the BorrowerBorrowers and the Administrative Agent (in such
number of copies as shall be requested by the recipient) on or prior to the date
on which such Foreign Lender becomes a Lender under this Agreement (and from
time to time thereafter upon the reasonable request of the BorrowerBorrowers or
the Administrative Agent), executed originals of any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit the
BorrowerBorrowers or the Administrative Agent to determine the withholding or
deduction required to be made; and

 (D)     if a payment made to a Lender under any Credit Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the BorrowerBorrowers and the Administrative Agent at
the time or times

 

61



--------------------------------------------------------------------------------

prescribed by law and at such time or times reasonably requested by the
BorrowerBorrowers or the Administrative Agent such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the BorrowerBorrowers
or the Administrative Agent as may be necessary for the BorrowerBorrowers and
the Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (D), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the BorrowerBorrowers and the
Administrative Agent in writing of its legal inability to do so.

 (h)    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.16 (including by
the payment of additional amounts pursuant to this Section 2.16), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (h) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (h), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (h) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

 (i)    Survival. Each party’s obligations under this Section 2.16 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Credit
Document.

 

62



--------------------------------------------------------------------------------

Section 2.17     Indemnification; Nature of Issuing Lender’s Duties.

 (a)     In addition to its other obligations under Section 2.3, the Credit
Parties hereby agree to protect, indemnify, pay and save the Issuing Lender and
each Lender harmless from and against any and all claims, demands, liabilities,
damages, losses, costs, charges and expenses (including reasonable attorneys’
fees) that the Issuing Lender or such Lender may incur or be subject to as a
consequence, direct or indirect, of (i) the issuance of any Letter of Credit or
(ii) the failure of the Issuing Lender to honor a drawing under a Letter of
Credit as a result of any act or omission, whether rightful or wrongful, of any
present or future de jure or de facto government or Governmental Authority (all
such acts or omissions, herein called “Government Acts”).

 (b)     As between the Credit Parties, the Issuing Lender and each Lender, the
Credit Parties shall assume all risks of the acts, omissions or misuse of any
Letter of Credit by the beneficiary thereof. Neither the Issuing Lender nor any
Lender shall be responsible: (i) for the form, validity, sufficiency, accuracy,
genuineness or legal effect of any document submitted by any party in connection
with the application for and issuance of any Letter of Credit, even if it should
in fact prove to be in any or all respects invalid, insufficient, inaccurate,
fraudulent or forged; (ii) for the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign any Letter of
Credit or the rights or benefits thereunder or proceeds thereof, in whole or in
part, that may prove to be invalid or ineffective for any reason; (iii) for
failure of the beneficiary of a Letter of Credit to comply fully with conditions
required in order to draw upon a Letter of Credit; (iv) for errors, omissions,
interruptions or delays in transmission or delivery of any messages, by mail,
cable, telegraph, telex or otherwise, whether or not they be in cipher; (v) for
errors in interpretation of technical terms; (vi) for any loss or delay in the
transmission or otherwise of any document required in order to make a drawing
under a Letter of Credit or of the proceeds thereof; and (vii) for any
consequences arising from causes beyond the control of the Issuing Lender or any
Lender, including, without limitation, any Government Acts. None of the above
shall affect, impair, or prevent the vesting of the Issuing Lender’s rights or
powers hereunder.

 (c)     In furtherance and extension and not in limitation of the specific
provisions hereinabove set forth, any action taken or omitted by the Issuing
Lender or any Lender, under or in connection with any Letter of Credit or the
related certificates, if taken or omitted in the absence of gross negligence or
willful misconduct, shall not put such Issuing Lender or such Lender under any
resulting liability to the Credit Parties. It is the intention of the parties
that this Agreement shall be construed and applied to protect and indemnify the
Issuing Lender and each Lender against any and all risks involved in the
issuance of the Letters of Credit, all of which risks are hereby assumed by the
Credit Parties, including, without limitation, any and all risks of the acts or
omissions, whether rightful or wrongful, of any Governmental Authority. The
Issuing Lender and the Lenders shall not, in any way, be liable for any failure
by the Issuing Lender or anyone else to pay any drawing under any Letter of
Credit as a result of any Government Acts or any other cause beyond the control
of the Issuing Lender and the Lenders.

 

63



--------------------------------------------------------------------------------

 (d)    Nothing in this Section is intended to limit the Reimbursement
Obligation of the BorrowerBorrowers contained in Section 2.3(d) hereof. The
obligations of the Credit Parties under this Section shall survive the
termination of this Agreement. No act or omissions of any current or prior
beneficiary of a Letter of Credit shall in any way affect or impair the rights
of the Issuing Lender and the Lenders to enforce any right, power or benefit
under this Agreement.

 (e)    Notwithstanding anything to the contrary contained in this Section, the
Credit Parties shall have no obligation to indemnify the Issuing Lender or any
Lender in respect of any liability incurred by the Issuing Lender or such Lender
arising out of the gross negligence or willful misconduct of the Issuing Lender
(including action not taken by the Issuing Lender or such Lender), as determined
by a court of competent jurisdiction or pursuant to arbitration.

Section 2.18     Illegality.

Notwithstanding any other provision of this Credit Agreement, if any Change in
Law shall make it unlawful for such Lender or its LIBOR Lending Office to make
or maintain LIBOR Rate Loans as contemplated by this Credit Agreement or to
obtain in the interbank eurodollar market through its LIBOR Lending Office the
funds with which to make such Loans, (a) such Lender shall promptly notify the
Administrative Agent and the BorrowerBorrowers thereof, (b) the commitment of
such Lender hereunder to make LIBOR Rate Loans or continue LIBOR Rate Loans as
such shall forthwith be suspended until the Administrative Agent shall give
notice that the condition or situation which gave rise to the suspension shall
no longer exist, and (c) such Lender’s Loans then outstanding as LIBOR Rate
Loans, if any, shall be converted on the last day of the Interest Period for
such Loans or within such earlier period as required by law as Alternate Base
Rate Loans. The BorrowerBorrowers hereby agreesagree to promptly pay any Lender,
upon its demand, any additional amounts necessary to compensate such Lender for
actual and direct costs (but not including anticipated profits) reasonably
incurred by such Lender in making any repayment in accordance with this Section
including, but not limited to, any interest or fees payable by such Lender to
lenders of funds obtained by it in order to make or maintain its LIBOR Rate
Loans hereunder. A certificate (which certificate shall include a description of
the basis for the computation) as to any additional amounts payable pursuant to
this Section submitted by such Lender, through the Administrative Agent, to the
BorrowerBorrowers shall be conclusive in the absence of manifest error. Each
Lender agrees to use reasonable efforts (including reasonable efforts to change
its LIBOR Lending Office) to avoid or to minimize any amounts which may
otherwise be payable pursuant to this Section; provided, however, that such
efforts shall not cause the imposition on such Lender of any additional costs or
legal or regulatory burdens deemed by such Lender in its sole discretion to be
material.

Section 2.19     Mitigation Obligations; Replacement of Lenders.

 (a)     Designation of a Different Lending Office. If any Lender requests
compensation under Section 2.14, or requires the BorrowerBorrowers to pay any
Indemnified Taxes or additional amounts to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.16, then such
Lender shall (at the request of the BorrowerBorrowers) use reasonable efforts to
designate a different lending

 

64



--------------------------------------------------------------------------------

office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or Affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 2.14 or Section 2.16, as the case
may be, in the future and (ii) would not subject such Lender to any unreimbursed
cost or expense and would not otherwise be disadvantageous to such Lender. The
BorrowerBorrowers hereby agreesagree to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.

 (b)     Replacement of Lenders. If any Lender requests compensation under
Section 2.14, or if the Borrower isBorrowers are required to pay any Indemnified
Taxes or additional amounts to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.16 or if any Lender is a Defaulting
Lender or a Non-Consenting Lender, then the BorrowerBorrowers may, at itstheir
sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in, and consents
required by, Section 9.6), all of its interests, rights (other than its existing
rights to payments pursuant to Section 2.14 or Section 2.16) and obligations
under this Agreement and the related Credit Documents to an Eligible Assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment), provided that:

 (i)     the BorrowerBorrowers shall have paid to the Administrative Agent the
assignment fee (if any) specified in Section 9.6(b)(iv);

 (ii)     such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in Letters of Credit,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder and under the other Credit Documents (including any amounts under
Section 2.15) from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the BorrowerBorrowers (in the case of all other
amounts);

 (iii)     in the case of any such assignment resulting from a claim for
compensation under Section 2.14 or payments required to be made pursuant to
Section 2.16, such assignment will result in a reduction in such compensation or
payments thereafter;

 (iv)     such assignment does not conflict with applicable law; and

 (v)     in the case of any assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the BorrowerBorrowers to require such assignment and
delegation cease to apply.

 

65



--------------------------------------------------------------------------------

Section 2.20     Cash Collateral.

 (a)     Cash Collateral. At any time that there shall exist a Defaulting
Lender, within one (1) Business Day following the written request of the
Administrative Agent, the Issuing Lender (with a copy to the Administrative
Agent) or any Swingline Lender (with a copy to the Administrative Agent), the
BorrowerBorrowers shall Cash Collateralize all Fronting Exposure of the Issuing
Lender and the Swingline Lender with respect to such Defaulting Lender
(determined after giving effect to Section 2.21(b) and any Cash Collateral
provided by the Defaulting Lender).

 (b)     Grant of Security Interest. The BorrowerBorrowers, and to the extent
provided by any Defaulting Lender, such Defaulting Lender, hereby grantsgrant to
the Administrative Agent, for the benefit of the Administrative Agent, the
Issuing Lenders and the Lenders (including the Swingline Lender), and agrees to
maintain, a first priority security interest in all such Cash Collateral as
security for the Defaulting Lenders’ obligations to which such Cash Collateral
may be applied pursuant to clause (c) below. If at any time the Administrative
Agent, Issuing Lender or Swingline Lender determines that Cash Collateral is
subject to any right or claim of any Person other than the Administrative Agent
as herein provided, or that the total amount of such Cash Collateral is less
than the applicable Fronting Exposure, the BorrowerBorrowers will, promptly upon
demand by the Administrative Agent, Issuing Lender or Swingline Lender pay or
provide to the Administrative Agent additional Cash Collateral in an amount
sufficient to eliminate such deficiency (after giving effect to any Cash
Collateral provided by the Defaulting Lender).

 (c)     Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section or Section 2.21 in
respect of Letters of Credit or Swingline Loans, shall be held and applied to
the satisfaction of the specific LOC Obligations, Swingline Loans, obligations
to fund participations therein (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) and other
obligations for which the Cash Collateral was so provided, prior to any other
application of such property as may be provided for herein.

 (d)     Termination of Requirement. Cash Collateral (or the appropriate portion
thereof) provided to reduce Fronting Exposure or other obligations shall no
longer be required to be held as Cash Collateral pursuant to this Section 2.20
following (i) the elimination of the applicable Fronting Exposure or other
obligations giving rise thereto (including by the termination of Defaulting
Lender status of the applicable Lender), or (ii) the determination by the
Administrative Agent, each Issuing Lender and each Swingline Lender that there
exists excess Cash Collateral; provided that, subject to Section 2.21, the
Person providing Cash Collateral and each Issuing Lender and Swingline Lender
may agree that Cash Collateral shall be held to support future anticipated
Fronting Exposure or other obligations.

 

66



--------------------------------------------------------------------------------

Section 2.21     Defaulting Lenders.

 (a)     Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law:

 (i)     Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Required Lenders and
Section 9.1.

 (ii)     Defaulting Lender Waterfall. Any payment of principal, interest, fees
or other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 9.7 shall be applied at such time or times
as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to any Issuing Lender or Swingline Lender hereunder;
third, to Cash Collateralize the Issuing Lender’s or Swingline Lender’s Fronting
Exposure in accordance with Section 2.20; fourth, as the BorrowerBorrowers may
request (so long as no Default or Event of Default exists), to the funding of
any Loan in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the BorrowerBorrowers, to be held in a non-interest bearing deposit account and
released pro rata in order to (x) satisfy such Defaulting Lender’s potential
future funding obligations with respect to Loans under this Agreement and
(y) Cash Collateralize the Issuing Lender’s and the Swingline Lender’s future
Fronting Exposure with respect to such Defaulting Lender with respect to future
Letters of Credit issued under this Agreement in accordance with Section 2.20;
sixth, to the payment of any amounts owing to the Lenders, the Issuing Lenders
or Swingline Lenders as a result of any judgment of a court of competent
jurisdiction obtained by any Lender, the Issuing Lenders or Swingline Lenders
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; seventh, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the BorrowerBorrowers as
a result of any judgment of a court of competent jurisdiction obtained by the
BorrowerBorrowers against such Defaulting Lender as a result of such Defaulting
Lender’s breach of its obligations under this Agreement; and eighth, to such
Defaulting Lender or as otherwise directed by a court of competent jurisdiction;
provided that if (A) such payment is a payment of the principal amount of any
Loans or LOC Obligations in respect of which such Defaulting Lender has not
fully funded its appropriate share and (B) such Loans were made or the related
Letters of Credit were issued at a time when the conditions set forth in
Section 4.2 were satisfied or waived, such payment shall be applied

 

67



--------------------------------------------------------------------------------

solely to pay the Loans of, and LOC Obligations owed to, all Non-Defaulting
Lenders on a pro rata basis prior to being applied to the payment of any Loans
of, or LOC Obligations owed to, such Defaulting Lender until such time as all
Loans and funded and unfunded participations in LOC Obligations and Swingline
Loans are held by the Lenders pro rata in accordance with the Commitments under
the applicable facility without giving effect to Section 2.21(a) (iv). Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this Section 2.21(a)(ii) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

 (iii)     Certain Fees.

 (A)     Commitment Fees. No Defaulting Lender shall be entitled to receive any
Commitment Fee for any period during which that Lender is a Defaulting Lender
(and the BorrowerBorrowers shall not be required to pay any such fee that
otherwise would have been required to have been paid to that Defaulting Lender).

 (B)     Letter of Credit Fees. Each Defaulting Lender shall be entitled to
receive Letter of Credit Fees for any period during which that Lender is a
Defaulting Lender only to the extent allocable to its Applicable Percentage of
the stated amount of Letters of Credit for which it has provided Cash Collateral
pursuant Section 2.20.

 (C)     Reallocation of Fees. With respect to any Letter of Credit Fee not
required to be paid to any Defaulting Lender pursuant to clause (A) or
(B) above, the BorrowerBorrowers shall (x) pay to each Non-Defaulting Lender
that portion of any such fee otherwise payable to such Defaulting Lender with
respect to such Defaulting Lender’s participation in LOC Obligations or
Swingline Loans that has been reallocated to such Non-Defaulting Lender pursuant
to clause (iv) below, (y) pay to each Issuing Lender and Swingline Lender, as
applicable, the amount of any such fee otherwise payable to such Defaulting
Lender to the extent allocable to such Issuing Lender’s or Swingline Lender’s
Fronting Exposure to such Defaulting Lender, and (z) not be required to pay the
remaining amount of any such Letter of Credit Fee.

 (iv)     Reallocation of Participations to Reduce Fronting Exposure. All or any
part of such Defaulting Lender’s participation in LOC Obligations and Swingline
Loans shall be reallocated among the Non-Defaulting Lenders in accordance with
their respective Applicable Percentages (calculated without regard to such
Defaulting Lender’s Revolving Commitment) but only to the extent that (x) the
conditions set forth in Section 4.2 are satisfied at the time of such
reallocation (and, unless the BorrowerBorrowers shall have otherwise notified
the Administrative Agent at such time, the BorrowerBorrowers shall be deemed to

 

68



--------------------------------------------------------------------------------

have represented and warranted that such conditions are satisfied at such time)
and (y) such reallocation does not cause the aggregate Committed Funded Exposure
of any Non-Defaulting Lender to exceed such Non-Defaulting Lender’s Revolving
Commitment. No reallocation hereunder shall constitute a waiver or release of
any claim of any party hereunder against a Defaulting Lender arising from that
Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.

 (v)     Cash Collateral, Repayment of Swingline Loans. If the reallocation
described in clause (iv) above cannot, or can only partially, be effected, the
BorrowerBorrowers shall, without prejudice to any right or remedy available to
it hereunder or under law, (x) first, prepay Swingline Loans in an amount equal
to the Swingline Lender’s Fronting Exposure and (y) second, Cash Collateralize
the Issuing Lender’s Fronting Exposure in accordance with the procedures set
forth in Section 2.20.

 (b)     Defaulting Lender Cure. If the BorrowerBorrowers, the Administrative
Agent and each Swingline Lender and Issuing Lender, in their sole discretion,
agree in writing that a Lender is no longer a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase at par that portion of
outstanding Loans of the other Lenders or take such other actions as the
Administrative Agent may determine to be necessary to cause the Loans and funded
and unfunded participations in Letters of Credit and Swingline Loans to be held
on a pro rata basis by the Lenders in accordance with their Applicable
Percentages (without giving effect to Section 2.21(a)(iv)), whereupon such
Lender will cease to be a Defaulting Lender; provided that no adjustments will
be made retroactively with respect to fees accrued or payments made by or on
behalf of the BorrowerBorrowers while that Lender was a Defaulting Lender; and
provided, further, that except to the extent otherwise expressly agreed by the
affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.

 (c)     New Swingline Loans/Letters of Credit. So long as any Lender is a
Defaulting Lender, (i) the Swingline Lender shall not be required to fund any
Swingline Loans unless it is satisfied that it will have no Fronting Exposure
after giving effect to such Swingline Loan and (ii) no Issuing Lender shall be
required to issue, extend, renew or increase any Letter of Credit unless it is
satisfied that it will have no Fronting Exposure after giving effect thereto.

 

69



--------------------------------------------------------------------------------

Section 2.22     Incremental Facility.

 (a)     Revolving Facility Increases.

 (i)     General Terms. Subject to the terms and conditions set forth herein,
the BorrowerBorrowers shall have the right, at any time and from time to time
(but not to exceed four (4) increases in the aggregate) until the date that is
six months prior to the Revolver Maturity Date, to increase the Revolving
Committed Amount (each such increase, a “Revolving Facility Increase”) by an
aggregate principal amount for all such Revolving Facility Increases, that shall
not exceed $100,000,000 (the “Incremental Increase Amount”).

 (ii)     Terms and Conditions. The following terms and conditions shall apply
to any Revolving Facility Increase: (A) no Default or Event of Default shall
exist immediately prior to or after giving effect to such Revolving Facility
Increase, (B) any loans made pursuant to a Revolving Facility Increase shall
constitute Obligations and will be secured and guaranteed with the other
existing Obligations on a pari passu basis, (C) any Lenders providing such
Revolving Facility Increase shall be entitled to the same voting rights as the
existing Lenders and shall be entitled to receive proceeds of prepayments on the
same terms as the existing Revolving Lenders, (D) any such Revolving Facility
Increase shall be in a minimum principal amount of $5,000,000 and integral
multiples of $5,000,000 in excess thereof (or the remaining amount of the
Incremental Increase Amount, if less), (E) the proceeds of any such Revolving
Facility Increase will be used for the purposes set forth in Section 3.11,
(F) the BorrowerBorrowers shall execute a Revolving Loan Note in favor of any
new Lender or any existing Lender whose Revolving Commitment is increased
pursuant to this Section, in each case, if requested by such Lender, (G) the
conditions to Extensions of Credit in Section 4.2 shall have been satisfied,
(H) the Administrative Agent shall have received (1) upon request of the
Administrative Agent, an opinion or opinions (including, if reasonably requested
by the Administrative Agent, local counsel opinions) of counsel for the Credit
Parties, addressed to the Administrative Agent and the Lenders, in form and
substance reasonably acceptable to the Administrative Agent and substantially
similar to the opinion delivered to the Administrative Agent on the Closing
Date, (2) any authorizing corporate documents as the Administrative Agent may
reasonably request and (3) if applicable, a duly executed Notice of Borrowing,
(I) the maturity date of any Revolving Facility Increase shall be no sooner than
the Revolver Maturity Date, and (J) the Administrative Agent shall have received
from the BorrowerBorrowers updated financial projections and an officer’s
certificate, in each case in form and substance reasonably satisfactory to the
Administrative Agent, demonstrating that, after giving effect to any such
Revolving Facility Increase and any borrowings thereunder on the Closing Date
for such Revolving Facility Increase on a Pro Forma Basis, the BorrowerBorrowers
will be in compliance with the financial covenants set forth in Section 5.9.

 (iii)     Revolving Facility Increase. In connection with the closing of any
Revolving Facility Increase, the outstanding Revolving Loans and Participation
Interests shall be reallocated by causing such fundings and repayments among the
Lenders of Revolving Loans as necessary such that, after giving effect to such
Revolving Facility Increase, each Lender will hold Revolving Loans and

 

70



--------------------------------------------------------------------------------

Participation Interests based on its Revolving Commitment Percentage (after
giving effect to such Revolving Facility Increase); provided that (i) such
reallocations and repayments shall not be subject to any processing and/or
recordation fees and (ii) the BorrowerBorrowers shall be responsible for any
costs arising under Section 2.18 resulting from such reallocation and
repayments.

 (b)     Applicable Margin and Yield. The Applicable Margin, Commitment Fees and
any other components of yield on any Revolving Facility Increase payable to the
Lenders making such Revolving Facility Increase shall be determined by the
Borrowers and the Lenders thereunder; provided that in the event that the
interest rate margins or unused fees for any Revolving Facility Increase are
higher than the Applicable Margin or Commitment Fees for the Revolving Facility,
then the Applicable Margin or Commitment Fees for the Revolving Facility shall
be increased to the extent necessary so that such Applicable Margin or
Commitment Fees, as applicable, are equal to the interest rate margins or unused
fees, as applicable, for such Revolving Facility Increase; provided, further,
that in determining the interest rate margins applicable to the Revolving
Facility Increase and the Revolving Facility, (i) upfront fees payable by the
Borrower to the Lenders under the Revolving Facility or any Revolving Facility
Increase in the initial primary syndication thereof (with such upfront fees
being equated to interest based on assumed four-year life to maturity) and the
effects of any and all interest rate floors shall be included and (ii) customary
arrangement or commitment fees payable to the Lead Arrangers (or their
affiliates) in connection with the Revolving Facility or to one or more
arrangers (or their affiliates) of any Revolving Facility Increase, shall be
excluded.Terms of Incremental Revolving Facility Increase. Any Revolving
Facility Increase shall be on the same terms (including pricing and maturity
date) as, and pursuant to documentation applicable to, the Revolving Facility.

 (c)     Participation. Participation in any such Revolving Facility Increase
may be offered to each of the existing Lenders, but no such Lender shall have
any obligation to provide all or any portion of any such Revolving Facility
Increase. The BorrowerBorrowers may invite other banks, financial institutions
and investment funds reasonably acceptable to the Administrative Agent (such
consent not to be unreasonably withheld or delayed) to join this Credit
Agreement as Lenders hereunder for any portion of such Revolving Facility
Increase; provided that such other banks, financial institutions and investment
funds shall enter into such lender joinder agreements to give effect thereto as
the Administrative Agent may reasonably request.

 (d)     Amendments. The Administrative Agent is authorized to enter into, on
behalf of the Lenders, any amendment to this Credit Agreement or any other
Credit Document as may be necessary to incorporate the terms of any such
Revolving Facility Increase.

Section  2.23     Joint and Several Obligations of the Borrowers.

 (a)      Each Borrower is accepting joint and several liability hereunder in
consideration of the financial accommodation to be provided by the Lenders under
this Agreement, for the mutual benefit, directly and indirectly, of the other
Borrower and in consideration of the undertakings of the other Borrower to
accept joint and several liability for such Borrower.

 

71



--------------------------------------------------------------------------------

 (b)      Each Borrower jointly and severally hereby irrevocably and
unconditionally accepts, not merely as a surety but also as a co-debtor, joint
and several liability with the other Borrower with respect to the payment and
performance of all of the Obligations, it being the intention of the parties
hereto that all the Obligations shall be the joint and several obligations of
each Borrower without preferences or distinction between them.

 (c)      If and to the extent that either Borrower shall fail to make any
payment with respect to any Obligation as and when due or to perform any
Obligation in accordance with the terms thereof, then in each such event, the
other Borrower will make such payment with respect to, or perform, such
Obligation.

  (d)     The obligations of each Borrower under the provisions of this
Section 2.23 constitute full recourse obligations of such Borrower, enforceable
against it to the full extent of its properties and assets, irrespective of the
validity, regularity or enforceability of this Agreement or any other
circumstances whatsoever.

 (e)      Except as otherwise expressly provided herein, each Borrower hereby
waives, to the extent permitted by applicable law, notice of acceptance of its
joint and several liability. Except as otherwise expressly provided herein, each
of the Borrowers hereby waives, to the extent permitted by law, notice of any
Revolving Loan made under this Agreement, notice of occurrence of any Event of
Default or of any demand for any payment under this Agreement, notice of any
action at any time taken or omitted by any Lender under or in respect of any of
the Obligations, any requirement of diligence and, generally, all demands,
notices and other formalities of every kind in connection with this Agreement.
Each of the Borrowers hereby assents to, and waives notice of, to the extent
permitted by applicable law, any extension or postponement of the time for the
payment of any Obligation, the acceptance of any partial payment thereon, any
waiver, consent or other action or acquiescence by any Lender at any time or
times in respect of any default by the other Borrower in the performance or
satisfaction of any term, covenant, condition or provision of this Agreement,
any and all other indulgences whatsoever by any Lender in respect of any of the
Obligations, and the taking, addition, substitution or release, in whole or in
part, at any time or times, of any security for any Obligation or the addition,
substitution or release, in whole or in part, of any other Borrower. Without
limiting the generality of the foregoing, each of the Borrowers assents to any
other action or delay in acting or failure to act on the part of any Lender,
including, without limitation, any failure strictly or diligently to assert any
right or to pursue any remedy or to comply fully with the applicable laws or
regulations thereunder which might, but for the provisions of this Section 2.23,
afford grounds for terminating, discharging or relieving such Borrower, in whole
or in part, from any of its obligations under this Section 2.23, it being the
intention of each of the Borrowers that, so long as any Obligation remains
unsatisfied, the obligations of such Borrower under this Section 2.23 shall not
be discharged except by performance or payment

 

72



--------------------------------------------------------------------------------

and then only to the extent of such performance or payment. The obligations of
each Borrower under this Section 2.23 shall not be diminished or rendered
unenforceable by any winding up, reorganization, arrangement, liquidation,
reconstruction or similar proceeding with respect to the other Borrower or any
Lender. The joint and several liability of the Borrowers hereunder shall
continue in full force and effect notwithstanding any absorption, merger,
amalgamation or any other change whatsoever in the name, membership,
constitution or place of formation of any Borrower or any Lender.

 (f)      The provisions of this Section 2.23 are made solely for the benefit of
the Administrative Agent and the other Secured Parties and their respective
successors and assigns, and may be enforced by any such Person from time to time
against any Borrower as often as occasion therefor may arise and without
requirement on the part of the Administrative Agent or any other Secured Party
first to marshal any of its claims or to exercise any of its rights against the
other Borrowers or to exhaust any remedies available to it against the other
Borrowers or to resort to any other source or means of obtaining payment of any
Obligation or to elect any other remedy. If at any time, any payment, or any
part thereof, made in respect of any Obligation, is rescinded or must otherwise
be restored or returned by the Administrative Agent or any other Secured Party
upon the insolvency, bankruptcy or reorganization of any Borrower, or otherwise,
the provisions of this Section 2.23 will forthwith be reinstated in effect, as
though such payment had not been made.

Notwithstanding any provision to the contrary contained herein or in any other
Credit Document, to the extent the joint and several obligations of a Borrower
shall be adjudicated to be invalid or unenforceable for any reason (including
because of any applicable state or federal law relating to fraudulent
conveyances or transfers) then the obligations of such Borrower hereunder shall
be limited to the maximum amount that is permissible under applicable law
(whether federal or state and including, without limitation, Title 11 of the
United States Code, as now constituted or hereafter amended, or any other
Federal, state or foreign bankruptcy, insolvency, receivership or similar law),
after taking into account, among other things, such Borrower’s right of
contribution and indemnification from each other Credit Party under applicable
law.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

To induce the Lenders to enter into this Agreement and to make the Extensions of
Credit herein provided for, the Credit Parties (to the extent applicable to each
such Credit Party) hereby represent and warrant to the Administrative Agent and
to each Lender that:

 

73



--------------------------------------------------------------------------------

Section 3.1     Financial Condition.

 (a)     As of the Closing Date, (i) The audited Consolidated financial
statements of the BorrowerPartnership and its Subsidiaries for the fiscal year
ended 2012 together with the related Consolidated statements of income or
operations, equity and cash flows for the fiscal years ended on such dates,
(ii) the unaudited Consolidated financial statements of the BorrowerPartnership
and its Subsidiaries for the year-to-date period ending on the last day of the
quarter that ended at least twenty (20) days prior to the Closing Date, together
with the related Consolidated of income or operations, equity and cash flows for
the year-to-date period ending on such date and (iii) a pro forma balance sheet
of the BorrowerPartnership and its Subsidiaries as of the last day of the
quarter that ended at least twenty (20) days prior to the Closing Date:

(A)     were prepared in accordance with GAAP consistently applied throughout
the period covered thereby, except as otherwise expressly noted therein;

(B)     fairly present the financial condition of the BorrowerPartnership and
its Subsidiaries, as applicable, as of the date thereof (subject, in the case of
the unaudited financial statements, to normal year-end adjustments and the
absence of footnotes) and results of operations for the period covered thereby;
and

(C)     show all material Indebtedness and other liabilities required to be
reported by GAAP, direct or contingent, of the BorrowerPartnership and its
Subsidiaries, as applicable, as of the date thereof, including liabilities for
taxes, material commitments and contingent obligations.

(b)     The five-year projections of the Credit Parties and their Subsidiaries
(prepared quarterly for the first year following the Closing Date and annually
thereafter for the term of this Agreement) delivered to the Lenders on or prior
to the Closing Date have been prepared in good faith based upon reasonable
assumptions it being recognized by the Lenders that such financial information
as it relates to future events is not to be viewed as fact and that actual
results during the periods covered thereby may differ from the projected results
by a material amount and may not be achieved.

Section 3.2     No Material Adverse Effect.

Since December 31, 2012 (and, in addition, after delivery of annual audited
financial statements in accordance with Section 5.1(a), from the date of the
most recently delivered annual audited financial statements), there has been no
development or event which has had or could reasonably be expected to have a
Material Adverse Effect.

Section 3.3     Corporate Existence; Compliance with Law; Patriot Act
Information.

Each of the Credit Parties (a) is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation, organization
or formation, (b) has the requisite power and authority and the legal right to
own and operate all its property, to lease the property it operates as lessee
and to conduct the business in which it is currently engaged and has taken all
actions necessary to maintain all rights, privileges, licenses and franchises
necessary or required in the normal conduct of its business except those rights,
privileges, licenses and franchises, the lack

 

74



--------------------------------------------------------------------------------

of which could not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect, (c) is duly qualified to conduct business and in
good standing under the laws of (i) the jurisdiction of its organization or
formation, (ii) the jurisdiction where its chief executive office is located and
(iii) each other jurisdiction where its ownership, lease or operation of
property or the conduct of its business requires such qualification except to
the extent that the failure to so qualify or be in good standing in any such
other jurisdiction could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect and (d) is in compliance with all
Requirements of Law, except to the extent such non-compliance could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. Set forth on Schedule 3.3 as of the Closing Date, or as of the
last date such Schedule was required to be updated in accordance with
Section 5.2(c), is the following information for each Credit Party: the exact
legal name and any former legal names of such Credit Party in the four
(4) months prior to the Closing Date, the state of incorporation or
organization, the type of organization, the jurisdictions in which such Credit
Party is qualified to do business, the chief executive office, the principal
place of business, the organization identification number and the federal tax
identification number.

Section 3.4     Corporate Power; Authorization; Enforceable Obligations.

Each of the Credit Parties has the requisite power and authority and the legal
right to make, deliver and perform the Credit Documents to which it is party and
has taken all necessary limited liability company, partnership or corporate
action to authorize the execution, delivery and performance by it of the Credit
Documents to which it is party. Each Credit Document to which it is a party has
been duly executed and delivered on behalf of each Credit Party. Each Credit
Document to which it is a party constitutes a legal, valid and binding
obligation of each Credit Party, enforceable against such Credit Party in
accordance with its terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally, by the
unenforceability under certain circumstances under law or court decisions of
provisions providing for the indemnification or contribution to a party with
respect to liability when such indemnification or contribution is contrary to
public policy and by general equitable principles (whether enforcement is sought
by proceedings in equity or at law).

Section 3.5     No Legal Bar; No Default.

The execution, delivery and performance by each Credit Party of the Credit
Documents to which such Credit Party is a party, the borrowings thereunder and
the use of the proceeds of the Loans (a) will not violate any Requirement of Law
or any Contractual Obligation of any Credit Party (except those as to which
waivers or consents have been obtained), (b) will not conflict with, result in a
breach of or constitute a default under the articles of incorporation, bylaws,
articles of organization, operating agreement or other organization documents of
the Credit Parties or any material Contractual Obligation to which such Person
is a party or by which any of its properties may be bound or any material
approval or material consent from any Governmental Authority relating to such
Person, except, in the case of a Contractual Obligation, where such conflict,
breach or default could not reasonably be expected to have a Material Adverse
Effect, and (c) will not result in, or require, the creation or imposition of
any Lien on any Credit Party’s properties or revenues pursuant to any
Requirement of Law or Contractual Obligation other than Permitted Liens. No
Credit Party is in default under or with respect to any of its Contractual
Obligations that has had, or could reasonably be expected to have a Material
Adverse Effect. No Default or Event of Default has occurred and is continuing.

 

75



--------------------------------------------------------------------------------

Section 3.6     No Material Litigation.

No litigation, investigation, claim, criminal prosecution, civil investigative
demand, imposition of criminal or civil fines and penalties, or any other
proceeding of or before any arbitrator or Governmental Authority is pending or,
to the knowledge of the Credit Parties, without a duty to investigate,
threatened in writing by or against any Credit Party or any of its Subsidiaries
or against any of its or their respective properties or revenues (a) with
respect to the Credit Documents or any Extension of Credit or any of the
Transactions, or (b) which could reasonably be expected to have a Material
Adverse Effect. No permanent injunction, temporary restraining order or similar
decree has been issued against any Credit Party or any of its Subsidiaries which
could reasonably be expected to have a Material Adverse Effect.

Section 3.7     Investment Company Act; etc.

No Credit Party is an “investment company”, or a company “controlled” by an
“investment company”, within the meaning of the Investment Company Act of 1940,
as amended. No Credit Party is subject to regulation under the Federal Power
Act, the Interstate Commerce Act, the Public Utility Holding Company Act of 2005
or any federal or state statute or regulation limiting its ability to incur the
Credit Party Obligations.

Section 3.8     Margin Regulations.

No part of the proceeds of any Extension of Credit hereunder will be used
directly or indirectly for any purpose that violates, or that would require any
Lender to make any filings in accordance with, the provisions of Regulation T, U
or X of the Board of Governors of the Federal Reserve System as now and from
time to time hereafter in effect. The Credit Parties and their Subsidiaries
(a) are not engaged, principally or as one of their important activities, in the
business of extending credit for the purpose of “purchasing” or “carrying”
“margin stock” within the respective meanings of each of such terms under
Regulation U and (b) taken as a group do not own “margin stock” except as
identified in the financial statements referred to in Section 3.1 or delivered
pursuant to Section 5.1 and the aggregate value of all “margin stock” owned by
the Credit Parties and their Subsidiaries taken as a group does not exceed 25%
of the value of their assets.

Section 3.9     ERISA.

Neither a Reportable Event nor an “accumulated funding deficiency” (within the
meaning of Section 412 of the Code or Section 302 of ERISA) has occurred during
the five-year period prior to the date on which this representation is made or
deemed made with respect to any Plan, and each Plan has complied in all material
respects with the applicable provisions of ERISA and the Code. No termination of
a Single Employer Plan has occurred resulting in any liability that has remained
underfunded, and no Lien in favor of the PBGC or a Plan has arisen, during such
five-year period. The present value of all accrued benefits under each Single
Employer Plan (based on those assumptions used to fund such Plans) did not, as
of the last annual valuation date

 

76



--------------------------------------------------------------------------------

prior to the date on which this representation is made or deemed made, exceed
the value of the assets of such Plan allocable to such accrued benefits. Neither
any Credit Party nor any Commonly Controlled Entity is currently subject to any
liability for a complete or partial withdrawal from a Multiemployer Plan.

Section 3.10     Environmental Matters.

(a)     The Credit Parties and their respective Subsidiaries conduct in the
ordinary course of business a review of the effect of Environmental Laws and
claims alleging potential liability or responsibility under any Environmental
Law or for violation of any Environmental Law on their respective businesses,
operations and properties, and as a result thereof the Credit Parties have
reasonably concluded that such Environmental Laws (including any costs to comply
with Environmental Laws) and claims could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

(b)     Except for notices or listings of any release, discharge, or disposal of
any Materials of Environmental Concern, any storage tanks, impoundments, septic
tanks, pits, sumps, lagoons, contamination, or asbestos as could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, none of the Credit Parties and their respective Subsidiaries
have received from any Person, including but not limited to any Governmental
Authority, any written notice of liability or potential liability under any
Environmental Law; none of the properties currently or formerly owned or
operated by any Credit Party or any of its Subsidiaries is listed or proposed
for listing on the NPL or on the CERCLIS or any analogous foreign, state or
local list or is adjacent to any such property; there are no and never have been
any underground or above-ground storage tanks or any surface impoundments,
septic tanks, pits, sumps or lagoons in which Materials of Environmental Concern
are being or have been treated, stored or disposed on any property currently
owned or operated by any Credit Party or any of its Subsidiaries or, to the best
of the knowledge of the BorrowerBorrowers, on any property formerly owned or
operated by the BorrowerBorrowers or any of its Subsidiaries; no contamination
has been found in any well located on property currently owned or operated by
any Credit Party or any of its Subsidiaries; there is no asbestos or
asbestos-containing material on any property currently owned or operated by the
BorrowerBorrowers or any of its Subsidiaries; and Materials of Environmental
Concern have not been released, discharged or disposed of on, under, at, or
migrating to or from any property currently or formerly owned or operated by any
Credit Party or any of its Subsidiaries.

(c)     Except for any investigation, assessment, remedial action, or response
action undertaken by or on behalf of any Credit Party or any of its Subsidiaries
as could not reasonably be expected to result in a Material Adverse Effect, and
except for any use, storage, generation, disposal, treatment, transport, or
handling of any Materials of Environmental Concern as could not reasonably be
expected to have a Material Adverse Effect, neither any Credit Party nor any of
its Subsidiaries is undertaking, and has not completed, either individually or
together with other potentially responsible parties, any investigation or
assessment or remedial or response action relating to any actual or threatened
release, discharge or disposal of Materials of Environmental Concern at any
site, location or operation, either voluntarily or pursuant to the order of any
Governmental

 

77



--------------------------------------------------------------------------------

Authority or the requirements of any Environmental Law; and all Materials of
Environmental Concern generated, used, treated, handled or stored at, or
transported to or from, any property currently or formerly owned or operated by
any Credit Party or any of its Subsidiaries are stored and have been disposed of
in a manner not reasonably expected to result in liability to any Credit Party
or any of its Subsidiaries.

Section 3.11     Use of Proceeds.

The proceeds of the Extensions of Credit shall be used by the BorrowerBorrowers
solely (a) to refinance certain existing Indebtedness of the Credit Parties and
their Subsidiaries, (b) to pay any costs, fees and expenses associated with this
Agreement on the Closing Date, (c) for working capital and other general
business purposes, including Permitted Acquisitions and (d) for Restricted
Payments permitted hereunder.

Section 3.12     Subsidiaries; Joint Ventures; Partnerships.

Set forth on Schedule 3.12 is a complete and accurate list of all Subsidiaries,
joint ventures and partnerships of the Credit Parties as of the Closing Date and
as of the last date such Schedule was required to be updated in accordance with
Section 5.2(c). Information on the attached Schedule includes the following:
(a) the number of shares of each class of Equity Interests of each Subsidiary
outstanding and (b) the number and percentage of outstanding shares of each
class of Equity Interests owned by the Credit Parties and their Subsidiaries. As
of the Closing Date, the outstanding Equity Interests of all such Subsidiaries
are validly issued, fully paid and non-assessable and are owned free and clear
of all Liens (other than those arising under or contemplated in connection with
the Credit Documents). There are no outstanding subscriptions, options,
warrants, calls, rights or other agreements or commitments (other than stock
options or other Equity Interests granted to employees or directors and
directors’ qualifying shares) of any nature relating to any Equity Interests of
any Credit Party or any Subsidiary thereof, except as contemplated in connection
with the Credit Documents.

Section 3.13     Ownership.

Each of the Credit Parties and its Subsidiaries is the owner of, and has record
title to or a valid leasehold interest in, all of its real property and good
title or a valid license to use all of its other assets except for defects that
(i) do not materially interfere with the ordinary conduct of its business or
(ii) could not reasonably be expected to have a Material Adverse Effect. Such
real property and other assets constitute all assets in the aggregate material
to the conduct of the business of the Credit Parties and their Subsidiaries, and
(after giving effect to the Transactions) none of such assets is subject to any
Lien other than Permitted Liens.

Section 3.14     Consent; Governmental Authorizations.

Except for the consents from the holders of the ROFRs and Repurchase Options and
from franchisees or similar Persons under a ROFR Statute set forth on Schedule
3.14(a), no approval, consent or authorization of, filing with, notice to or
other act by or in respect of, any Governmental Authority or any other Person is
required in connection with acceptance of Extensions of Credit by

 

78



--------------------------------------------------------------------------------

the BorrowerBorrowers or the making of the Guaranty hereunder or with the
execution, delivery or performance of any Credit Document by the Credit Parties
(other than those which have been obtained) or with the validity or
enforceability of any Credit Document against the Credit Parties (except such
filings as are necessary in connection with the perfection of the Liens created
by such Credit Documents) except for such approvals, consents or authorizations
the failure of which to obtain could not reasonably be expected to have a
Material Adverse Effect. Except for any ROFR or Repurchase Option set forth on
Schedule 3.14(b) or any Mortgaged Property subject to a ROFR Statute, the
execution, delivery, or performance of the Mortgage Instruments and the
Administrative Agent’s exercise of any rights or remedies thereunder will not
give any Person the right to purchase any Mortgaged Property under or pursuant
to any ROFR or Repurchase Option. There exists no default or breach of any of
the Repurchase Options, Use Restrictions and/or any ROFR, and, except as set
forth on Schedule 3.14(a), no facts known to any Credit Party exist that would
trigger any ROFR Statute, any of the Repurchase Options and/or any ROFR.

Section 3.15     Taxes.

Each of the Credit Parties and its Subsidiaries has filed, or caused to be
filed, all income tax returns and all other material tax returns (federal,
state, local and foreign) required to be filed and paid (a) all amounts of taxes
shown thereon to be due (including interest and penalties) and (b) all other
material taxes, fees, assessments and other governmental charges (including
mortgage recording taxes, documentary stamp taxes and intangibles taxes) owing
by it, except for such taxes (i) that are not yet delinquent or (ii) that are
being contested in good faith and by proper proceedings, and against which
adequate reserves are being maintained in accordance with GAAP. None of the
Credit Parties or their Subsidiaries has knowledge as of the Closing Date of any
proposed material tax assessments against it or any of its Subsidiaries.

Section 3.16     Collateral Representations.

(a)     [Intentionally Omitted].

(b)     Documents, Instrument, and Tangible Chattel Paper. Set forth on Schedule
3.16(b), as of the Closing Date and as of the last date such Schedule was
required to be updated in accordance with Section 5.2, is a description of all
Documents (as defined in the UCC), Instruments (as defined in the UCC), and
Tangible Chattel Paper (as defined in the UCC) of the Credit Parties (including
the Credit Party owning such Document, Instrument and Tangible Chattel Paper and
such other information as reasonably requested by the Administrative Agent) with
an aggregate value in excess of $500,000.

(c)     Deposit Accounts, Electronic Chattel Paper, Letter-of-Credit Rights,
Securities Accounts and Uncertificated Investment Property. Set forth on
Schedule 3.16(c), as of the Closing Date and as of the last date such Schedule
was required to be updated in accordance with Section 5.2, is a description, in
each case, with an individual value in excess of $200,000, of all Deposit
Accounts (as defined in the UCC), Electronic Chattel Paper (as defined in the
UCC), Letter-of-Credit Rights (as defined in the UCC), Securities Accounts (as
defined in the UCC) and uncertificated Investment Property (as defined in the
UCC) of the Credit Parties, including the name of (i) the applicable Credit
Party, (ii) in the case of a Deposit Account, the depository institution and
average amount

 

79



--------------------------------------------------------------------------------

held in such Deposit Account, (iii) in the case of Electronic Chattel Paper, the
account debtor, (iv) in the case of Letter-of-Credit Rights, the issuer or
nominated person, as applicable, and (v) in the case of a Securities Account or
other uncertificated Investment Property, the Securities Intermediary or issuer
and the average amount held in such Securities Account, as applicable.

(d)     Commercial Tort Claims. Set forth on Schedule 3.16(d), as of the Closing
Date and as of the last date such Schedule was required to be updated in
accordance with Section 5.2, is a description of all Commercial Tort Claims (as
defined in the UCC) of the Credit Parties with an individual value in excess of
$1,000,000 (detailing such Commercial Tort Claim in such detail as reasonably
requested by the Administrative Agent).

(e)     Pledged Equity Interests. Set forth on Schedule 3.16(e), as of the
Closing Date and as of the last date such Schedule was required to be updated in
accordance with Section 5.2, is a list of (i) 100% (or, if less, the full amount
owned by such Credit Party) of the issued and outstanding Equity Interests owned
by such Credit Party of each Domestic Subsidiary, (ii) 65% (or, if less, the
full amount owned by such Credit Party) of each class of the issued and
outstanding Equity Interests entitled to vote (within the meaning of Treas. Reg.
Section 1.956-2(c)(2)) and 100% (or, if less, the full amount owned by such
Credit Party) of each class of the issued and outstanding Equity Interests not
entitled to vote (within the meaning of Treas. Reg. Section 1.956-2(c)(2)) owned
by such Credit Party of each first-tier Foreign Subsidiary and (iii) all other
Equity Interests required to be pledged to the Administrative Agent pursuant to
the Security Documents.

(f)     Properties. Set forth on Schedule 3.16(f)(i)(A), as of the Closing Date,
is a list of all Mortgaged Properties (including the Credit Party or applicable
Subsidiary of a Credit Party owning such Mortgaged Property). Set forth on
Schedule 3.16(f)(ii) as of the Closing Date is a list of (i) each headquarter
location of the Credit Parties (and an indication if such location is leased or
owned), (ii) each other location where any significant administrative or
governmental functions are performed (and an indication if such location is
leased or owned) and (iii) each other location where the Credit Parties maintain
any books or records (electronic or otherwise) (and an indication if such
location is leased or owned). There exists no default or breach any of the
Repurchase Options, Use Restrictions and/or any ROFR, and, except as set forth
on Schedule 3.14(a), no facts exist that would trigger any ROFR Statute, any of
the Repurchase Options and/or any ROFR.

Section 3.17     Solvency.

The Credit Parties are solvent on a consolidated basis and are able to pay their
debts and other liabilities, contingent obligations and other commitments as
they mature in the normal course of business, and the fair saleable value of the
Credit Parties’ assets, measured on a going concern basis, exceeds all probable
liabilities, including those to be incurred pursuant to this Agreement. The
Credit Parties do not have, on a consolidated basis, unreasonably small capital
in relation to the business in which they are or propose to be engaged. The
Credit Parties have not incurred, on a consolidated basis, and the Credit
Parties do not believe that they will incur debts beyond their ability to pay
such debts as they become due. In executing the Credit Documents and
consummating the Transactions, none of the Credit Parties intends to hinder,
delay or defraud either present or future creditors or other Persons to which
one or more of the Credit Parties is or will become indebted. On the Closing
Date, the foregoing representations and warranties shall be made both before and
after giving effect to the Transactions.

 

80



--------------------------------------------------------------------------------

Section 3.18     Compliance with FCPA.

Each of the Credit Parties and, their Subsidiaries isand their respective
officers and employees and to the knowledge of any Borrower, its directors and
agents, are in compliance with the Foreign Corrupt Practices Act, 15 U.S.C. §§
78dd-1, et seq., and any foreign counterpart thereto (collectively,
“Anti-Corruption Laws”). None of the Credit Parties or their Subsidiaries has
made a payment, offering, or promise to pay, or authorized the payment of, money
or anything of value (a) in order to assist in obtaining or retaining business
for or with, or directing business to, any foreign official, foreign political
party, party official or candidate for foreign political office, (b) to a
foreign official, foreign political party or party official or any candidate for
foreign political office, and (c) with the intent to induce the recipient to
misuse his or her official position to direct business wrongfully to such Credit
Party or its Subsidiary or to any other Person, in violation of the Foreign
Corrupt Practices Act, 15 U.S.C. §§ 78dd-1, et seqAnti-Corruption Laws. No Loan
or Letter of Credit, use of proceeds or other transaction contemplated by this
Agreement will violate Anti-Corruption Laws. Each Borrower has implemented and
maintains in effect policies and procedures designed to ensure compliance by
such Borrower, its Subsidiaries and their respective directors, officers,
employees and agents with Anti-Corruption Laws.

Section 3.19     [Intentionally Omitted].

Section 3.20     Brokers’ Fees.

None of the Credit Parties or their Subsidiaries has any obligation to any
Person in respect of any finder’s, broker’s, investment banking or other similar
fee in connection with any of the Transactions other than the closing and other
fees payable pursuant to this Agreement and as set forth in the Fee Letters.

Section 3.21     Labor Matters.

There are no collective bargaining agreements or Multiemployer Plans covering
the employees of the Credit Parties or any of their Subsidiaries as of the
Closing Date and none of the Credit Parties or their Subsidiaries (a) has
suffered any strikes, walkouts, work stoppages or other material labor
difficulty within the last five years or (b) has knowledge of any potential or
pending strike, walkout or work stoppage. No unfair labor practice complaint is
pending against any Credit Party or any of its Subsidiaries. There are no
strikes, walkouts, work stoppages or other material labor difficulty pending or
threatened against any Credit Party.

Section 3.22     Accuracy and Completeness of Information.

All written factual information heretofore (other than any projections),
contemporaneously or hereafter furnished by or on behalf of any Credit Party or
any of its Subsidiaries to the Administrative Agent, the Lead Arrangers or any
Lender for purposes of or in connection with this Agreement or any other Credit
Document, or any Transaction, do, or when furnished will not contain a
misstatement of a material fact or omit to state any material fact necessary to
make such written information not misleading in any material respect.

 

81



--------------------------------------------------------------------------------

Section 3.23     [Intentionally Omitted].

Section 3.24     Insurance.

The properties of the Credit Parties and their Subsidiaries are insured with
companies having an A.M. Best Rating of at least A- and are not Affiliates of
the Credit Parties, in such amounts, with such deductibles and covering such
risks as are customarily carried by companies engaged in similar businesses and
owning similar properties in localities where any Credit Party or the applicable
Subsidiary operates. Such insurance coverage complies with the requirements set
forth in Section 5.5(b).

Section 3.25     Security Documents.

The provisions of the Security Documents are effective to create in favor of the
Secured Parties a legal, valid and enforceable first priority lien (subject to
Permitted Liens) on all right, title and interest of the respective Credit
Parties in the Collateral described therein except as such enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting the enforcement of creditors’ rights generally, by the
unenforceability under certain circumstances under law or court decisions of
provisions providing for the indemnification or contribution to a party with
respect to liability when such indemnification or contribution is contrary to
public policy and by general equitable principles (whether enforcement is sought
by proceedings in equity or at law). Except for filings completed prior to the
Closing Date or as contemplated hereby and by the Security Documents, no filing
or other action will be necessary to perfect or protect such liens.

Section 3.26     Classification of Senior Indebtedness.

The Credit Party Obligations constitute “Senior Indebtedness”, “Designated
Senior Indebtedness” or any similar designation under and as defined in any
agreement governing any Subordinated Debt and the subordination provisions set
forth in each such agreement are legally valid and enforceable against the
parties thereto, except as such enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally, by the unenforceability under
certain circumstances under law or court decisions of provisions providing for
the indemnification or contribution to a party with respect to liability when
such indemnification or contribution is contrary to public policy and by general
equitable principles (whether enforcement is sought by proceedings in equity or
at law).

Section 3.27     Anti-Terrorism Laws.

Neither any Credit Party nor any of its Subsidiaries is an “enemy” or an “ally
of the enemy” within the meaning of Section 2 of the Trading with the Enemy Act
of the United States of America (50 U.S.C. App. §§ 1 et seq.) (the “Trading with
the Enemy Act”), as amended. Neither

 

82



--------------------------------------------------------------------------------

any Credit Party nor any of its Subsidiaries is in violation of (a) the Trading
with the Enemy Act, as amended, (b) any of the foreign assets control
regulations of the United States Treasury Department (31 CFR, Subtitle B,
Chapter V, as amended) or any enabling legislation or executive order relating
thereto or (c) the Patriot Act. None of the Credit Parties (i) is a blocked
person described in Section 1 of the Anti-Terrorism Order or (ii) to the best of
its knowledge, engages in any dealings or transactions, or is otherwise
associated, with any such blocked person.

Section 3.28     Compliance with OFAC Rules and Regulations.

(a)     None of the Credit Parties or their Subsidiaries or their respective
Affiliates, officers and employees and to the knowledge of such Borrower, its
directors and agents is in violation of and each of the foregoing shall not
violate any of the country or list based economic and trade sanctions
administered and enforced by OFAC that are described or referenced at
http://www.ustreas.gov/offices/enforcement/ofac/ or as otherwise published from
time to timeapplicable Sanctions. Each Borrower has implemented and maintains in
effect policies and procedures designed to ensure compliance by such Borrower,
its Subsidiaries and their respective directors, officers, employees and agents
with applicable Sanctions.

(b)     None of the Credit Parties or their Subsidiaries or their respective
Affiliates or to the knowledge of such Credit Party, their respective directors,
officers or employees (i) is a Sanctioned Person or a Sanctioned Entity,
(ii) has a more than 10% of its assets located in Sanctioned Entities, or
(iii) derives more than 10% of its operating income from investments in, or
transactions with Sanctioned Persons or Sanctioned Entities. No proceeds of any
Loan will be used nor have any been used to fund any operations in, finance any
investments or activities in or make any payments to, a Sanctioned Person or a
Sanctioned Entity or otherwise violate any applicable Sanctions.

Section 3.29     Authorized Officer.

Set forth on Schedule 3.29 are Responsible Officers that are permitted to sign
Credit Documents on behalf of the Credit Parties, holding the offices indicated
next to their respective names, as of the Closing Date and as of the last date
such Schedule was required to be updated in accordance with Section 5.2(c). Such
Authorized Officers are the duly elected and qualified officers of such Credit
Party and are duly authorized to execute and deliver, on behalf of the
respective Credit Party, the Credit Agreement, the Notes and the other Credit
Documents.

Section 3.30     Regulation H.

No Mortgaged Property is a Flood Hazard Property unless the Administrative Agent
shall have received the following: (a) the applicable Credit Party’s written
acknowledgment of receipt of written notification from the Administrative Agent
(i) as to the fact that such Mortgaged Property is a Flood Hazard Property and
(ii) as to whether the community in which each such Flood Hazard Property is
located is participating in the National Flood Insurance Program and (b) copies
of insurance policies or certificates of insurance of the applicable Credit
Party evidencing flood insurance reasonably satisfactory to the Administrative
Agent and naming the Administrative Agent as loss payee on behalf of the
Lenders.

 

83



--------------------------------------------------------------------------------

ARTICLE IV

CONDITIONS PRECEDENT

Section 4.1     Conditions to Closing Date.

This Agreement shall become effective upon, and the obligation of each Lender to
make the initial Extensions of Credit on the Closing Date is subject to, the
satisfaction of the following conditions precedent:

(a)     Execution of Credit Agreement and Credit Documents. The Administrative
Agent shall have received (i) counterparts of this Agreement, executed by a duly
authorized officer of each party hereto, (ii) for the account of each Revolving
Lender requesting a promissory note, a duly executed Revolving Loan Note,
(iii) for the account of the Swingline Lender requesting a promissory note, the
Swingline Loan Note, (iv) counterparts of the Security Agreement and the Pledge
Agreement, in each case conforming to the requirements of this Agreement and
executed by duly authorized officers of the Credit Parties or other Person, as
applicable and (v) counterparts of any other Credit Document, executed by the
duly authorized officers of the parties thereto.

(b)     Authority Documents. The Administrative Agent shall have received the
following:

(i)     Articles of Incorporation/Charter Documents. Copies of certified
articles of incorporation or other charter documents, as applicable, of each
Credit Party certified (A) by an officer of such Credit Party (pursuant to an
officer’s certificate in substantially the form of Exhibit 4.1(b) attached
hereto) as of the Closing Date to be true and correct and in force and effect as
of such date, and (B) to be true and complete as of a recent date by the
appropriate Governmental Authority of the state of its incorporation or
organization, as applicable.

(ii)     Resolutions. Copies of resolutions of the board of directors, general
partner or comparable managing body of each Credit Party approving and adopting
the Credit Documents, the Transactions and authorizing execution and delivery
thereof, certified by an officer of such Credit Party (pursuant to an officer’s
certificate in substantially the form of Exhibit 4.1(b) attached hereto) as of
the Closing Date to be true and correct and in force and effect as of such date.

(iii)     Bylaws/Operating Agreement/Partnership Agreement. A copy of the bylaws
or comparable operating agreement of each Credit Party certified by an officer
of such Credit Party (pursuant to an officer’s certificate in substantially the
form of Exhibit 4.1(b) attached hereto) as of the Closing Date to be true and
correct and in force and effect as of such date.

(iv) Good Standing. Original certificates of good standing, existence or its
equivalent with respect to each Credit Party certified as of a recent date by
the appropriate Governmental Authorities of the state of incorporation or
organization and each other state in which the failure to so qualify and be in
good standing could reasonably be expected to have a Material Adverse Effect.

 

84



--------------------------------------------------------------------------------

(v)     Incumbency. An incumbency certificate of each Authorized Officer of each
Credit Party certified by an officer (pursuant to an officer’s certificate in
substantially the form of Exhibit 4.1(b) attached hereto) to be true and correct
as of the Closing Date.

(c)     Legal Opinion of Counsel. The Administrative Agent shall have received
an opinion or opinions (including, if requested by the Administrative Agent,
local counsel opinions) of counsel for the Credit Parties, dated the Closing
Date and addressed to the Administrative Agent and the Lenders, in form and
substance acceptable to the Administrative Agent (which shall include, without
limitation, opinions with respect to the due organization and valid existence of
each Credit Party, opinions as to perfection of the Liens granted to the
Administrative Agent pursuant to the Security Documents and opinions as to the
non-contravention of the Credit Parties’ organizational documents.

(d)     Personal Property Collateral. The Administrative Agent shall have
received, in form and substance satisfactory to the Administrative Agent:

(i)     (A) searches of UCC filings in the jurisdiction of incorporation or
formation, as applicable, of each Credit Party and each jurisdiction where any
Collateral is located or where a filing would need to be made in order to
perfect the Administrative Agent’s security interest in the Collateral, copies
of the financing statements on file in such jurisdictions and evidence as of the
Closing Date that no Liens exist other than Permitted Liens and (B) tax lien and
judgment searches;

(ii)     completed UCC financing statements for each appropriate jurisdiction as
is necessary, in the Administrative Agent’s sole discretion, to perfect the
Administrative Agent’s security interest in the Collateral;

(iii)     subject to Section 5.16(e)(v) hereof, stock or membership
certificates, if any, evidencing the Equity Interests pledged to the
Administrative Agent pursuant to the Pledge Agreement and undated stock or
transfer powers duly executed in blank;

(iv)     duly executed consents as are necessary, in the Administrative Agent’s
reasonable discretion, to perfect the Lenders’ security interest in the
Collateral;

(v)     to the extent required to be delivered pursuant to the terms of the
Security Documents and listed on Schedule 3.16(b), all instruments, documents
and chattel paper in the possession of any of the Credit Parties, together with
allonges or assignments as may be necessary or appropriate to perfect the
Administrative Agent’s and the Lenders’ security interest in the Collateral;

 

85



--------------------------------------------------------------------------------

(vi)     Deposit Account Control Agreements satisfactory to the Administrative
Agent to the extent required to be delivered pursuant to Section 6.14;

(vii)     Securities Account Control Agreements satisfactory to the
Administrative Agent to the extent required to be delivered pursuant to
Section 6.14; and

(e)     Liability, Casualty, Property and Business Interruption Insurance. The
Administrative Agent shall have received copies of insurance policies or
certificates of insurance evidencing liability, casualty, property and business
interruption insurance meeting the requirements set forth herein or in the
Security Documents.

(f)     Solvency Certificate. The Administrative Agent shall have received an
officer’s certificate prepared by the chief financial officer or other
Authorized Officer approved by the Administrative Agent of the BorrowerBorrowers
as to the financial condition, solvency and related matters of the Credit
Parties and their Subsidiaries, after giving effect to the Transactions and the
initial borrowings under the Credit Documents, in substantially the form of
Exhibit 4.1(f) hereto.

(g)     Account Designation Notice. The Administrative Agent shall have received
the executed Account Designation Notice in the form of Exhibit 1.1(a) hereto.

(h)     Notice of Borrowing. The Administrative Agent shall have received a
Notice of Borrowing with respect to the Loans to be made on the Closing Date.

(i)     Consents. The Administrative Agent shall have received evidence that all
boards of directors, governmental, shareholder and material third party consents
and approvals necessary in connection with the Transactions have been obtained
and all applicable waiting periods have expired without any action being taken
by any authority that could restrain, prevent or impose any material adverse
conditions on such transactions or that could seek or threaten any of the
foregoing.

(j)     Compliance with Laws. The Transactions contemplated hereby shall be in
compliance with all applicable laws and regulations (including all applicable
securities and banking laws, rules and regulations).

(k)     Bankruptcy. There shall be no bankruptcy or insolvency proceedings
pending with respect to any Credit Party or any Subsidiary thereof.

(l)     Existing Indebtedness of the Credit Parties. All of the existing
Indebtedness for borrowed money of the Credit Parties and their Subsidiaries
(other than Indebtedness permitted to exist pursuant to Section 6.1) shall be
repaid in full and all security interests related thereto shall be terminated or
assigned to the Administrative Agent on terms and conditions reasonably
satisfactory thereto on or prior to the Closing Date.

 

86



--------------------------------------------------------------------------------

(m)     Financial Statements. The Administrative Agent and the Lenders shall
have received copies of the financial statements referred to in Section 3.1,
each in form and substance satisfactory to each of them.

(n)     No Material Adverse Change. Since December 31, 2012, there shall have
been no material adverse change resulting in a Material Adverse Effect in the
business, properties, prospects, operations or condition (financial or
otherwise) of the Credit Parties or any of their respective Subsidiaries.

(o)     Financial Condition Certificate. The Administrative Agent shall have
received a certificate or certificates executed by an Authorized Officer of the
BorrowerBorrowers as of the Closing Date, substantially in the form of Exhibit
4.1(o) stating that (i) to the Credit Parties’ knowledge, there does not exist
any pending or ongoing, action, suit, investigation, litigation or proceeding in
any court or before any other Governmental Authority (A) affecting this
Agreement or the other Credit Documents, that has not been settled, dismissed,
vacated, discharged or terminated prior to the Closing Date or (B) that purports
to affect any Credit Party or any of its Subsidiaries, or any Transaction, which
action, suit, investigation, litigation or proceeding could reasonably be
expected to have a Material Adverse Effect, that has not been settled,
dismissed, vacated, discharged or terminated prior to the Closing Date,
(ii) immediately after giving effect to this Agreement, the other Credit
Documents, and all the Transactions contemplated to occur on such date, (A) no
Default or Event of Default exists, (B) all representations and warranties
contained herein and in the other Credit Documents (1) with respect to
representations and warranties that contain a materiality qualification, be true
and correct and (2) with respect to representations and warranties that do not
contain a materiality qualification, be true and correct in all material
respects, and (C) the Credit Parties are in pro forma compliance with each of
the initial financial covenants set forth in Section 5.9 (as evidenced through
detailed calculations of such financial covenants on a schedule to such
certificate) as of the last day of the quarter ending at least twenty (20) days
preceding the Closing Date and (iii) each of the other conditions precedent in
Section 4.1 have been satisfied or waived, except to the extent the satisfaction
of any such condition is subject to the judgment or discretion of the
Administrative Agent or any Lender.

(p)     Intentionally Omitted.

(q)     Structure. The pro forma capital, ownership and management structure and
shareholding arrangement of the Credit Parties and their Subsidiaries (and all
agreements relating thereto) shall be reasonably satisfactory to the
Administrative Agent.

(r)     Fees and Expenses. The Administrative Agent and the Lenders shall have
received all fees and expenses, if any, owing pursuant to the Fee Letters and
Section 2.5.

 

87



--------------------------------------------------------------------------------

(s)     Additional Matters. All other documents and legal matters in connection
with the Transactions shall be reasonably satisfactory in form and substance to
the Administrative Agent and its counsel.

Without limiting the generality of the provisions of Section 8.4, for purposes
of determining compliance with the conditions specified in this Section 4.1,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

Section 4.2     Conditions to All Extensions of Credit.

The obligation of each Lender to make any Extension of Credit hereunder is
subject to the satisfaction of the following conditions precedent on the date of
making such Extension of Credit:

(a)     Representations and Warranties. The representations and warranties made
by the Credit Parties herein, in the other Credit Documents and which are
contained in any certificate furnished at any time under or in connection
herewith shall (i) with respect to representations and warranties that contain a
materiality qualification, be true and correct and (ii) with respect to
representations and warranties that do not contain a materiality qualification,
be true and correct in all material respects, in each case on and as of the date
of such Extension of Credit as if made on and as of such date except for any
representation or warranty made as of an earlier date, which representation and
warranty shall remain true and correct as of such earlier date.

(b)     No Default or Event of Default. No Default or Event of Default shall
have occurred and be continuing on such date or after giving effect to the
Extension of Credit to be made on such date unless such Default or Event of
Default shall have been waived in accordance with this Agreement.

(c)     Compliance with Commitments. Immediately after giving effect to the
making of any such Extension of Credit (and the application of the proceeds
thereof), (i) the sum of the aggregate principal amount of outstanding Revolving
Loans plus outstanding Swingline Loans plus outstanding LOC Obligations shall
not exceed the Revolving Committed Amount then in effect, (ii) the outstanding
LOC Obligations shall not exceed the LOC Committed Amount, and (iii) the
outstanding Swingline Loans shall not exceed the Swingline Committed Amount.

(d)     Additional Conditions to Revolving Loans. If a Revolving Loan is
requested, all conditions set forth in Section 2.1 shall have been satisfied.

(e)     Additional Conditions to Letters of Credit. If the issuance of a Letter
of Credit is requested, (i) all conditions set forth in Section 2.3 shall have
been satisfied and (ii) there shall exist no Lender that is a Defaulting Lender
unless the Issuing Lender has entered into satisfactory arrangements with the
BorrowerBorrowers or such Defaulting Lender to eliminate the Issuing Lender’s
risk with respect to such Defaulting Lender’s LOC Obligations.

 

88



--------------------------------------------------------------------------------

(f)     Additional Conditions to Swingline Loans. If a Swingline Loan is
requested, (i) all conditions set forth in Section 2.4 shall have been satisfied
and (ii) there shall exist no Lender that is a Defaulting Lender unless the
Swingline Lender has entered into satisfactory arrangements with the
BorrowerBorrowers or such Defaulting Lender to eliminate the Swingline Lender’s
risk with respect to such Defaulting Lender’s in respect of its Swingline
Commitment.

(g)     Incremental Facility. If an Incremental Facility is requested, all
conditions set forth in Section 2.22 shall have been satisfied.

Each request for an Extension of Credit and each acceptance by the
BorrowerBorrowers of any such Extension of Credit shall be deemed to constitute
representations and warranties by the Credit Parties as of the date of such
Extension of Credit that the conditions set forth above in paragraphs
(a) through (g), as applicable, have been satisfied.

ARTICLE V

AFFIRMATIVE COVENANTS

Each of the Credit Parties hereby covenants and agrees that on the Closing Date,
and thereafter (a) for so long as this Agreement is in effect, (b) until the
Commitments have terminated, and (c) the Credit Party Obligations and all other
amounts owing to the Administrative Agent or any Lender hereunder are paid in
full in cash, such Credit Party shall, and shall cause each of their
Subsidiaries, to:

Section 5.1     Financial Statements.

Furnish to the Administrative Agent and each of the Lenders:

(a)     Annual Financial Statements. As soon as available and in any event no
later than the earlier of (i) to the extent applicable, the date the
BorrowerPartnership is required by the SEC to deliver its Form 10-K for each
fiscal year of the BorrowerPartnership (including the fiscal year ended
December 31, 2013) and (ii) ninety (90) days after the end of each fiscal year
of the BorrowerPartnership (including the fiscal year ended December 31, 2013),
a copy of the Consolidated balance sheet of the BorrowerPartnership and its
Subsidiaries as of the end of such fiscal year (including the fiscal year ended
December 31, 2013) and the related Consolidated statements of income and
retained earnings and of cash flows of the BorrowerPartnership and its
Subsidiaries for such year, which shall be audited by a firm of independent
certified public accountants of nationally recognized standing reasonably
acceptable to the Administrative Agent, setting forth in each case in
comparative form the figures for the previous year, reported on without a “going
concern” or like qualification or exception, or qualification indicating that
the scope of the audit was inadequate to permit such independent certified
public accountants to certify such financial statements without such
qualification;

 

89



--------------------------------------------------------------------------------

(b)     Quarterly Financial Statements. As soon as available and in any event no
later than the earlier of (i) to the extent applicable, the date the
BorrowerPartnership is required by the SEC to deliver its Form 10-Q for any
fiscal quarter of the Borrower Partnership and (ii) forty-five (45) days after
the end of each of the first three (3) fiscal quarters of the
BorrowerPartnership, a copy of the Consolidated balance sheet of the
BorrowerPartnership and its Subsidiaries as of the end of such period and
related Consolidated statements of income and retained earnings and of cash
flows for the BorrowerPartnership and its Subsidiaries for such quarterly period
and for the portion of the fiscal year ending with such period, in each case
setting forth in comparative form Consolidated figures for the corresponding
period or periods of the preceding fiscal year (subject to normal recurring year
end audit adjustments and of the predecessor entity, as applicable) and
including management discussion and analysis of operating results inclusive of
operating metrics in comparative form; and

(c)     Annual Operating Budget and Cash Flow. As soon as available, but in any
event within thirty (30) days after the end of each fiscal year, a copy of the
detailed annual operating budget or plan approved by management of the
BorrowerBorrowers including cash flow projections of the BorrowerPartnership and
its Subsidiaries for the next four fiscal quarter period prepared on a quarterly
basis, in form and detail reasonably acceptable to the Administrative Agent and
the Lenders, together with a summary of the material assumptions made in the
preparation of such annual budget or plan;

any such financial statements shall be prepared in accordance with GAAP applied
consistently throughout the periods reflected therein and further accompanied by
a description of, and an estimation of the effect on the financial statements on
account of, a change, if any, in GAAP as provided in Section 1.3(b) (subject, in
the case of interim statements, to normal recurring year-end audit adjustments
and the absence of footnotes) and, in the case of the annual and quarterly
financial statements, provided in accordance with Sections 5.1(a) and (b) above.

Notwithstanding the foregoing, (a) financial statements and reports required to
be delivered pursuant to the foregoing provisions of this Section may be
delivered electronically and if so, shall be deemed to have been delivered on
the date on which the Administrative Agent receives such reports from the
BorrowerBorrowers through electronic mail; provided that, upon the
Administrative Agent’s request, the BorrowerBorrowers shall provide paper copies
of any documents required hereby to the Administrative Agent and (b) the
obligations set forth in Sections 5.1(a) and (b) above may be satisfied by
delivery of the reports specified in Section 5.2(d).

Section 5.2     Certificates; Other Information.

Furnish to the Administrative Agent and each of the Lenders:

(a)     [Intentionally Omitted].

 

90



--------------------------------------------------------------------------------

(b)     Officer’s Certificate. Concurrently with the delivery of the financial
statements referred to in Sections 5.1(a) and 5.1(b) above, a certificate of an
Authorized Officer of the Partnership substantially in the form of Exhibit
5.2(b) stating that (i) such financial statements present fairly the financial
position of the Credit Parties and their Subsidiaries for the periods indicated
in conformity with GAAP applied on a consistent basis, (ii) each of the Credit
Parties during such period observed or performed all of its covenants and other
agreements, and satisfied every condition, contained in this Agreement to be
observed, performed or satisfied by it in all material respects, (iii) such
Authorized Officer has obtained no knowledge of any Default or Event of Default
except as specified in such certificate and such certificate shall include the
calculations in reasonable detail required to indicate compliance with
Section 5.9 as of the last day of such period and (iv) the Credit Parties are in
compliance with Section 6.4(a)(vi) as evidenced by calculations demonstrating
such compliance; provided that the foregoing calculations shall only be required
in connection with the delivery of the financial statements referred to in
Section 5.1(a) above.

(c)     Updated Schedules. Concurrently with or prior to the delivery of the
annual financial statements referred to in Section 5.1(a) above (but only to the
extent such information has changed during the relevant period), (i) an updated
copy of Schedule 3.3 and Schedule 3.12 if the Credit Parties or any of their
Subsidiaries has formed or acquired a new Subsidiary since the Closing Date or
since such Schedule was last updated, as applicable, (ii) an updated copy of
Schedule 3.16(b) if the Credit Parties have obtained any Documents (as defined
in the UCC), Instruments (as defined in the UCC) or Tangible Chattel Paper (as
defined in the UCC) since the Closing Date or since such Schedule was last
updated, as applicable, (iii) an updated copy of Schedule 3.16(c) if the Credit
Parties maintain any Deposit Accounts (as defined in the UCC), Electronic
Chattel Paper (as defined in the UCC), Letter-of-Credit Rights (as defined in
the UCC), Securities Accounts (as defined in the UCC) or uncertificated
Investment Property (as defined in the UCC) to the extent not otherwise set
forth on such Schedule as of the Closing Date or since such Schedule was last
updated, as applicable, (iv) an updated copy of Schedule 3.16(d) if the Credit
Parties have any Commercial Tort Claims not otherwise set forth on such Schedule
as of the Closing Date or since such Schedule was last updated, as applicable,
and (v) an updated copy of Schedule 3.16(e) to the extent required to be updated
to make the representation in Section 3.16(e) true and correct in all material
respects; provided, however, notwithstanding anything herein to the contrary,
the Schedules described in this Section 5.2(c) shall only be required to be
updated annually and only to the extent the information has changed since the
prior year’s update.

(d)     Reports; SEC Filings; Regulatory Reports; Press Releases; Etc. Promptly
upon their becoming available, (i) copies of all reports (other than those
provided pursuant to Section 5.1 and those which are of a promotional nature)
and other financial information (other than K-1s) which any Credit Party sends
to its public limited partners, shareholders or owners, (ii) copies of all
reports and all registration statements and prospectuses, if any, which any
Credit Party may make to, or file with, the SEC (or any successor or analogous
Governmental Authority) or any securities exchange or other private regulatory
authority, (iii) all material regulatory reports and (iv) all press releases and
other statements made available by any of the Credit Parties to the public
concerning material developments in the business of any of the Credit Parties.

 

91



--------------------------------------------------------------------------------

(e)     [Intentionally Omitted].

(f)     General Information. Promptly, such additional information regarding the
business, financial, legal or corporate affairs of any Credit Party, or
compliance with the terms of the Credit Documents, as the Administrative Agent
or any Lender may from time to time reasonably request.

Notwithstanding anything herein to the contrary, documents required to be
delivered pursuant to this Section 5.2 (to the extent any such documents are
included in materials otherwise filed with the SEC) may be delivered
electronically and if so delivered, shall be deemed to have been delivered on
the date (i) on which the BorrowerPartnership posts such documents, or provides
a link thereto on the BorrowerPartnership’s website on the internet at the
following website address www.sec.gov/edgar or (ii) on which such documents are
posted on the BorrowerPartnership’s behalf on an Internet or intranet website,
if any, to which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent). The Administrative Agent shall have no obligation to request the
delivery of, or to maintain paper copies of, the documents referred to above,
and in any event shall have no responsibility to monitor compliance by the
BorrowerBorrowers with any such request by a Lender for delivery, and each
Lender shall be solely responsible for requesting delivery to it or maintaining
its copies of such documents.

Section 5.3     Payment of Taxes and Other Obligations.

Pay, discharge or otherwise satisfy at or before maturity or before they become
delinquent, as the case may be, subject, where applicable, to specified grace
periods, (a) all of its taxes (Federal, state, local and any other taxes) and
(b) all of its other material obligations and liabilities of whatever nature in
accordance with industry practice and (c) any additional costs that are imposed
as a result of any failure to so pay, discharge or otherwise satisfy such taxes,
obligations and liabilities, except when the amount or validity of any such
taxes, obligations and liabilities and costs is currently being contested in
good faith by appropriate proceedings and reserves, if applicable, in conformity
with GAAP with respect thereto have been provided on the books of the Credit
Parties.

Section 5.4     Conduct of Business and Maintenance of Existence.

Except as expressly permitted under Sections 6.3 and 6.4, continue to engage in
business of the same general type as now conducted by it on the Closing Date and
preserve, renew and keep in full force and effect its corporate or other
formative existence and good standing, take all reasonable action to maintain
all rights, privileges and franchises necessary or desirable in the normal
conduct of its business and to maintain its goodwill and comply with all
Contractual Obligations and Requirements of Law.

 

92



--------------------------------------------------------------------------------

Section 5.5     Maintenance of Property; Insurance.

(a)     Keep all material property useful and necessary in its business in good
working order and condition (ordinary wear and tear and obsolescence excepted).

(b)     Maintain with financially sound and reputable insurance companies
(provided, however, that this Section 5.5 shall not be breached if any insurance
company with which the Credit Parties maintain insurance becomes financially
troubled and the Credit Parties reasonably promptly obtain coverage from a
different, financially sound insurer) liability, casualty, property and business
interruption insurance (including, without limitation, insurance with respect to
its tangible Collateral) in at least such amounts and against at least such
risks as are usually insured against by companies engaged in the same or a
similar business; and furnish to the Administrative Agent, upon the request of
the Administrative Agent, full information as to the insurance carried. The
Administrative Agent shall be named (i) as lenders’ loss payee, as its interest
may appear with respect to any property insurance, and (ii) as additional
insured, as its interest may appear, with respect to any such liability
insurance, and each provider of any such insurance shall agree, by endorsement
upon the policy or policies issued by it or by independent instruments to be
furnished to the Administrative Agent, that it will give the Administrative
Agent thirty (30) days prior written notice before any such policy or policies
shall be altered or canceled, and such policies shall provide that no act or
default of the Credit Parties or any of their Subsidiaries or any other Person
shall affect the rights of the Administrative Agent or the Lenders under such
policy or policies.

(c)     In case of any material loss, damage to or destruction of the Collateral
of any Credit Party or any part thereof, such Credit Party shall promptly give
written notice thereof to the Administrative Agent generally describing the
nature and extent of such damage or destruction. In case of any such material
loss, damage to or destruction of the Collateral of any Credit Party or any part
thereof, if required by the Administrative Agent or the Required Lenders, such
Credit Party (whether or not the insurance proceeds, if any, received on account
of such damage or destruction shall be sufficient for that purpose), at such
Credit Party’s cost and expense, will promptly repair or replace the Collateral
of such Credit Party so lost, damaged or destroyed.

Section 5.6     Maintenance of Books and Records.

Keep proper books, records and accounts in accordance with the rules and
regulations of the SEC.

Section 5.7     Notices.

Give notice in writing to the Administrative Agent (which shall promptly
transmit such notice to each Lender):

(a)     promptly, but in any event within two (2) Business Days after any Credit
Party knows thereof, the occurrence of any Default or Event of Default;

 

93



--------------------------------------------------------------------------------

(b)     promptly, any development or event which could reasonably be expected to
have a Material Adverse Effect;

(c)     promptly, of the occurrence of any ERISA Event; and

(d)     promptly, of any material change in accounting policies or financial
reporting practices by the BorrowerBorrowers or any of itstheir Subsidiaries,
including any determination by the BorrowerBorrowers that the calculation of the
financial covenants set forth in Section 5.9 was inaccurate and a proper
calculation would have resulted in higher pricing for the applicable period.

Each notice pursuant to this Section shall be accompanied by a statement of an
Authorized Officer setting forth details of the occurrence referred to therein
and stating what action the Credit Parties propose to take with respect thereto.
In the case of any notice of a Default or Event of Default, the
BorrowerBorrowers shall specify that such notice is a Default or Event of
Default notice on the face thereof.

Section 5.8     Environmental Laws.

(a)     Except as could not reasonably be expected, either individually or in
the aggregate, to have a Material Adverse Effect, comply with, and use its
commercially reasonable efforts to ensure compliance in all material respects by
all tenants and subtenants, if any, with, all applicable Environmental Laws and
obtain and comply with and maintain, and use its commercially reasonable efforts
to ensure that all such tenants and subtenants obtain and comply with and
maintain, any and all licenses, approvals, notifications, registrations or
permits required by applicable Environmental Laws;

(b)     Except as could not reasonably be expected, either individually or in
the aggregate, to have a Material Adverse Effect, conduct and complete all
investigations, studies, sampling and testing, and all remedial, removal and
other actions required under Environmental Laws and promptly comply with all
applicable lawful orders and directives of all Governmental Authorities
regarding Environmental Laws except to the extent that the same are being
contested in good faith by appropriate proceedings; and

(c)     Defend, indemnify and hold harmless the Administrative Agent and the
Lenders, and their respective employees, agents, officers and directors and
affiliates, from and against any and all claims, demands, penalties, fines,
liabilities, settlements, damages, costs and expenses of whatever kind or
nature, known or unknown, contingent or otherwise, arising out of, or in any way
relating to the violation of, noncompliance with or liability under, any
Environmental Law applicable to the operations of the Credit Parties or any of
their Subsidiaries or the Properties, or any orders, requirements or demands of
Governmental Authorities related thereto, including, without limitation,
reasonable attorney’s and consultant’s fees, investigation and laboratory fees,
response costs, court costs and litigation expenses, except to the extent that
any of the foregoing arise out of the gross negligence or willful misconduct of
the party seeking indemnification therefor. The agreements in this paragraph
shall survive repayment of the Credit Party Obligations and all other amounts
payable hereunder and termination of the Commitments and the Credit Documents.

 

94



--------------------------------------------------------------------------------

Section 5.9     Financial Covenants.

Comply with the following financial covenants:

(a)     Total Leverage Ratio. The Total Leverage Ratio, calculated as of the
last day of each fiscal quarter or as of any other date on a Pro Forma Basis,
shall be less than or equal to the following:

 

Period    Ratio

Closing Date through and including March 31, 2014

   4.50 to 1.00  

April 1, 2014 through and including September 30, 2014

   5.50 to 1.00  

October 1, 2014 through and including December 31, 2014

   5.00 to 1.00  

January 1, 2015 and thereafter

   4.50 to 1.00  

Notwithstanding the foregoing to the contrary, (i) if an offering of Equity
Interests in the BorrowerPartnership (other than Equity Interests issued or
granted to employees of the BorrowerPartnership or any of its Affiliates) occurs
after the First Amendment Effective Date but prior to December 31, 2014, the
Total Leverage Ratio shall not exceed 4.50 to 1.00 for the fiscal quarter ending
December 31, 2014 and2014, (ii) the Total Leverage Ratio shall not exceed
5.00:1.00 from and after (x) the last day of the fiscal quarter in which a
Material Acquisition occurs to and including the last day of the second full
fiscal quarter following the fiscal quarter in which such Material Acquisition
occurred and (y)iii) the Total Leverage Ratio shall not exceed 5.50:1.00 from
and after the date on which theany Borrower or any Credit Party issues Qualified
Senior Notes in an aggregate principal amount (when combined with all other
Qualified Senior Notes previously or concurrently issued) that equals or exceeds
$175,000,000 in the aggregate. For the avoidance of doubt, to the extent a
Material Acquisition is consummated and Qualified Senior Notes are issued in the
same fiscal quarter, clause (iii) of the foregoing paragraph shall apply.

(b)     Senior Leverage Ratio. From and after the date on which theany Borrower
or any Credit Party issues Qualified Senior Notes in an aggregate principal
amount (when combined with all other Qualified Senior Notes previously or
concurrently issued) that equals or exceeds $175,000,000 in the aggregate, the
Senior Leverage Ratio, calculated as of the last day of each fiscal quarter or
as of any other date on a Pro Forma Basis shall be less than or equal to
3.503.00 to 1.00.

(c)     Consolidated Interest Coverage Ratio. The Consolidated Interest Charge
Coverage Ratio, calculated as of the last day of each fiscal quarter or as of
any other date on a Pro Forma Basis, shall be greater than or equal to 2.75 to
1.00.

 

95



--------------------------------------------------------------------------------

Section 5.10     Additional Guarantors.

The Credit Parties will cause each of their Material Domestic Subsidiaries,
whether newly formed, after acquired or otherwise existing to promptly (and in
any event within thirty (30) days after such Subsidiary is formed or acquired
(or such longer period of time as agreed to by the Administrative Agent in its
reasonable discretion)) become a Guarantor hereunder by way of execution of a
Joinder Agreement; provided, however, (i) no Foreign Subsidiary shall be
required to become a Guarantor to the extent such Guaranty would result in a
material adverse tax consequence for theany Borrower and (ii) no New Jersey
Subsidiary shall be required to become a Guarantor to the extent such New Jersey
Subsidiary is merged with or into any Credit Party on or prior to the date which
is sixty (60) days following the Closing Date. In connection therewith, the
Credit Parties shall give notice to the Administrative Agent not less than ten
(10) days prior to creating a Subsidiary (or such shorter period of time as
agreed to by the Administrative Agent in its reasonable discretion), or
acquiring the Equity Interests of any other Person. The Credit Party Obligations
shall be secured by, among other things, a first priority perfected security
interest in the Collateral of such new Guarantor and a pledge of 100% of the
Equity Interests of such new Guarantor and its Domestic Subsidiaries and 65% (or
such higher percentage that would not result in material adverse tax
consequences for such new Guarantor) of the voting Equity Interests and 100% of
the non-voting Equity Interests of its first-tier Foreign Subsidiaries. In
connection with the foregoing, the Credit Parties shall deliver to the
Administrative Agent, with respect to each new Guarantor to the extent
applicable, substantially the same documentation required pursuant to Sections
4.1(b) – (f), (j) and 5.12 and such other documents or agreements as the
Administrative Agent may reasonably request.

Section 5.11     Compliance with Law.

Comply with all Requirements of Law and orders (including Environmental Laws,
ERISA and the Patriot Act), and all applicable restrictions imposed by all
Governmental Authorities, applicable to it and the Collateral if noncompliance
with any such Requirements of Law, order or restriction could reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.
Each Borrower will maintain in effect and enforce policies and procedures
designed to ensure compliance by such Borrower, its Subsidiaries and their
respective directors, officers, employees and agents with Anti-Corruptions Laws
and applicable Sanctions.

Section 5.12     Pledged Assets.

(a)     Equity Interests. Each Credit Party will cause 100% of the Equity
Interests in each of its direct or indirect Domestic Subsidiaries (unless such
Domestic Subsidiary is owned by a Foreign Subsidiary or is a shell holding
company pending consummation of a Permitted Acquisition) and 65% (to the extent
the pledge of a greater percentage would be unlawful or would cause any
materially adverse tax consequences to theany Borrower or any Guarantor) of the
voting Equity Interests and 100% of the non-voting Equity Interests of its
first-tier Foreign Subsidiaries, in each case to the extent owned by such Credit
Party, to be subject at all times to a first priority, perfected Lien in favor
of the Administrative Agent pursuant to the terms and conditions of the Security
Documents or such other security documents as the Administrative Agent shall
reasonably request; provided,

 

96



--------------------------------------------------------------------------------

however, that with respect to any Subsidiary, other than a Material Domestic
Subsidiary, the Credit Parties shall have a period of thirty (30) days from the
date of creation or acquisition of such Subsidiary to comply with the provisions
of this Section 5.12(a).

(b)     Personal Property. Subject to the terms of subsection (c) below, each
Credit Party will cause all of its material tangible and intangible personal
property now owned or hereafter acquired by it to be subject at all times to a
first priority, perfected Lien (subject in each case to Permitted Liens) in
favor of the Administrative Agent for the benefit of the Secured Parties to
secure the Credit Party Obligations pursuant to the terms and conditions of the
Security Documents or such other security documents as the Administrative Agent
shall reasonably request. Each Credit Party shall, and shall cause each of its
Subsidiaries to, adhere to the covenants set forth in the Security Documents.

(c)     Real Property. To the extent otherwise permitted hereunder, if any
Credit Party intends to acquire a fee ownership interest in any real property
(“Real Estate”) after the Closing Date with a fair market value in excess of
$100,000, not to exceed $1,000,000 in the aggregate during the term of this
Agreement, it shall use commercially reasonable efforts (the requirement to use
such commercially reasonable efforts to include, to the extent applicable, the
period in which the applicable Credit Party is negotiating any lease with a
prospective landlord) to provide to the Administrative Agent within ninety
(90) days of such acquisition (or such extended period of time as agreed to by
the Administrative Agent) such security documentation as the Administrative
Agent may request to cause such fee ownership interest in Real Estate to be
subject at all times to a first priority, perfected Lien (subject in each case
to Permitted Liens) in favor of the Administrative Agent and such other
documentation as the Administrative Agent may reasonably request in connection
with the foregoing, including, without limitation, title reports and opinions of
counsel and to the extent available, title insurance policies, surveys,
appraisals, zoning letters and environmental reports, all in form and substance
reasonably satisfactory to the Administrative Agent. Notwithstanding the
foregoing to the contrary, (i) no leasehold deeds of trust, leasehold trust
deeds, leasehold deeds to secure debt or leasehold mortgages shall be required
under this Agreement, and (ii) if, as determined by the Administrative Agent in
its reasonable discretion, the cost of perfecting a first priority security
interest in favor of the Administrative Agent for the benefit of the Secured
Parties on any real property of the Credit Parties and their Subsidiaries
located in the State of New York exceeds the benefit of perfection on such
property, the Administrative Agent may waive the requirements of this
Section 5.12(c) for any such real property located in the State of New York.

(d)     Leases and other Agreements. Each Credit Party shall timely and fully
pay and perform its obligations under all leases and other agreements with
respect to each leased location or public warehouse where any Collateral is or
may be located to the extent that the failure to meet such obligations could,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

 

97



--------------------------------------------------------------------------------

Section 5.13     Compliance with Terms of Leaseholds.

Make all payments and otherwise perform all obligations in respect of all leases
of real property to which theany Borrower or any of the other Credit Parties or
their Subsidiaries is a party, keep such leases in full force and effect and not
allow such leases to lapse or be terminated or any rights to renew such leases
to be forfeited or cancelled, provide to the Administrative Agent evidence of
the exercise of any renewal rights with respect to any such leases, notify the
Administrative Agent of any default by any party with respect to such leases,
and cooperate with the Administrative Agent in all respects to cure any such
default, and cause each of its Subsidiaries to do so, except, in any case, where
the failure to do so, either individually or in the aggregate, could not be
reasonably likely to have a Material Adverse Effect.

Section 5.14     Use Restrictions; Repurchase Options and ROFR.

Perform and observe all the terms and provisions of each Repurchase Option, Use
Restriction and ROFR to be performed or observed by it, except where such
violation could not reasonably be expected to have a Material Adverse Effect,
enforce each such Repurchase Option, Use Restriction and ROFR in accordance with
its terms, shall not take any action (or permit any action) that would trigger
any of the Repurchase Options and/or any of the ROFRs unless a waiver, release
or similar dispensation is obtained, and shall take all such action to such end
as may be from time to time reasonably requested by the Administrative Agent to
the extent that such action is reasonably necessary to cause the Credit Party to
be in compliance with any applicable Repurchase Option, Use Restrictions or
ROFR. It is agreed that any request for a waiver or release of any applicable
Repurchase Option, Use Restriction, ROFR or ROFR Statute shall not be deemed to
violate this Section 5.14.

Section 5.15     Use of Proceeds.

Use the proceeds of the Extensions of Credit solely (a) to refinance certain
existing Indebtedness of the Credit Parties and their Subsidiaries, (b) to pay
any costs, fees and expenses associated with this Agreement on the Closing Date,
(c) for working capital and other general business purposes, including Permitted
Acquisitions and (d) for Restricted Payments permitted hereunder.

Section 5.16     Further Assurances and Post-Closing Covenants.

(a)    Public/Private Designation. The Credit Parties will cooperate with the
Administrative Agent in connection with the publication of certain materials
and/or information provided by or on behalf of the Credit Parties to the
Administrative Agent and Lenders (collectively, “Information Materials”) and
will designate Information Materials (i) that are either available to the public
or not material with respect to the Credit Parties and their Subsidiaries or any
of their respective securities for purposes of United States federal and state
securities laws, as “Public Information” and (ii) that are not Public
Information as “Private Information”. All Private Information shall be subject
to the terms of Section 9.14.

 

98



--------------------------------------------------------------------------------

(b)    Additional Information. The Credit Parties shall provide such information
regarding the operations, business affairs and financial condition of the Credit
Parties and their Subsidiaries as the Administrative Agent or any Lender may
reasonably request.

(c)    Visits and Inspections. The Credit Parties shall permit representatives
of the Administrative Agent or any Lender, from time to time upon prior
reasonable notice and at such times during normal business hours, to visit and
inspect its properties (including the Collateral); inspect, audit and make
extracts from its books, records and files, including, but not limited to,
management letters prepared by independent accountants; and discuss with its
principal officers, and its independent accountants, its business, assets,
liabilities, financial condition, results of operations and business prospects.
Upon the occurrence and during the continuance of an Event of Default, the
Administrative Agent or any Lender may do any of the foregoing at any time
without advance notice.

(d)    Further Assurances. Upon the reasonable request of the Administrative
Agent, promptly perform or cause to be performed any and all acts and execute or
cause to be executed any and all documents for filing under the provisions of
the UCC or any other Requirement of Law which are necessary or advisable to
maintain in favor of the Administrative Agent, for the benefit of the Secured
Parties, Liens on the Collateral that are duly perfected in accordance with the
requirements of, or the obligations of the Credit Parties under, the Credit
Documents and all applicable Requirements of Law.

(e)    Post-Closing Covenants.

(i)    Within sixty (60) days following the Closing Date (or such longer period
as agreed to in writing by the Administrative Agent in its sole discretion), the
Administrative Agent shall have received, in form and substance satisfactory to
the Administrative Agent and the Lenders:

(A)    fully executed and notarized Mortgage Instruments in recordable form
sufficient to create a first priority security interest (subject to certain
existing Liens existing as of the Closing Date and set forth on Schedule 1.1(b))
in each of the Mortgaged Properties encumbering the Mortgaged Properties for the
benefit of the Secured Parties (it being agreed that no leasehold deeds of
trust, leasehold trust deeds, leasehold deeds to secure debt or leasehold
mortgages shall be required under this Agreement);

(B)    a title report in respect of each of the Mortgaged Properties;

(C)    copies of all title insurance policies in the possession of the
BorrowerBorrowers which are outstanding and enforceable with respect to the
Mortgaged Properties; and

(D)    to the extent requested by the Administrative Agent, opinions of counsel
to the Credit Parties and their Subsidiaries for each jurisdiction in which the
Mortgaged Properties are located;

 

99



--------------------------------------------------------------------------------

provided, however, that with respect to the real properties of any Credit Party
or its Subsidiaries located in the State of New York and owned on the Closing
Date, no Mortgage Instrument shall be required hereunder and such real
properties shall not be Mortgaged Properties under this Agreement.

(ii)    Within sixty (60) days following the Closing Date (or such longer period
as agreed to in writing by the Administrative Agent in its sole discretion), the
Credit Parties shall establish and maintain their primary banking relationship
(including, without limitation, the establishment of transaction-related bank
accounts, main operating accounts and treasury management and investment
accounts) with RBS Citizens.

(iii)    Within forty-five (45) days following the Closing Date (or such longer
period as agreed to in writing by the Administrative Agent in its sole
discretion), the Administrative Agent shall have received copies of endorsements
with respect to the Credit Parties’ liability, casualty, property and business
interruption insurance meeting the requirements set forth herein or in the
Security Documents. The Administrative Agent shall be named (i) as lenders’ loss
payee, as its interest may appear, with respect to any such insurance providing
coverage in respect of any Collateral and (ii) as additional insured, as its
interest may appear, with respect to any such insurance providing liability
coverage, and the Credit Parties will use their commercially reasonable efforts
to have each provider of any such insurance agree, by endorsement upon the
policy or policies issued by it or by independent instruments to be furnished to
the Administrative Agent, that it will give the Administrative Agent thirty
(30) days prior written notice before any such policy or policies shall be
altered or cancelled.

(iv)    Within thirty (30) days after the Closing Date (or such longer period of
time as agreed to in writing by the Administrative Agent in its sole
discretion), the Administrative Agent shall have received Deposit Account
Control Agreements and Securities Account Control Agreements required to be
delivered in accordance with Section 6.14.

(v)    To the extent not delivered on the Closing Date, within forty-five
(45) says after the Closing Date (or such longer period of time as agreed to in
writing by the Administrative Agent in its sole discretion), the Administrative
Agent shall have received stock or membership certificates, evidencing the
Equity Interests pledged to the Administrative Agent pursuant to the Pledge
Agreement and undated stock or transfer powers duly executed in blank.

(vi)    Within forty-five (45) days after the First Amendment Effective Date or
such longer period of time as agreed to in writing by the Administrative Agent
in its sole discretion), the Administrative Agent shall have received owner’s
title policies with respect to each of the properties set forth on Schedule
5.16(e), in each case, in form and substance satisfactory to the Administrative
Agent.

 

100



--------------------------------------------------------------------------------

ARTICLE VI

NEGATIVE COVENANTS

Each of the Credit Parties hereby covenants and agrees that on the Closing Date,
and thereafter (a) for so long as this Agreement is in effect, (b) until the
Commitments have terminated, (c) the Credit Party Obligations and all other
amounts owing to the Administrative Agent or any Lender hereunder are paid in
full in cash, that:

Section 6.1    Indebtedness.

No Credit Party will, nor will it permit any Subsidiary to, contract, create,
incur, assume or permit to exist any Indebtedness, except:

(a)    Indebtedness arising or existing under this Agreement and the other
Credit Documents;

(b)    Indebtedness of the Credit Parties and their Subsidiaries existing as of
the Closing Date as referred to in the financial statements referenced in
Section 3.1 (and set out more specifically in Schedule 6.1(b) hereto) and any
renewals, refinancings or extensions thereof in a principal amount not in excess
of that outstanding as of the date of such renewal, refinancing or extension
except by an amount equal to a reasonable premium or other reasonable amount
paid, and fees and expenses reasonably incurred, in connection with such
refinancing and by an amount equal to any existing commitments unutilized
thereunder and the direct or any contingent obligor with respect thereto, is not
changed as a result of or in connection with such renewal, refinancing or
extension, and the terms of any such renewal, refinancing or extension, taken as
a whole, are not less favorable to the obligor thereunder;

(c)    Indebtedness of the Credit Parties and their Subsidiaries incurred after
the Closing Date consisting of Capital Leases or Indebtedness incurred to
provide all or a portion of the purchase price or cost of construction of an
asset in an aggregate amount not to exceed $170,000,000 at any time outstanding
when aggregated with Indebtedness permitted pursuant to clause 6.1(n) below;

(d)    Unsecured intercompany Indebtedness among the Credit Parties;

(e)    Indebtedness and obligations owing under (i) Bank Products and (ii) other
Hedging Agreements entered into in order to manage existing or anticipated
interest rate, exchange rate or commodity price risks and not for speculative
purposes;

(f)    Indebtedness of a Person existing at the time such Person becomes a
Subsidiary of a Credit Party in a transaction permitted hereunder in an
aggregate principal amount not to exceed $40,000,00060,000,000 for all such
Persons;

 

101



--------------------------------------------------------------------------------

(g)    Indebtedness arising from agreements providing for indemnification and
purchase price adjustment obligations or similar obligations, or from guarantees
or letters of credit, surety bonds or performance bonds securing the performance
of any Credit Party or its Subsidiaries pursuant to such agreements, in
connection with Dispositions, other sales of assets or Permitted Acquisitions;

(h)    Guaranty Obligations in respect of Indebtedness of a Credit Party to the
extent such Indebtedness is permitted to exist or be incurred pursuant to this
Section; and

(i)    Qualified Senior Notes;

(j)    Indebtedness incurred to finance the payment of insurance premiums
incurred in the ordinary course of business;

(k)    any Guarantee of the obligations of any Credit Party as a tenant under
any lease (which lease is not a Capital Lease) or a purchaser in connection with
any Permitted Acquisition;

(l)    Indebtedness owed in respect of overdrafts and related liabilities
arising in the ordinary course of business from treasury, depository and cash
management services or from automated clearing-house transfers of funds;

(m)    Indebtedness consisting of obligations under deferred compensation
arrangements, non-competition agreements, adjustments of purchase price,
earn-outs or similar arrangements;

(n)    Indebtedness incurred in connection with Sale Leaseback transactions
permitted pursuant to Section 6.12, in an aggregate amount not to exceed
$170,000,000 at any time outstanding when aggregated with Indebtedness permitted
pursuant to clause 6.1(c) above;

(o)    other unsecured Indebtedness of Credit Parties not permitted by the
foregoing clauses (a) through (m) in an aggregate amount not to exceed
$30,000,00040,000,000; provided that the Credit Parties are in pro forma
compliance with each of the financial covenants set forth in Section 5.9; and

(p)    other Indebtedness of the Credit Parties not permitted by the foregoing
clauses (a) through (o) in an aggregate amount not to exceed $10,000,000.

Section 6.2    Liens.

The Credit Parties will not, nor will they permit any Subsidiary to, contract,
create, incur, assume or permit to exist any Lien with respect to any of their
respective property or assets of any kind (whether real or personal, tangible or
intangible), whether now owned or hereafter acquired, except for the following
(the “Permitted Liens”):

 

102



--------------------------------------------------------------------------------

(a)    Liens created by or otherwise existing or arising under or in connection
with this Agreement or the other Credit Documents in favor of the Administrative
Agent on behalf of the Secured Parties;

(b)    Liens in favor of a Bank Product Provider in connection with a Bank
Product; provided that such Liens shall secure the Credit Party Obligations on a
pari passu basis;

(c)    Liens securing purchase money Indebtedness and Capital Lease Obligations
(and refinancings thereof) to the extent permitted under Section 6.1(c);
provided, that (i) any such Lien attaches to such property concurrently with or
within thirty (30) days after the acquisition thereof and (ii) such Lien
attaches solely to the property so acquired in such transaction;

(d)    Liens for taxes, assessments, charges or other governmental levies not
yet due or as to which the period of grace (not to exceed sixty (60) days), if
any, related thereto has not expired or which are being contested in good faith
by appropriate proceedings; provided that adequate reserves with respect thereto
are maintained on the books of any Credit Party or its Subsidiaries, as the case
may be, in conformity with GAAP;

(e)    statutory Liens such as carriers’, warehousemen’s, mechanics’,
materialmen’s, landlords’, repairmen’s or other like Liens arising in the
ordinary course of business which are not overdue for a period of more than
thirty (30) days or which are being contested in good faith by appropriate
proceedings; provided that a reserve or other appropriate provision shall have
been made therefor;

(f)    pledges or deposits in connection with workers’ compensation,
unemployment insurance and other social security legislation (other than any
Lien imposed by ERISA) and deposits securing liability to insurance carriers
under insurance or self-insurance arrangements;

(g)    deposits to secure the performance of bids, trade contracts (other than
for borrowed money), leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

(h)    easements, rights of way, restrictions and other similar encumbrances
affecting real property which, in the aggregate, are not substantial in amount,
and which do not in any case materially detract from the value of the property
subject thereto or materially interfere with the ordinary conduct of the
business of the applicable Person;

(i)    Liens existing on the Closing Date and set forth on Schedule 1.1(b);
provided that (i) no such Lien shall at any time be extended to cover property
or assets other than the property or assets subject thereto on the Closing Date
and improvements thereon and (ii) the principal amount of the Indebtedness
secured by such Lien shall not be extended, renewed, refunded or refinanced
except to the extent permitted pursuant to this Agreement;

 

103



--------------------------------------------------------------------------------

(j)    any extension, renewal or replacement (or successive extensions, renewals
or replacements), in whole or in part, of any Lien referred to in this
definition (other than Liens set forth on Schedule 1.1(b)); provided that such
extension, renewal or replacement Lien shall be limited to all or a part of the
property which secured the Lien so extended, renewed or replaced (plus
improvements on such property);

(k)    Liens arising in the ordinary course of business by virtue of any
contractual, statutory or common law provision relating to banker’s Liens,
rights of set-off or similar rights and remedies covering deposit or securities
accounts (including funds or other assets credited thereto) or other funds
maintained with a depository institution or securities intermediary;

(l)    any zoning, building or similar laws or rights reserved to or vested in
any Governmental Authority;

(m)    restrictions on transfers of securities imposed by applicable Securities
Laws;

(n)    Liens arising out of judgments or awards not resulting in an Event of
Default; provided that the applicable Credit Party or Subsidiary shall in good
faith be prosecuting an appeal or proceedings for review;

(o)    Liens on the property of a Person existing at the time such Person
becomes a Subsidiary of a Credit Party in a transaction permitted hereunder
securing Indebtedness in an aggregate principal amount not to exceed
$40,000,00060,000,000 for all such Persons; provided, however, that any such
Lien may not extend to any other property of any Credit Party or any other
Subsidiary that is not a Subsidiary of such Person;

(p)    any interest or title of a lessor, licensor or sublessor under any lease,
license or sublease entered into by any Credit Party or any Subsidiary thereof
in the ordinary course of its business and covering only the assets so leased,
licensed or subleased;

(q)    Liens in favor of the Administrative Agent, Issuing Lender and/or
Swingline Lender to Cash Collateralize or otherwise secure the obligations of a
Defaulting Lender to fund risk participations hereunder;

(r)    Liens granted in the ordinary course of business on the unearned portion
of insurance premiums and on any loss payments which reduce the unearned portion
of insurance premiums securing the financing of insurance premiums to the extent
the financing is permitted under Section 6.1(j);

(s)    assignments of insurance or condemnation proceeds provided to landlords
(or their mortgagees) pursuant to the terms of any lease and Liens or rights
reserved in any lease for rent or for compliance with the terms of such lease;

 

104



--------------------------------------------------------------------------------

(t)    Liens securing the obligations of the lessee under the Getty Lease;
provided that such Liens do not at any time encumber any property other than
(i) personal property of such lessee (which shall not include any inventory,
accounts, rents or the proceeds thereof) located on the premises subject to the
Getty Lease and (ii) the underground storage tanks and related piping, fittings,
below ground meters, below ground components of automatic tank gauging systems
and leak detection systems, and all other below ground components of the fuel
storage and delivery systems located on the premises subject to the Getty Lease;

(u)    tenant purchase options existing on the Closing Date or purchase options
granted to tenants after the Closing Date so long as such options are for not
less than 85% of the fair market value of the property subject to the applicable
purchase option;

(v)    leases, subleases, licenses and sublicenses of assets, in each case,
entered into by the BorrowerBorrowers or any of itstheir Subsidiaries in the
ordinary course of business;

(w)    Liens arising by virtue of Uniform Commercial Code financing statement
filings regarding operating leases entered into by the BorrowerBorrowers or any
of itstheir Subsidiaries in the ordinary course of business;

(x)    each Operating Lease (as such term is defined in each of the Mortgage
Instruments) and the Master Lease;

(y)    Liens solely on cash earnest money deposits made in connection with any
letter of intent or purchase agreement in connection with an Investment
permitted pursuant to Section 6.5;

(z)     purchase rights and rights of first refusal that constitute Liens; and

(aa)     additional Liens so long as the principal amount of Indebtedness and
other obligations secured thereby does not exceed $10,000,000 in the aggregate.

Notwithstanding the foregoing to the contrary and subject to clauses (h) and
(v) of this Section 6.2, the Credit Parties will not, nor will they permit any
Subsidiary to, contract, create, incur, assume or permit to exist any Lien with
respect to any of their respective leasehold interests, whether now owned or
hereafter acquired.

Notwithstanding the foregoing, if a Credit Party shall grant a Lien on any of
its assets in violation of this Section, then it shall be deemed to have
simultaneously granted an equal and ratable Lien on any such assets in favor of
the Administrative Agent for the ratable benefit of the Secured Parties, to the
extent such Lien has not already been granted to the Administrative Agent.

 

105



--------------------------------------------------------------------------------

Section 6.3     Nature of Business.

Except as otherwise expressly provided in this Agreement, no Credit Party will,
nor will it permit any Subsidiary to, materially alter the character of its
business in any material respect from that conducted as of the Closing Date;
provided, however, that (i) in the event that any Credit Party acquires or
otherwise begins operating a line of business or assets related thereto that are
ancillary to, necessary or substantially related to its business as of the
Closing Date, the ownership of such assets and the operating of such line of
business shall be permitted under this Agreement and (ii) in the event that any
Credit Party acquires assets or a line of business that results in a breach of
this Section 6.3, such Credit Party shall not be in Default if such assets or
line of business are disposed of within one (1) year of the acquisition thereof.

Section 6.4     Consolidation, Merger, Sale of Assets, etc.

The Credit Parties will not, nor will they permit any Subsidiary to,

(a)    dissolve, liquidate or wind up its affairs, or sell, transfer, lease or
otherwise dispose of its property or assets (each a “Disposition”) or agree to
do so at a future time, except the following, without duplication, shall be
expressly permitted:

(i)    (A) the sale, transfer, lease or other disposition of inventory and
materials in the ordinary course of business and (B) the conversion of cash into
Cash Equivalents and Cash Equivalents into cash;

(ii)    the sale, transfer or other disposition of property or assets to an
unrelated party not in the ordinary course of business where and to the extent
that they are the result of a Recovery Event;

(iii)    the sale, lease, transfer or other disposition of machinery, parts and
equipment no longer used or useful in the conduct of the business of the Credit
Parties or any of their Subsidiaries;

(iv)    the sale, lease or transfer of property or assets from one Credit Party
to another Credit Party, including by way of merger, or dissolution of any
Credit Party (other than the BorrowerBorrowers) to the extent any and all assets
of such Credit Party are distributed to another Credit Party;

(v)    the termination of any Hedging Agreement;

(vi)    the sale, lease or transfer of property or assets not to exceed
(x) $40,000,000 in the aggregate in any fiscal year and (y) $100,000,000 in the
aggregate during the term of this Agreement;

(vii)    the sale, lease or transfer of property or assets with the prior
written consent of the Administrative Agent;

(viii)    Dispositions to Getty (or its assignee or designee) constituting a
sale of the UST Systems upon Getty’s exercise of its option to purchase in
accordance with the terms of the Getty Lease;

 

106



--------------------------------------------------------------------------------

(ix)    Guarantors may grant ROFRs and Repurchase Options in connection with
Permitted Acquisitions; provided, however, that nothing in this clause
6.4(a)(ix) shall be deemed to permit a Disposition through the exercise of any
ROFR or Repurchase Option;

(x)    Dispositions pursuant to a ROFR Statute arising from any Permitted
Acquisition;

(xi)    Dispositions consisting of Permitted Like-Kind Exchanges;

(xii)    Dispositions constituting leases, subleases, licenses or sublicenses of
assets, in each case, entered into by a Credit Party in the ordinary course of
business;

(xiii)    Dispositions pursuant to tenant purchase options existing on the
Closing Date;

(xiv)    Dispositions involving the write-off, discount sale, or transfer or
defaulted or past-due receivables and similar obligations in the ordinary course
of business;

(xv)    Dispositions in connection with condemnation proceedings;

(xvi)    Dispositions constituting an Operating Lease (as such term is defined
in each Mortgage Instrument) or relating to real property subject to the Master
Lease and, in each case, related assets entered into by either Borrower, a
Guarantor or any Subsidiary thereof that owns a Mortgaged Property;

(xvii)    Dispositions of assets made within one (1) year of the acquisition
thereof in compliance with the terms of Section 6.3; and

(xviii)    Dispositions of Equity Interests in Subsidiaries pursuant to any
benefit plan maintained by the BorrowerPartnership;

provided that (A) with respect to clauses (iv), (v) and (vi), no Default or
Event of Default shall exist or shall result therefrom and (B) any Disposition
pursuant to clauses (i), (iii) and (vi) shall be for fair market value;
provided, further, that with respect to sales of assets permitted hereunder
only, the Administrative Agent shall be entitled, without the consent of any
Lender, to release its Liens relating to the particular assets sold; or

(b)    enter into any transaction of merger or consolidation, except for
(i) Investments or acquisitions permitted pursuant to Section 6.5 so long as the
Credit Party subject to such merger or consolidation is the surviving entity,
(ii) (y) the merger or consolidation of a Subsidiary that is not a Credit Party
with and into a Credit Party; provided that such Credit Party will be the
surviving entity or the surviving entity executes and delivers a Joinder
Agreement and (z) the merger or consolidation of a Credit Party with and into
another Credit Party; provided that if thea Borrower is a party thereto, thesuch
Borrower will be the surviving corporation, and (iii) the merger or
consolidation of a Subsidiary that is not a Credit Party with and into another
Subsidiary that is not a Credit Party.

 

107



--------------------------------------------------------------------------------

Section 6.5     Advances, Investments and Loans.

The Credit Parties will not, nor will they permit any Subsidiary to, make any
Investment or contract to make any Investment except for the following (the
“Permitted Investments”):

(a)    cash and Cash Equivalents;

(b)    Investments existing as of the Closing Date as set forth on Schedule
1.1(a);

(c)    receivables owing to the Credit Parties or any of their Subsidiaries or
any receivables and advances to suppliers, in each case if created, acquired or
made in the ordinary course of business and payable or dischargeable in
accordance with customary trade terms;

(d)     Investments in and loans to any Credit Party;

(e)    loans and advances to officers, directors and employees in an aggregate
amount not to exceed $400,000 at any time outstanding; provided that such loans
and advances shall comply with all applicable Requirements of Law (including
Sarbanes-Oxley);

(f)    Investments (including debt obligations) received in connection with the
bankruptcy or reorganization of suppliers and customers and in settlement of
delinquent obligations of, and other disputes with, customers and suppliers
arising in the ordinary course of business;

(g)    Permitted Acquisitions;

(h)    Bank Products to the extent permitted hereunder;

(i)    ownership of the UST Systems (as defined in the Getty Lease) subject to
an option to purchase in favor of Getty under the Getty Lease;

(j)    Mortgaged Properties owned by any Guarantor subject to ROFRs and
Repurchase Options; and

(k)    time deposits with Team Capital Bank in an amount not to exceed
$10,000,000; provided, however, that such funds shall represent escrowed
environmental reserves;

 

108



--------------------------------------------------------------------------------

(l)    (i) Investments in and loans to any Subsidiary which is not a Credit
Party, (ii) Investments in the form of loans to Affiliates of thea Borrower who
are not Credit Parties, (iii) Investments in the form of loans to purchasers in
connection with any Disposition permitted pursuant to Section 6.4 and
(iv) Investments constituting Indebtedness related to convenience store and
wholesale fuel distribution assets; provided that, with respect to the foregoing
Investments set forth in this clause (l), the aggregate amount of all such
Investments shall not exceed $10,000,000 at any time outstanding; provided
further, for the avoidance of doubt, nothing in this clause (l) shall prohibit
the foregoing Investments to the extent consummated in connection with a
Permitted Acquisition;

(m)    (i) capital expenditures in the ordinary course of business with respect
to Investments in joint ventures, and (ii) Investments in joint ventures related
to convenience store and wholesale fuel distribution assets; provided that, with
respect to the foregoing Investments set forth in this clause (m), the aggregate
amount of all such Investments shall not exceed $10,000,000 at any time
outstanding; and

(n)    additional loan advances and/or Investments of a nature not contemplated
by the foregoing clauses hereof; provided that such loans, advances and/or
Investments made after the Closing Date pursuant to this clause shall not exceed
an aggregate amount of $1,000,000 at any one time outstanding.

Section 6.6     Transactions with Affiliates.

The Credit Parties will not, nor will they permit any Subsidiary to, enter into
any transaction or series of transactions, whether or not in the ordinary course
of business, with any officer, director, shareholder or Affiliate other than on
terms and conditions substantially as favorable as would be obtainable in a
comparable arm’s-length transaction with a Person other than an officer,
director, shareholder or Affiliate, other than (a) transactions solely between
or among Credit Parties, (b) Permitted Acquisitions permitted pursuant to clause
(d), (e) or (f) of the definition thereof, (c) transactions in effect on the
Closing Date and on the Second Amendment Effective Date as set forth on Schedule
6.6 and (cas such transactions may be modified from time to time with the
approval of the Conflicts Committee (as defined below), (d) transactions under
the Omnibus Agreement or the Master Lease, in each case, as in effect on the
Second Amendment Effective Date as may be amended, restated, changed,
supplemented or modified from time to time with the approval of the Conflicts
Committee, (e) any Restricted Payment permitted by Section 6.10 and
(f) transactions involving any employee benefit plan or related trust of any
Credit Party; provided, however, that any transaction approved by the Conflicts
Committee of the Board of Directors of the General Partner of the
BorrowerPartnership, which Conflicts Committee shall consist of at least three
(3) outside board members (the “Conflicts Committee”) or in accordance with the
guidelines promulgated from time to time by the Conflicts Committee shall be
deemed, for purposes of this Agreement, to be on terms and conditions
substantially as favorable as would be obtainable on a comparable arm’s-length
transaction with a person other than an officer, director, shareholder or
Affiliate of the Credit Parties and their respective Subsidiaries.

 

109



--------------------------------------------------------------------------------

Section 6.7     Ownership of Subsidiaries; Restrictions.

The Credit Parties will not, nor will they permit any Subsidiary to, create,
form or acquire any Subsidiaries, except for Subsidiaries that (i) become Credit
Parties and enter into a Joinder Agreement as required by the terms hereof or
(ii) constitute Foreign Subsidiaries or other Subsidiaries which are not
Material Domestic Subsidiaries which are created or acquired in connection with
Permitted Acquisitions. The Credit Parties will not sell, transfer, pledge or
otherwise dispose of any Equity Interests in any of their Subsidiaries, nor will
they permit any of their Subsidiaries to issue, sell, transfer, pledge or
otherwise dispose of any of their Equity Interests, except in a transaction
permitted by Section 6.4.

Section 6.8     Corporate Changes.

No Credit Party will, nor will it permit any of its Subsidiaries to, (a) change
its fiscal year, or (b) amend, modify or change its articles of incorporation,
certificate of designation (or corporate charter or other similar organizational
document) operating agreement or bylaws (or other similar document) in any
respect materially adverse to the interests of the Lenders without the prior
written consent of the Required Lenders. No Credit Party shall (a) (i) except as
permitted under Section 6.4, alter its legal existence or, in one transaction or
a series of transactions, merge into or consolidate with any other entity, or
sell all or substantially all of its assets, (ii) change its state of
incorporation or organization, without providing thirty (30) days prior written
notice to the Administrative Agent and without filing (or confirming that the
Administrative Agent has filed) such financing statements and amendments to any
previously filed financing statements as the Administrative Agent may require,
or (iii) change its registered legal name, without providing thirtyfive
(305) days prior written notice to the Administrative Agent and without filing
(or confirming that the Administrative Agent has filed) such financing
statements and amendments to any previously filed financing statements as the
Administrative Agent may require, (b) have more than one state of incorporation,
organization or formation or (c) change its accounting method (except in
accordance with GAAP) in any manner adverse to the interests of the Lenders
without the prior written consent of the Required Lenders.

Notwithstanding the foregoing to the contrary, the BorrowerBorrowers shall not
and shall not permit any amendment, modification or change and shall not consent
to any amendment, modification or change to any of the terms of the Partnership
Agreement, except to the extent the same could not reasonably be expected to be
materially adverse to the Lenders (and provided that the BorrowerBorrowers
promptly furnishesfurnish to the Administrative Agent a copy of such amendment,
modification, supplement, cancellation, termination or waiver).

Section 6.9     Limitation on Restricted Actions.

The Credit Parties will not, nor will they permit any Subsidiary to, directly or
indirectly, create or otherwise cause or suffer to exist or become effective any
encumbrance or restriction on the ability of any such Person to (a) pay
dividends or make any other distributions to any Credit Party on its Equity
Interests or with respect to any other interest or participation in, or measured
by, its profits, (b) pay any Indebtedness or other obligation owed to any Credit
Party, (c) make loans or advances to any Credit Party, (d) sell, lease or
transfer any of its properties or assets to any Credit Party, or (e) act as a
Guarantor and pledge its assets pursuant to the Credit Documents or any
renewals, refinancings, exchanges, refundings or extension thereof or amend or
otherwise modify the Credit Documents, except (in respect of any of the matters
referred to in clauses (a)-(d) above) for such encumbrances or restrictions
existing under or by reason of (i) this Agreement and the other Credit
Documents, (ii) applicable law, (iii) any document or instrument governing

 

110



--------------------------------------------------------------------------------

Indebtedness incurred pursuant to Section 6.1(c); provided that any such
restriction contained therein relates only to the asset or assets constructed or
acquired in connection therewith, or (iv) any Permitted Lien or any document or
instrument governing any Permitted Lien; provided that any such restriction
contained therein relates only to the asset or assets subject to such Permitted
Lien.

Section 6.10     Restricted Payments.

The Credit Parties will not, nor will they permit any Subsidiary to, directly or
indirectly, declare, order, make or set apart any sum for or pay any Restricted
Payment, except:

(a)    to make dividends or other distributions payable solely in the same class
of Equity Interests of such Person;

(b)    to make dividends or other distributions payable to the Credit Parties or
Subsidiaries of the Credit Parties which are the parent companies of such
Subsidiary (directly or indirectly through its Subsidiaries);

(c)    so long as no Event of Default then exists and is continuing or would
result therefrom, Restricted Payments by the BorrowerPartnership pursuant to and
in accordance with the cash distribution policy adopted by the General Partner
pursuant to the Partnership Agreement from time to time;

(d)    to purchase, redeem or otherwise acquire its Equity Interests with the
proceeds received from a substantially concurrent issue of new Equity Interests;

(e)    to redeem or convert its Equity Interests or make any payment in
connection with any employee benefit plan or arrangement sponsored by the Credit
Parties entered into in the ordinary course of business; and

(f)    Restricted Payments which are not otherwise permitted by this
Section 6.10, so long as (i) no Event of Default then exists and is continuing
or would result therefrom, (ii) the Borrower isBorrowers are in pro forma
compliance with the financial covenants in Section 5.9 and (iii) the Credit
Parties have Liquidity of at least $35,000,000.25,000,000.

Section 6.11     Amendment of Subordinated Debt.

The Credit Parties will not, nor will they permit any Subsidiary to, without the
prior written consent of the Required Lenders, amend, modify, waive or extend or
permit the amendment, modification, waiver or extension of any term of any
document governing or relating to any Subordinated Debt in a manner that is
adverse to the interests of the Lenders.

Section 6.12     Sale Leasebacks.

The Credit Parties will not, nor will they permit any Subsidiary to, directly or
indirectly, become or remain liable as lessee or as guarantor or other surety
with respect to any lease, whether an Operating Lease or a Capital Lease, of any
property (whether real, personal or mixed), whether

 

111



--------------------------------------------------------------------------------

now owned or hereafter acquired, (a) which any Credit Party or any Subsidiary
has sold or transferred or is to sell or transfer to a Person which is not a
Credit Party or a Subsidiary or (b) which any Credit Party or any Subsidiary
intends to use for substantially the same purpose as any other property which
has been sold or is to be sold or transferred by a Credit Party or a Subsidiary
to another Person which is not a Credit Party or a Subsidiary in connection with
such lease (each, a “Sale Leaseback”); provided that the Credit Parties may
enter into Sale Leasebacks so long as (a) such Sale Leaseback is permitted
pursuant to Section 6.4(a)(vi), (b) any Disposition of property pursuant to a
Sale Leaseback shall be for no less than the fair market value of such property
without the prior written consent of the Administrative Agent, and (c) the terms
of such Sale Leaseback are on commercially reasonable, arm’s length terms to a
third party that is not an Affiliate of any Credit Party.

Section 6.13     No Further Negative Pledges.

The Credit Parties will not, nor will they permit any Subsidiary to, enter into,
assume or become subject to any agreement prohibiting or otherwise restricting
the creation or assumption of any Lien upon any of their properties or assets,
whether now owned or hereafter acquired, or requiring the grant of any security
for such obligation if security is given for some other obligation, except
(a) pursuant to this Agreement and the other Credit Documents, (b) pursuant to
any document or instrument governing Indebtedness incurred pursuant to
Section 6.1(c); provided that any such restriction contained therein relates
only to the asset or assets constructed or acquired in connection therewith,
(c) in connection with any Permitted Lien or any document or instrument
governing any Permitted Lien, (d) customary non-assignment provisions in leases,
licenses, permits and other agreements entered into in the ordinary course of
business, (e) obligations that are binding on a person at the time such Person
first becomes a Subsidiary of thea Borrower or any of the other Credit Parties,
and (f) customary restrictions contained in an agreement relating to a
Disposition that limit the transfer of encumbrances of the property or assets
relating to such Disposition pending consummation thereof; provided that any
such restriction contained therein relates only to the asset or assets subject
to such Permitted Lien.

Section 6.14     Account Control Agreements; Additional Bank Accounts.

Set forth on Schedule 3.16(c) is a complete and accurate list of all checking,
savings or other accounts (including securities accounts) of the Credit Parties
at any bank or other financial institution, or any other account where money is
or may be deposited or maintained with any Person as of the Closing Date. Each
of the Credit Parties will not open, maintain or otherwise have any checking,
savings or other accounts (including securities accounts) at any bank or other
financial institution, or any other account where money is or may be deposited
or maintained with any Person, other than (a) the accounts set forth on Schedule
3.16(c) and designated as unrestricted accounts; provided that the balance on
any such account does not exceed $250,000 and the aggregate balance in all such
accounts does not exceed $500,000, (b) deposit accounts that are subject to a
Deposit Account Control Agreement, (c) securities accounts that are subject to a
Securities Account Control Agreement, (d) deposit accounts established solely as
payroll and other zero balance accounts and (e) other deposit accounts, so long
as at any time the balance in any such account does not exceed $250,000 and the
aggregate balance in all such accounts does not exceed $500,000.

 

112



--------------------------------------------------------------------------------

Section 6.15      Use of Proceeds.

The Borrowers will not request any Loan or Letter of Credit, and each Borrower
shall not use, and shall ensure that its Subsidiaries and its or their
respective directors, officers, employees and agents shall not use, the proceeds
of any Loan or Letter of Credit (A) in furtherance of an offer, payment, promise
to pay, or authorization of the payment or giving of money, or anything else of
value, to any Person in violation of any Anti-Corruption Laws, (B) for the
purpose of funding, financing or facilitating any activities, business or
transaction of or with any Sanctioned Person or Sanctioned Entity, or in any
county or territory which is itself the subject or target of any Sanctions, or
(C) in any manner that would result in the violation of any Sanctions applicable
to any party hereto.

ARTICLE VII

EVENTS OF DEFAULT

Section 7.1     Events of Default.

An Event of Default shall exist upon the occurrence of any of the following
specified events (each an “Event of Default”):

(a)    Payment. (i) TheAny Borrower shall fail to pay any principal on any Loan
or Note when due (whether at maturity, by reason of acceleration or otherwise)
in accordance with the terms hereof or thereof; or (ii) theany Borrower shall
fail to reimburse the Issuing Lender for any LOC Obligations when due (whether
at maturity, by reason of acceleration or otherwise) in accordance with the
terms hereof; or (iii) theany Borrower shall fail to pay any interest on any
Loan or any fee or other amount payable hereunder when due (whether at maturity,
by reason of acceleration or otherwise) in accordance with the terms hereof and
such failure shall continue unremedied for three (3) Business Days; or (iv) or
any Guarantor shall fail to pay on the Guaranty in respect of any of the
foregoing or in respect of any other Guaranty Obligations hereunder (after
giving effect to the grace period in clause (iii)); or

(b)    Misrepresentation. Any representation or warranty made or deemed made
either (i) herein shall prove to have been incorrect, false or misleading on or
as of the date made or deemed made or (ii) in the Credit Documents or which is
contained in any certificate, document or financial or other statement furnished
at any time under or in connection with this Agreement shall prove to have been
incorrect, false or misleading in any material respect (except to the extent
such representations or warranties are qualified by materiality as written in
which case, the same shall be true as written) on or as of the date made or
deemed made; or

 

113



--------------------------------------------------------------------------------

(c)    Covenant Default.

(i)    Any Credit Party shall fail to perform, comply with or observe any term,
covenant or agreement applicable to it contained in Sections 5.4, 5.7, 5.9, 5.15
or Article VI hereof (other than Section 6.14); or

(ii)    Any Credit Party shall fail to perform, comply with or observe any term,
covenant or agreement applicable to it contained in Sections 5.1, 5.2 or
5.16-further assurances and such failure continues for five (5) Business Days;
or

(iii)    Any Credit Party shall fail to perform, comply with or observe any
term, covenant or agreement applicable to it contained in Section 5.14 and such
failure continues for ten (10) Business Days or such longer cure period as is
afforded under applicable restriction so long as the applicable Credit Party is
exercising diligent good faith efforts to cure such failure; or

(iv)    Any Credit Party shall fail to comply with any other covenant contained
in this Agreement or the other Credit Documents or any other agreement, document
or instrument among any Credit Party, the Administrative Agent and the Lenders
or executed by any Credit Party in favor of the Administrative Agent or the
Lenders (other than as described in Sections 7.1(a) or 7.1(c)(i) above) and,
with respect to this clause (ii) only, such breach or failure to comply is not
cured within thirty (30) days of its occurrence; or

(d)    Indebtedness Cross-Default. (i) Any Credit Party or any of its
Subsidiaries shall default in any payment of principal of or interest on any
Indebtedness (other than the Indebtedness pursuant to the Credit Documents) in a
principal amount outstanding of at least $7,500,000 for the Credit Parties and
any of their Subsidiaries in the aggregate beyond any applicable grace period
(not to exceed thirty (30) days), if any, provided in the instrument or
agreement under which such Indebtedness was created; or (ii) any Credit Party or
any of its Subsidiaries shall default in the observance or performance of any
other agreement or condition relating to any Indebtedness (other than the
Indebtedness pursuant to the Credit Documents) in a principal amount outstanding
of at least $7,500,000 in the aggregate for the Credit Parties and their
Subsidiaries or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event shall occur or condition exist, the effect
of which default or other event or condition is to cause, or to permit the
holder or holders of such Indebtedness or beneficiary or beneficiaries of such
Indebtedness (or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries) to cause, with the giving of notice if required,
such Indebtedness to become due prior to its stated maturity or to be
repurchased, prepaid, deferred or redeemed (automatically or otherwise); or
(iii) any Credit Party or any of its Subsidiaries shall breach or default any
payment obligation under any Hedging Agreement that is a Bank Product which
breach or default remains unremedied for five (5) Business Days and, with
respect to clause (iii) above, as a result of which the swap termination value
owed by any such Person exceeds $5,000,000; or

 

114



--------------------------------------------------------------------------------

(e)    Intentionally Omitted.

(f)    Bankruptcy Default. (i) A Credit Party or any of its Subsidiaries shall
commence any case, proceeding or other action (A) under any existing or future
law of any jurisdiction, domestic or foreign, relating to bankruptcy,
insolvency, reorganization or relief of debtors, seeking to have an order for
relief entered with respect to it, or seeking to adjudicate it bankrupt or
insolvent, or seeking reorganization, arrangement, adjustment, winding-up,
liquidation, dissolution, composition or other relief with respect to it or its
debts, or (B) seeking appointment of a receiver, trustee, custodian, conservator
or other similar official for it or for all or any substantial part of its
assets, or a Credit Party or any of its Subsidiaries shall make a general
assignment for the benefit of its creditors; or (ii) there shall be commenced
against a Credit Party or any of its Subsidiaries any case, proceeding or other
action of a nature referred to in clause (i) above which (A) results in the
entry of an order for relief or any such adjudication or appointment or
(B) remains undismissed, undischarged or unbonded for a period of sixty
(60) days; or (iii) there shall be commenced against a Credit Party or any of
its Subsidiaries any case, proceeding or other action seeking issuance of a
warrant of attachment, execution, distraint or similar process against all or
any substantial part of their assets which results in the entry of an order for
any such relief which shall not have been vacated, discharged, or stayed or
bonded pending appeal within sixty (60) days from the entry thereof; or (iv) a
Credit Party or any of its Subsidiaries shall take any action in furtherance of,
or indicating its consent to, approval of, or acquiescence in, any of the acts
set forth in clause (i), (ii), or (iii) above; or (v) a Credit Party or any of
its Subsidiaries shall generally not, or shall be unable to, or shall admit in
writing their inability to, pay its debts as they become due; or

(g)    Judgment Default. (i) One or more judgments or decrees shall be entered
against a Credit Party or any of its Subsidiaries involving in the aggregate a
liability (to the extent not covered by insurance) of $20,000,000 or more and
all such judgments or decrees shall not have been paid and satisfied, vacated,
discharged, stayed or bonded pending appeal within ten (10) Business Days from
the entry thereof or (ii) any injunction, temporary restraining order or similar
decree shall be issued against a Credit Party or any of its Subsidiaries that,
individually or in the aggregate, could result in a Material Adverse Effect; or

(h)    ERISA Default. The occurrence of any of the following: (i) Any Person
shall engage in any “prohibited transaction” (as defined in Section 406 of ERISA
or Section 4975 of the Code) involving any Plan, (ii) any “accumulated funding
deficiency” (as defined in Section 302 of ERISA), whether or not waived, shall
exist with respect to any Plan or any Lien in favor of the PBGC or a Plan (other
than a Permitted Lien) shall arise on the assets of the Credit Parties or any
Commonly Controlled Entity, (iii) a Reportable Event shall occur with respect
to, or proceedings shall commence to have a trustee appointed, or a trustee
shall be appointed, to administer or to terminate, any Single Employer Plan,
which Reportable Event or commencement of proceedings or appointment of a
trustee is, in the reasonable opinion of the Required Lenders, likely to result
in the termination of such Plan for purposes of Title IV of ERISA, (iv) any
Single Employer Plan shall terminate for purposes of Title IV of ERISA, (v) a
Credit Party, any of its Subsidiaries

 

115



--------------------------------------------------------------------------------

or any Commonly Controlled Entity shall, or in the reasonable opinion of the
Required Lenders is likely to, incur any liability in connection with a
withdrawal from, or the Insolvency or Reorganization of, any Multiemployer Plan
or (vi) any other similar event or condition shall occur or exist with respect
to a Plan, in any case, which as had or could reasonably be expected to have a
Material Adverse Effect; or

(i)    Change of Control. There shall occur a Change of Control; or

(j)    Invalidity of Guaranty. At any time after the execution and delivery
thereof, any material provision of the Guaranty, for any reason other than the
satisfaction in full of all Credit Party Obligations, shall cease to be in full
force and effect (other than in accordance with its terms) or shall be declared
to be null and void, or any Credit Party shall contest the validity,
enforceability, perfection or priority of the Guaranty, any Credit Document, or
any Lien granted thereunder in writing or deny in writing that it has any
further liability, including with respect to future advances by the Lenders,
under any Credit Document to which it is a party; or

(k)    Invalidity of Credit Documents. Any Credit Document shall fail to be in
full force and effect or to give the Administrative Agent and/or the Lenders the
security interests, liens, rights, powers, priority and privileges purported to
be created thereby (except as such documents may be terminated or no longer in
force and effect in accordance with the terms thereof, other than those
indemnities and provisions which by their terms shall survive) or any Lien shall
fail to be a first priority, perfected Lien on a material portion of the
Collateral; or

(l)    Subordinated Debt. Any default (which is not waived or cured within the
applicable period of grace) or event of default shall occur under any
Subordinated Debt or the subordination provisions contained therein shall cease
to be in full force and effect or shall cease to give the Lenders the rights,
powers and privileges purported to be created thereby; or

(m)    Classification as Senior Debt. The Credit Party Obligations shall cease
to be classified as “Senior Indebtedness,” “Designated Senior Indebtedness” or
any similar designation under any Subordinated Debt instrument.

(n)    Uninsured Loss. Any uninsured damage to or loss, theft or destruction of
any assets of the Credit Parties or any of their Subsidiaries shall occur that
is in excess of $20,000,000.

Section 7.2     Acceleration; Remedies.

Upon the occurrence and during the continuance of an Event of Default, then, and
in any such event, (a) if such event is a Bankruptcy Event, automatically the
Commitments shall immediately terminate and the Loans (with accrued interest
thereon), and all other amounts under the Credit Documents (including, without
limitation, the maximum amount of all contingent liabilities under Letters of
Credit) shall immediately become due and payable, and (b) if such event is any
other Event of Default, any or all of the following actions may be taken:
(i) with the written consent of the Required

 

116



--------------------------------------------------------------------------------

Lenders, the Administrative Agent may, or upon the written request of the
Required Lenders, the Administrative Agent shall, declare the Commitments to be
terminated forthwith, whereupon the Commitments shall immediately terminate;
(ii) the Administrative Agent may, or upon the written request of the Required
Lenders, the Administrative Agent shall, declare the Loans (with accrued
interest thereon) and all other amounts owing under this Agreement and the Notes
to be due and payable forthwith and direct the BorrowerBorrowers to pay to the
Administrative Agent cash collateral as security for the LOC Obligations for
subsequent drawings under then outstanding Letters of Credit an amount equal to
the maximum amount of which may be drawn under Letters of Credit then
outstanding, whereupon the same shall immediately become due and payable; and/or
(iii) with the written consent of the Required Lenders, the Administrative Agent
may, or upon the written request of the Required Lenders, the Administrative
Agent shall, exercise such other rights and remedies as provided under the
Credit Documents and under applicable law.

ARTICLE VIII

THE ADMINISTRATIVE AGENT

Section 8.1     Appointment and Authority.

Each of the Lenders and the Issuing Lender hereby irrevocably appoints Citizens
to act on its behalf as the Administrative Agent hereunder and under the other
Credit Documents and authorizes the Administrative Agent to take such actions on
its behalf and to exercise such powers as are delegated to the Administrative
Agent by the terms hereof or thereof, together with such actions and powers as
are reasonably incidental thereto. The provisions of this Article are solely for
the benefit of the Administrative Agent, the Lenders and the Issuing Lender, and
neither theany Borrower nor any other Credit Party shall have rights as a third
party beneficiary of any of such provisions. It is understood and agreed that
the use of the term “agent” herein or in any other Credit Documents (or any
other similar term) with reference to the Administrative Agent is not intended
to connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable law. Instead such term is used as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between contracting parties.

Section 8.2     Nature of Duties.

Anything herein to the contrary notwithstanding, none of the bookrunners,
arrangers or other agents listed on the cover page hereof shall have any powers,
duties or responsibilities under this Agreement or any of the other Credit
Documents, except in its capacity, as applicable, as the Administrative Agent, a
Lender, the Swingline Lender or the Issuing Lender hereunder. Without limiting
the foregoing, none of the Lenders or other Persons so identified shall have or
be deemed to have any fiduciary relationship with any Lender. Each Lender
acknowledges that it has not relied, and will not rely, on any of the Lenders or
other Persons so identified in deciding to enter into this Agreement or in
taking or not taking action hereunder.

 

117



--------------------------------------------------------------------------------

The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Credit Document by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub-agent and to
the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent. The Administrative Agent shall not be responsible for the
negligence or misconduct of any subagents except to the extent that a court of
competent jurisdiction determines in a final and nonappealable judgment that the
Administrative Agent acted with gross negligence or willful misconduct in the
selection of such sub-agents

Section 8.3     Exculpatory Provisions.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Credit Documents, and its
obligations hereunder shall be administrative in nature. Without limiting the
generality of the foregoing, the Administrative Agent:

(a)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;

(b)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Credit Documents that the Administrative
Agent is required to exercise as directed in writing by the Required Lenders (or
such other number or percentage of the Lenders as shall be expressly provided
for herein or in the other Credit Documents), provided that the Administrative
Agent shall not be required to take any action that, in its opinion or the
opinion of its counsel, may expose the Administrative Agent to liability or that
is contrary to any Credit Document or applicable law, including for the
avoidance of doubt any action that may be in violation of the automatic stay
under any Debtor Relief Law or that may effect a forfeiture, modification or
termination of property of a Defaulting Lender in violation of any Debtor Relief
Law; and

(c)    shall not, except as expressly set forth herein and in the other Credit
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any Credit Party or any of its Affiliates
that is communicated to or obtained by the Person serving as the Administrative
Agent or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 9.1 and 7.2) or (ii) in the absence of its
own gross negligence or willful misconduct as determined by a court of competent
jurisdiction by final and nonappealable judgment. The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent in writing by the
BorrowerBorrowers, a Lender or an Issuing Lender.

 

118



--------------------------------------------------------------------------------

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Credit Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Credit
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

Section 8.4     Reliance by Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan, or the
issuance, extension, renewal or increase of a Letter of Credit, that by its
terms must be fulfilled to the satisfaction of a Lender or the Issuing Lender,
the Administrative Agent may presume that such condition is satisfactory to such
Lender or the Issuing Lender unless the Administrative Agent shall have received
notice to the contrary from such Lender or the Issuing Lender prior to the
making of such Loan or the issuance of such Letter of Credit. The Administrative
Agent may consult with legal counsel (who may be counsel for the
BorrowerBorrowers), independent accountants and other experts selected by it,
and shall not be liable for any action taken or not taken by it in accordance
with the advice of any such counsel, accountants or experts.

Section 8.5     Notice of Default.

The Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of any Default or Event of Default hereunder unless the
Administrative Agent has received written notice from a Lender or the
BorrowerBorrowers referring to this Agreement, describing such Default or Event
of Default and stating that such notice is a “notice of default”. In the event
that the Administrative Agent receives such a notice, the Administrative Agent
shall give prompt notice thereof to the Lenders. The Administrative Agent shall
take such action with respect to such Default or Event of Default as shall be
reasonably directed by the Required Lenders; provided, however, that unless and
until the Administrative Agent shall have received such directions, the
Administrative Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to such Default or Event of
Default as it shall deem advisable in the best interests of the Lenders except
to the extent that this Agreement expressly requires that such action be taken,
or not taken, only with the consent or upon the authorization of the Required
Lenders, or all of the Lenders, as the case may be.

 

119



--------------------------------------------------------------------------------

Section 8.6     Non-Reliance on Administrative Agent and Other Lenders.

Each Lender and the Issuing Lender expressly acknowledges that neither the
Administrative Agent nor any of its officers, directors, employees, agents,
attorneys-in-fact or affiliates has made any representation or warranty to it
and that no act by the Administrative Agent hereinafter taken, including any
review of the affairs of any Credit Party, shall be deemed to constitute any
representation or warranty by the Administrative Agent to any Lender. Each
Lender and the Issuing Lender acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and the Issuing Lender also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Credit Document or any related agreement or any document furnished
hereunder or thereunder.

Section 8.7     Indemnification.

The Lenders severally agree to indemnify the Administrative Agent, the Issuing
Lender, and the Swingline Lender in its capacity hereunder and their Affiliates
and their respective officers, directors, agents and employees (to the extent
not reimbursed by the Credit Parties and without limiting the obligation of the
Credit Parties to do so), ratably according to their respective Commitment
Percentages in effect on the date on which indemnification is sought under this
Section, from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind whatsoever which may at any time (including, without limitation, at any
time following the payment of the Credit Party Obligations) be imposed on,
incurred by or asserted against any such indemnitee in any way relating to or
arising out of any Credit Document or any documents contemplated by or referred
to herein or therein or the Transactions or any action taken or omitted by any
such indemnitee under or in connection with any of the foregoing; provided,
however, that no Lender shall be liable for the payment of any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements to the extent resulting from such indemnitee’s
gross negligence, bad faith or willful misconduct, as determined by a court of
competent jurisdiction. The agreements in this Section shall survive the
termination of this Agreement and payment of the Notes, any Reimbursement
Obligation and all other amounts payable hereunder.

Section 8.8     Administrative Agent in Its Individual Capacity.

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, own securities of, act as the financial
advisor or in any other advisory capacity for and generally engage in any kind
of business with the Credit Parties or any Subsidiary or other Affiliate thereof
as if such Person were not the Administrative Agent hereunder and without any
duty to account therefor to the Lenders.

 

120



--------------------------------------------------------------------------------

Section 8.9     Resignation of Administrative Agent.

(a)    The Administrative Agent may at any time give notice of its resignation
to the Lenders, the Issuing Lender and the BorrowerBorrowers. Upon receipt of
any such notice of resignation, the Required Lenders shall have the right, in
consultation with the BorrowerBorrowers, to appoint a successor, which shall be
a bank with an office in the United States, or an Affiliate of any such bank
with an office in the United States. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within thirty (30) days after the retiring Administrative Agent gives notice of
its resignation (or such earlier day as shall be agreed by the Required Lenders)
(the “Resignation Effective Date”), then the retiring Administrative Agent may
(but shall not be obligated to), on behalf of the Lenders and the Issuing
Lender, appoint a successor Administrative Agent meeting the qualifications set
forth above. Whether or not a successor has been appointed, such resignation
shall nonetheless become effective in accordance with such notice on the
Resignation Effective Date.

(b)    If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable law, by notice in writing to the
BorrowerBorrowers and such Person remove such Person as Administrative Agent
and, in consultation with the BorrowerBorrowers, appoint a successor. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days (or such earlier day as shall be agreed
by the Required Lenders) (the “Removal Effective Date”), then such removal shall
nonetheless become effective in accordance with such notice on the Removal
Effective Date.

(c)    With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (i) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Credit
Documents (except that in the case of any Collateral held by the Administrative
Agent on behalf of the Lenders or the Issuing Lender under any of the Credit
Documents, the retiring Administrative Agent shall continue to hold such
Collateral until such time as a successor Administrative Agent is appointed) and
(ii) except for any indemnity payments owed to the retiring or removed
Administrative Agent, all payments, communications and determinations provided
to be made by, to or through the Administrative Agent shall instead be made by
or to each Lender and the Issuing Lender directly, until such time, if any, as
the Required Lenders appoint a successor Administrative Agent as provided for
above. Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring or removed Administrative
Agent (other than any rights to indemnity payments owed to the retiring or
removed Administrative Agent), and the retiring or removed Administrative Agent
shall be discharged from all of its duties and obligations hereunder or under
the other Credit Documents (if not already discharged therefrom as provided
above in this paragraph). The fees payable by the BorrowerBorrowers to a

 

121



--------------------------------------------------------------------------------

successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the BorrowerBorrowers and such
successor. After the retiring Administrative Agent’s resignation or removal
hereunder and under the other Credit Documents, the provisions of this Article
and Section 9.5 shall continue in effect for the benefit of such retiring or
removed Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Administrative Agent was acting as Administrative Agent.

(d)    Any resignation by Citizens, as Administrative Agent pursuant to this
Section shall also constitute its resignation as Issuing Lender and Swingline
Lender. Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, (i) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring Issuing Lender and
Swingline Lender, (ii) the retiring Issuing Lender and Swingline Lender shall be
discharged from all of their respective duties and obligations hereunder or
under the other Credit Documents, and (iii) the successor Issuing Lender shall
issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to the retiring Issuing Lender to effectively assume the
obligations of the retiring Issuing Lender with respect to such Letters of
Credit.

Section 8.10     Collateral and Guaranty Matters.

(a)    The Lenders and the Bank Product Provider irrevocably authorize and
direct the Administrative Agent:

(i)    to release any Lien on any Collateral granted to or held by the
Administrative Agent under any Credit Document (A) upon termination of the
Commitments and payment in full of all Credit Party Obligations (other than
contingent indemnification obligations for which no claim has been made or
cannot be reasonably identified by an Indemnitee based on the then-known facts
and circumstances) and the expiration or termination of all Letters of Credit,
(B) that is transferred or to be transferred as part of or in connection with
any sale or other disposition permitted under Section 6.4, or (C) subject to
Section 9.1, if approved, authorized or ratified in writing by the Required
Lenders;

(ii)    to subordinate any Lien on any Collateral granted to or held by the
Administrative Agent under any Credit Document to the holder of any Lien on such
Collateral that is permitted by Section 6.2; and

(iii)    to release any Guarantor from its obligations under the applicable
Guaranty if such Person ceases to be a Guarantor as a result of a transaction
permitted hereunder.

(b)    In connection with a termination or release pursuant to this Section, the
Administrative Agent shall promptly execute and deliver to the applicable Credit
Party, at the BorrowerBorrowers’s expense, all documents that the applicable
Credit Party shall reasonably request to evidence such termination or release.
Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the

 

122



--------------------------------------------------------------------------------

Administrative Agent’s authority to release or subordinate its interest in
particular types or items of Collateral, or to release any Guarantor from its
obligations under the Guaranty pursuant to this Section.

Section 8.11 Bank Products.

Except as otherwise provided herein, no Bank Product Provider that obtains the
benefits of Sections 2.9 and 7.2, any Guaranty or any Collateral by virtue of
the provisions hereof or of any Guaranty or any Security Document shall have any
right to notice of any action or to consent to, direct or object to any action
hereunder or under any other Credit Document or otherwise in respect of the
Collateral (including the release or impairment of any Collateral) other than in
its capacity as a Lender and, in such case, only to the extent expressly
provided in the Credit Documents. The Administrative Agent shall not be required
to verify the payment of, or that other satisfactory arrangements have been made
with respect to, Credit Party Obligations arising under Bank Products unless the
Administrative Agent has received written notice (including, without limitation,
a Bank Product Provider Notice) of such Credit Party Obligations, together with
such supporting documentation as the Administrative Agent may request, from the
applicable Bank Product Provider.

ARTICLE IX

MISCELLANEOUS

Section 9.1     Amendments, Waivers, Consents and Release of Collateral.

Neither this Agreement nor any of the other Credit Documents, nor any terms
hereof or thereof may be amended, modified, extended, restated, replaced, or
supplemented (by amendment, waiver, consent or otherwise) except in accordance
with the provisions of this Section nor may Collateral be released except as
specifically provided herein or in the Security Documents or in accordance with
the provisions of this Section. The Required Lenders may or, with the consent of
the Required Lenders, the Administrative Agent may, from time to time, (a) enter
into with the BorrowerBorrowers written amendments, supplements or modifications
hereto and to the other Credit Documents for the purpose of adding any
provisions to this Agreement or the other Credit Documents or changing in any
manner the rights of the Lenders or of the BorrowerBorrowers hereunder or
thereunder or (b) waive or consent to the departure from, on such terms and
conditions as the Required Lenders may specify in such instrument, any of the
requirements of this Agreement or the other Credit Documents or any Default or
Event of Default and its consequences; provided, however, that no such
amendment, supplement, modification, release, waiver or consent shall:

(i)    reduce the amount or extend the scheduled date of maturity of any Loan or
Note or any installment thereon, or reduce the stated rate of any interest or
fee payable hereunder (except in connection with (A) a waiver of Default
Interest which shall be determined by a vote of the Required Lenders) or extend
the scheduled date of any payment thereof or increase the amount or extend the
expiration date of any Lender’s Commitment, in each case without the written

 

123



--------------------------------------------------------------------------------

consent of each Lender directly affected thereby; provided that, it is
understood and agreed that (A) no waiver, reduction or deferral of a mandatory
prepayment required pursuant to Section 2.7(b), nor any amendment of
Section 2.7(b), shall constitute a reduction of the amount of, or an extension
of the scheduled date of, the scheduled date of maturity of, or any installment
of, any Loan or Note and (B) any reduction in the stated rate of interest on
Revolving Loans shall only require the written consent of each Lender holding a
Revolving Commitment; or

(ii)     amend, modify or waive any provision of this Section or reduce the
percentage specified in the definition of Required Lenders, without the written
consent of all the Lenders; or

(iii)     release thea Borrower or all or substantially all of the value of the
Guaranty, without the written consent of all of the Lenders and Bank Product
Providers (but only to the extent any such Bank Product Provider has previously
provided, to the extent required by the terms of this Agreement, a Bank Product
Provider Notice to the Administrative Agent); provided that the Administrative
Agent may release any Guarantor permitted to be released pursuant to the terms
of this Agreement; or

(iv)     release all or substantially all of the value of the Collateral without
the written consent of all of the Lenders and Bank Product Providers (but only
to the extent any such Bank Product Provider has previously provided, to the
extent required by the terms of this Agreement, a Bank Product Provider Notice
to the Administrative Agent); provided that the Administrative Agent may release
any Collateral permitted to be released pursuant to the terms of this Agreement
or the Security Documents; or

(v)     subordinate the Loans to any other Indebtedness without the written
consent of all of the Lenders; or

(vi)     permit a Letter of Credit to have an original expiry date more than
twelve (12) months from the date of issuance without the consent of each of the
Revolving Lenders; provided, that the expiry date of any Letter of Credit may be
extended in accordance with the terms of Section 2.3(a); or

(vii)     permit thea Borrower to assign or transfer any of its rights or
obligations under this Agreement or other Credit Documents without the written
consent of all of the Lenders; or

(viii)     amend, modify or waive any provision of the Credit Documents
requiring consent, approval or request of the Required Lenders or all Lenders
without the written consent of the Required Lenders or all the Lenders as
appropriate; or

 

124



--------------------------------------------------------------------------------

(ix)     without the consent of Lenders holding at least a majority of the
outstanding Revolving Commitments, amend, modify or waive any provision in
Section 4.2 or waive any Default or Event of Default (or amend any Credit
Document to effectively waive any Default or Event of Default) if the effect of
such amendment, modification or waiver is that the Revolving Lenders shall be
required to fund Revolving Loans when such Lenders would otherwise not be
required to do so; or

(x)     amend, modify or waive (A) the order in which Credit Party Obligations
are paid or (B) the pro rata sharing of payments by and among the Lenders, in
each case in accordance with Section 2.11(b) or 9.7(b) without the written
consent of each Lender and each Bank Product Provider directly affected thereby;
or

(xi)     amend, modify or waive any provision of Article VIII without the
written consent of the then Administrative Agent; or

(xii)     amend or modify the definition of Credit Party Obligations to delete
or exclude any obligation or liability described therein without the written
consent of each Lender and each Bank Product Provider directly affected thereby;
or

(xiii)     amend the definitions of “Hedging Agreement,” “Bank Product,” or
“Bank Product Provider” without the consent of any Bank Product Provider that
would be adversely affected thereby;

provided, further, that no amendment, waiver or consent affecting the rights or
duties of the Administrative Agent, the Issuing Lender or the Swingline Lender
under any Credit Document shall in any event be effective, unless in writing and
signed by the Administrative Agent, the Issuing Lender and/or the Swingline
Lender, as applicable, in addition to the Lenders required hereinabove to take
such action.

Any such waiver, any such amendment, supplement or modification and any such
release shall apply equally to each of the Lenders and shall be binding upon the
BorrowerBorrowers, the other Credit Parties, the Lenders, the Administrative
Agent and all future holders of the Notes. In the case of any waiver, the
BorrowerBorrowers, the other Credit Parties, the Lenders and the Administrative
Agent shall be restored to their former position and rights hereunder and under
the outstanding Loans and Notes and other Credit Documents, and any Default or
Event of Default waived shall be deemed to be cured and not continuing; but no
such waiver shall extend to any subsequent or other Default or Event of Default,
or impair any right consequent thereon.

Notwithstanding any of the foregoing to the contrary, the consent of the
BorrowerBorrowers and the other Credit Parties shall not be required for any
amendment, modification or waiver of the provisions of Article VIII (other than
the provisions of Section 8.9).

Notwithstanding any of the foregoing to the contrary, the Credit Parties and the
Administrative Agent, without the consent of any Lender, may enter into any
amendment, modification or waiver of any Credit Document, or enter into any new
agreement or instrument, to

 

125



--------------------------------------------------------------------------------

(i) effect the granting, perfection, protection, expansion or enhancement of any
security interest in any Collateral or additional property to become Collateral
for the benefit of the Secured Parties, or as required by local law to give
effect to, or protect any security interest for the benefit of the Secured
Parties, in any property or so that the security interests therein comply with
applicable law or (ii) correct any obvious error or omission of a technical
nature, in each case that is immaterial (as determined by the Administrative
Agent), in any provision of any Credit Document, if the same is not objected to
in writing by the Required Lenders within five (5) Business Days following
receipt of notice thereof.

Notwithstanding the fact that the consent of all the Lenders is required in
certain circumstances as set forth above, (a) each Lender is entitled to vote as
such Lender sees fit on any bankruptcy reorganization plan that affects the
Loans, and each Lender acknowledges that the provisions of Section 1126(c) of
the Bankruptcy Code supersedes the unanimous consent provisions set forth
herein, (b) the Required Lenders may consent to allow a Credit Party to use cash
collateral in the context of a bankruptcy or insolvency proceeding and (c) no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder, except (i) that the Commitment of such Lender may
not be increased or extended without the consent of such Lender and (ii) to the
extent such amendment, waiver or consent impacts such Defaulting Lender more
than the other Lenders.

For the avoidance of doubt and notwithstanding any provision to the contrary
contained in this Section 9.1, this Agreement may be amended (or amended and
restated) with the written consent of the Credit Parties and the Administrative
Agent in accordance with Section 2.22(d).

Section 9.2     Notices.

(a)     Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in paragraph (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopier as
follows:

 

  (i)

If to thea Borrower or any other Credit Party:

 

  Address:

702645 West Hamilton St., Suite 203500

      

Allentown, Pennsylvania 18101

  Attention:

Mark Miller

  Telephone:

(610) 625-8039

  Email:

mmiller@lehighgas.com

with a copy to:

 

  Address:

702645 West Hamilton St., Suite 203500

      

Allentown, Pennsylvania 18101

  Attention:

Frank M. Macerato

  Telephone:

(610) 625-8027

  Email:

fmacerato@lehighgas.com

 

126



--------------------------------------------------------------------------------

  (ii)

If to the Administrative Agent:

Citizens Bank of Pennsylvania, as Administrative Agent

28 State Street

Boston, Massachusetts 02109

  Attention:

Kalens Herold

  Telephone:

(617) 994-7682

  Fax:

(855) 215-0786

  Email:

kalens.herold@rbscitizens.com

with a copy to:

Citizens Bank of Pennsylvania, as Administrative Agent

3025 Chemical Road, Suite 300

Plymouth Meeting, Pennsylvania 19462

  Attention:

Dale Carr

  Telephone:

610-941-4166

  Fax:

(610) 941-4185

  Email:

Dale.Carr@RBSCitizens.com

(iii)     if to a Lender, to it at its address (or telecopier number) set forth
in its Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).

(b)     Electronic Communications. Notices and other communications to the
Lenders, the Swingline Lender and the Issuing Lender hereunder may be delivered
or furnished by electronic communication (including e-mail and Internet or
intranet websites) pursuant to procedures approved by the Administrative Agent,
provided that the foregoing shall not apply to notices to any Lender, the
Swingline Lender or the Issuing Lender pursuant to Article II if such Lender,
the Swingline Lender or the Issuing Lender, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the
BorrowerBorrowers may, in itstheir discretion, agree to accept notices and other
communications to itthem hereunder by electronic communications pursuant to
procedures approved by itthem, provided that approval of such procedures may be
limited to particular notices or communications.

 

127



--------------------------------------------------------------------------------

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii) above, if such notice, email or other communication is not sent
during the normal business hours of the recipient, such notice or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.

(c)     Change of Address, Etc. Any party hereto may change its address or
telecopier number for notices and other communications hereunder by notice to
the other parties hereto.

(d)     Platform.

(i)     Each Credit Party agrees that the Administrative Agent may make the
Communications (as defined below) available to the Lenders by posting the
Communications on Intralinks or a substantially similar electronic transmission
system (the “Platform”).

(ii)     The Platform is provided “as is” and “as available.” The Agent Parties
(as defined below) do not warrant the adequacy of the Platform and expressly
disclaim liability for errors or omissions in the Communications. No warranty of
any kind, express, implied or statutory, including, without limitation, any
warranty of merchantability, fitness for a particular purpose, non-infringement
of third-party rights or freedom from viruses or other code defects, is made by
any Agent Party in connection with the Communications or the Platform. In no
event shall the Administrative Agent or any of its Related Parties
(collectively, the “Agent Parties”) have any liability to the BorrowerBorrowers
or the other Credit Parties, any Lender or any other Person or entity for
damages of any kind, including, without limitation, direct or indirect, special,
incidental or consequential damages, losses or expenses (whether in tort,
contract or otherwise) arising out of the Borrower’sBorrowers’, any Credit
Party’s or the Administrative Agent’s transmission of communications through the
Platform. “Communications” means, collectively, any notice, demand,
communication, information, document or other material provided by or on behalf
of any Credit Party pursuant to any Credit Document or the transactions
contemplated therein which is distributed to the Administrative Agent, any
Lender or any Issuing Lender by.

Section 9.3     No Waiver; Cumulative Remedies.

No failure to exercise and no delay in exercising, on the part of the
Administrative Agent or any Lender, any right, remedy, power or privilege
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

 

128



--------------------------------------------------------------------------------

Section 9.4     Survival of Representations and Warranties.

All representations and warranties made hereunder and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the Notes and the
making of the Loans; provided that all such representations and warranties shall
terminate on the date upon which the Commitments have been terminated and all
Credit Party Obligations have been paid in full.

Section 9.5     Payment of Expenses and Taxes; Indemnity.

(a)     Costs and Expenses. The Credit Parties shall pay (i) all reasonable
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent), and shall pay all fees and time charges and disbursements
for attorneys who may be employees of the Administrative Agent, in connection
with the syndication of the credit facilities provided for herein, the
preparation, negotiation, execution, delivery and administration of this
Agreement and the other Credit Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the Transactions
shall be consummated), (ii) all reasonable out-of-pocket expenses incurred by
the Issuing Lender and the Swingline Lender in connection with the issuance,
amendment, renewal or extension of any Letter of Credit or Swingline Loan or any
demand for payment thereunder and (iii) all out-of-pocket expenses incurred by
the Administrative Agent, any Lender, the Issuing Lender or the Swingline Lender
(including the fees, charges and disbursements of any counsel for the
Administrative Agent, any Lender, the Swingline Lender or the Issuing Lender),
and shall pay all fees and time charges for attorneys who may be employees of
the Administrative Agent, any Lender, the Issuing Lender or the Swingline
Lender, in connection with the enforcement or protection of its rights (A) in
connection with this Agreement and the other Credit Documents, including its
rights under this Section, or (B) in connection with the Loans made or Letters
of Credit issued hereunder, including all such out-of-pocket expenses incurred
during any workout, restructuring or negotiations in respect of such Loans or
Letters of Credit.

(b)     Indemnification by the Credit Parties. The Credit Parties shall
indemnify the Administrative Agent (and any sub-agent thereof), each Lender, the
Issuing Lender and the Swingline Lender, and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims, penalties,
damages, liabilities and related expenses (including the fees, charges and
disbursements of any counsel for any Indemnitee), and shall indemnify and hold
harmless each Indemnitee from all fees and time charges and disbursements for
attorneys who may be employees of any Indemnitee, incurred by any Indemnitee or
asserted against any Indemnitee by any third party or by thea Borrower or any
other Credit Party arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement, any other Credit Document or any
agreement or instrument

 

129



--------------------------------------------------------------------------------

contemplated hereby or thereby, the performance by the parties hereto of their
respective obligations hereunder or thereunder or the consummation of the
Transactions, (ii) any Loan or Letter of Credit or the use or proposed use of
the proceeds therefrom (including any refusal by the Issuing Lender to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) any actual or alleged presence or release of Materials of
Environmental Concern on or from any property owned or operated by any Credit
Party or any of its Subsidiaries, or any liability under Environmental Law
related in any way to any Credit Party or any of its Subsidiaries, or (iv) any
actual or prospective claim, litigation, investigation or proceeding relating to
any of the foregoing, whether based on contract, tort or any other theory,
whether brought by a third party or by thea Borrower or any other Credit Party,
and regardless of whether any Indemnitee is a party thereto, provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence, willful misconduct or bad faith of such
Indemnitee. This Section (b) shall not apply with respect to Taxes other than
any Taxes that represent losses, claims, damages, etc. arising from non-Tax
claim.

(c)     Reimbursement by Lenders. To the extent that the Credit Parties for any
reason fail to indefeasibly pay any amount required under paragraph (a) or
(b) of this Section to be paid by it to the Administrative Agent (or any
sub-agent thereof), the Issuing Lender, Swingline Lender or any Related Party of
any of the foregoing, each Lender severally agrees to pay to the Administrative
Agent (or any such sub-agent), the Issuing Lender, Swingline Lender or such
Related Party, as the case may be, such Lender’s Commitment Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount, provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Administrative Agent (or any
such sub-agent), the Issuing Lender or Swingline Lender in its capacity as such,
or against any Related Party of any of the foregoing acting for the
Administrative Agent (or any such sub-agent), Issuing Lender or Swingline Lender
in connection with such capacity.

(d)     Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, none of the Credit Parties shall assert, and each of the Credit
Parties hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Credit Document or any agreement or instrument
contemplated hereby, the Transactions, any Loan or Letter of Credit or the use
of the proceeds thereof. No Indemnitee referred to in paragraph (b) above shall
be liable for any damages arising from the use by unintended recipients of any
information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Credit Documents or the Transactions.

 

130



--------------------------------------------------------------------------------

(e)     Payments. All amounts due under this Section shall be payable
promptly/not later than five (5) days after demand therefor.

(f)     Survival. The agreements contained in this Section shall survive the
resignation of the Administrative Agent, the Swingline Lender and the Issuing
Lender, the replacement of any Lender, the termination of the Commitments and
the repayment, satisfaction or discharge of the Credit Party Obligations.

Section 9.6     Successors and Assigns; Participations.

(a)     Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that neither theany
Borrower nor any other Credit Party may assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of paragraph (b) of this Section, (ii) by way of
participation in accordance with the provisions of paragraph (d) of this Section
or (iii) by way of pledge or assignment of a security interest subject to the
restrictions of paragraph (f) of this Section (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in paragraph (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.

(b)     Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans at the
time owing to it); provided that any such assignment shall be subject to the
following conditions:

(i)     Minimum Amounts.

(A)     in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or
contemporaneous assignments to related Approved Funds that equal at least the
amount specified in paragraph (b)(i)(B) of this Section or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and

(B)     in any case not described in paragraph (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is

 

131



--------------------------------------------------------------------------------

delivered to the Administrative Agent or, if “Trade Date” is specified in the
Assignment and Assumption, as of the Trade Date) shall not be less than
$5,000,000, in the case of any assignment in respect of any portion of the
Revolving Facility; (provided, however, that simultaneous assignments shall be
aggregated in respect of a Lender and its Approved Funds), unless each of the
Administrative Agent and, so long as no Event of Default has occurred and is
continuing, the BorrowerBorrowers otherwise consentsconsent (each such consent
not to be unreasonably withheld or delayed).

(ii)     Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned, except that this clause (ii) shall not prohibit any Lender from
assigning all or a portion of its rights and obligations among separate Tranches
on a non-pro rata basis.

(iii)     Required Consents. No consent shall be required for any assignment
except to the extent required by paragraph (b)(i)(B) of this Section and, in
addition:

(A)     the consent of the BorrowerBorrowers (such consent not to be
unreasonably withheld or delayed) shall be required unless (x) an Event of
Default has occurred and is continuing at the time of such assignment, (y) such
assignment is to a Lender, an Affiliate of a Lender or an Approved Fund or
(z) the primary syndication of the Loans has not been completed as determined by
RBS Citizens; provided that the BorrowerBorrowers shall be deemed to have
consented to any such assignment unless it shall object thereto by written
notice to the Administrative Agent within ten (10) Business Days after having
received notice thereof;

(B)     the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of a Revolving Commitment if such assignment is to a Person that is not a Lender
with a Commitment in respect of such facility, an Affiliate of such Lender or an
Approved Fund with respect to such Lender; and

(C)     the consent of the Issuing Lender and Swingline Lender (such consent not
to be unreasonably withheld or delayed) shall be required for assignments in
respect of a Revolving Commitment.

(iv)     Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee of $3,500; provided that the
Administrative Agent may, in its sole discretion, elect to waive such processing
and recordation fee in the case of any assignment. The assignee, if it is not a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

 

132



--------------------------------------------------------------------------------

(v)     No Assignment to Certain Persons. No such assignment shall be made to
(A) any Credit Party or any Credit Party’s Affiliates or Subsidiaries or (B) any
Defaulting Lender or any of its Subsidiaries or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B).

(vi)     No Assignment to Natural Persons. No such assignment shall be made to a
natural person.

(vii)     Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the BorrowerBorrowers and the
Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (A) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent or any Lender hereunder (and interest accrued thereon),
and (B) acquire (and fund as appropriate) its full pro rata share of all Loans
and participations in Letters of Credit and Swingline Loans in accordance with
its Applicable Percentage. Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable Law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 2.14 and 9.5 with respect to facts and circumstances
occurring prior to the effective date of such assignment. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this paragraph shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with paragraph (d) of this Section.

 

133



--------------------------------------------------------------------------------

(c)     Register. The Administrative Agent, acting solely for this purpose as an
agent of the BorrowerBorrowers, shall maintain at one of its offices in Boston,
Massachusetts a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and stated interest) of the Loans owing
to, each Lender pursuant to the terms hereof from time to time (the “Register”).
The entries in the Register shall be conclusive absent manifest error, and the
BorrowerBorrowers , the Administrative Agent and the Lenders may treat each
Person whose name is recorded in the Register pursuant to the terms hereof as a
Lender hereunder for all purposes of this Agreement, notwithstanding notice to
the contrary. The Register shall be available for inspection by the
BorrowerBorrowers and any Lender, at any reasonable time and from time to time
upon reasonable prior notice.

(d)     Participations. Any Lender may at any time, without the consent of, or
notice to, the BorrowerBorrowers or the Administrative Agent, sell
participations to any Person (other than a natural Person or the
BorrowerBorrowers or any of the Borrower’sBorrowers’ Affiliates or Subsidiaries)
(each, a “Participant”) in all or a portion of such Lender’s rights and/or
obligations under this Agreement (including all or a portion of its Commitment
and/or the Loans owing to it); provided that (i) such Lender’s obligations under
this Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
and (iii) the BorrowerBorrowers, the Administrative Agent, the Issuing Lenders
and Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. For
the avoidance of doubt, each Lender shall be responsible for the indemnity under
Section 9.5(c) with respect to any payments made by such Lender to its
Participant(s).

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in Section 9.1 that affects
such Participant. The Borrower agreesBorrowers agree that each Participant shall
be entitled to the benefits of Sections 2.14, 2.15 and 2.16 (subject to the
requirements and limitations therein, including the requirements under
Section 2.16(g) (it being understood that the documentation required under
Section 2.16(g) shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section; provided that such Participant
(A) agrees to be subject to the provisions of Sections 2.19 as if it were an
assignee under paragraph (b) of this Section; and (B) shall not be entitled to
receive any greater payment under Section 2.14 or Section 2.16, with respect to
any participation, than its participating Lender would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the

 

134



--------------------------------------------------------------------------------

Participant acquired the applicable participation. Each Lender that sells a
participation agrees, at the Borrower’sBorrowers’ request and expense, to use
reasonable efforts to cooperate with the BorrowerBorrowers to effectuate the
provisions of Section 2.19 with respect to any Participant. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 9.7 as though it were a Lender; provided that such Participant agrees to
be subject to Section 9.7 as though it were a Lender. Each Lender that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
the BorrowerBorrowers, maintain a register on which it enters the name and
address of each Participant and the principal amounts (and stated interest) of
each Participant’s interest in the Loans or other obligations under the
LoanCredit Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any commitments, loans, letters of credit or its other
obligations under any Credit Document) to any Person except to the extent that
such disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

(e)     Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank or any other central bank having
jurisdiction over such Lender; provided that no such pledge or assignment shall
release such Lender from any of its obligations hereunder or substitute any such
pledgee or assignee for such Lender as a party hereto.

Section 9.7     Right of Set-off; Sharing of Payments.

(a)     If an Event of Default shall have occurred and be continuing, each
Lender, the Issuing Lender, the Swingline Lender and each of their respective
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by applicable law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by such Lender, the Issuing Lender, the Swingline Lender or any such
Affiliate to or for the credit or the account of the BorrowerBorrowers or any
other Credit Party against any and all of the obligations of the
BorrowerBorrowers or such Credit Party now or hereafter existing under this
Agreement or any other Credit Document to such Lender, the Swingline Lender or
the Issuing Lender, irrespective of whether or not such Lender, the Swingline
Lender or the Issuing Lender shall have made any demand under this Agreement or
any other Credit Document and although such obligations of the BorrowerBorrowers
or such Credit Party may be contingent or unmatured or are owed to a branch,
office or affiliate of such Lender, the Swingline Lender or the Issuing Lender
different from the branch, office or Affiliate holding such deposit or

 

135



--------------------------------------------------------------------------------

obligated on such indebtedness; provided that in the event that any Defaulting
Lender shall exercise any such right of setoff, (i) all amounts so set off shall
be paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 2.21 and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent, the Issuing Lender, the
Swingline Lender and the other Lenders, and (ii) the Defaulting Lender shall
provide promptly to the Administrative Agent a statement describing in
reasonable detail the Credit Party Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff. The rights of each Lender, the
Swingline Lender, the Issuing Lender and their respective Affiliates under this
Section are in addition to other rights and remedies (including other rights of
setoff) that such Lender, the Swingline Lender, the Issuing Lender or their
respective Affiliates may have. Each Lender, the Swingline Lender and the
Issuing Lender agree to notify the BorrowerBorrowers and the Administrative
Agent promptly after any such setoff and application, provided that the failure
to give such notice shall not affect the validity of such setoff and
application.

(b)     If any Lender shall, by exercising any right of setoff or counterclaim
or otherwise, obtain payment in respect of any principal of or interest on any
of its Loans or other obligations hereunder resulting in such Lender’s receiving
payment of a proportion of the aggregate amount of its Loans and accrued
interest thereon or other such obligations greater than its pro rata share
thereof as provided herein, then the Lender receiving such greater proportion
shall (i) notify the Administrative Agent of such fact, and (ii) purchase (for
cash at face value) participations in the Loans and such other obligations of
the other Lenders, or make such other adjustments as shall be equitable, so that
the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other amounts owing them, provided that:

(A)     if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and

(B)     the provisions of this paragraph shall not be construed to apply to
(x) any payment made by the BorrowerBorrowers pursuant to and in accordance with
the express terms of this Agreement (including the application of funds arising
from the existence of a Defaulting Lender), (y) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Loans or participations in Letters of Credit to any assignee or participant,
other than to any Credit Party or any Subsidiary thereof (as to which the
provisions of this paragraph shall apply) or (z) (1) any amounts applied by the
Swingline Lender to outstanding Swingline Loans and (2) any amounts received by
the Issuing Lender and/or Swingline Lender to secure the obligations of a
Defaulting Lender to fund risk participations hereunder.

 

136



--------------------------------------------------------------------------------

(c)     Each Credit Party consents to the foregoing and agrees, to the extent it
may effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Credit Party rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of each Credit
Party in the amount of such participation.

Section 9.8     Table of Contents and Section Headings.

The table of contents and the Section and subsection headings herein are
intended for convenience only and shall be ignored in construing this Agreement.

Section 9.9     Counterparts; Effectiveness; Electronic Execution.

(a)     Counterparts; Effectiveness. This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Except as provided in Section 4.1, this
Agreement shall become effective when it shall have been executed by the
BorrowerBorrowers, the Guarantors, the Lenders and the Administrative Agent and
the Administrative Agent shall have received copies hereof and thereof
(telefaxed or otherwise), and thereafter this Agreement shall be binding upon
and inure to the benefit of the BorrowerBorrowers, the Guarantors, the
Administrative Agent and each Lender and their respective successors and
permitted assigns. Delivery of an executed counterpart of a signature page of
this Agreement by telecopy or email shall be effective as delivery of a manually
executed counterpart of this Agreement.

(b)     Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

Section 9.10     Severability.

Any provision of this Agreement which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

Section 9.11     Integration.

This Agreement and the other Credit Documents represent the agreement of the
BorrowerBorrowers, the other Credit Parties, the Administrative Agent and the
Lenders with respect to the subject matter hereof, and there are no promises,
undertakings, representations or warranties by the Administrative Agent, the
BorrowerBorrowers, the other Credit Parties, or any Lender relative to the
subject matter hereof not expressly set forth or referred to herein or therein.

 

137



--------------------------------------------------------------------------------

Section 9.12     Governing Law.

This Agreement and the other Credit Documents any claims, controversy or dispute
arising out of or relating to this Agreement or any other Credit Document
(except, as to any other Credit Document, as expressly set forth therein) shall
be governed by, and construed in accordance with, the laws of the State of New
York.

Section 9.13     Consent to Jurisdiction; Service of Process and Venue.

(a)     Consent to Jurisdiction. TheEach Borrower and each other Credit Party
irrevocably and unconditionally submits, for itself and its property, to the
exclusive jurisdiction of the courts of the State of New York and any appellate
court from any thereof, in any action or proceeding arising out of or relating
to this Agreement or any other Credit Document, or for recognition or
enforcement of any judgment, and each of the parties hereto irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York sitting State court or,
to the fullest extent permitted by applicable law, in such Federal court. Each
of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Agreement or in any other Credit Document shall affect any right that the
Administrative Agent, any Lender, the Swingline Lender or the Issuing Lender may
otherwise have to bring any action or proceeding relating to this Agreement or
any other Credit Document against theany Borrower or any other Credit Party or
its properties in the courts of any jurisdiction.

(b)     Service of Process. Each party hereto irrevocably consents to service of
process in the manner provided for notices in Section 9.2. Nothing in this
Agreement will affect the right of any party hereto to serve process in any
other manner permitted by applicable law.

(c)     Venue. TheEach Borrower and each other Credit Party irrevocably and
unconditionally waives, to the fullest extent permitted by applicable law, any
objection that it may now or hereafter have to the laying of venue of any action
or proceeding arising out of or relating to this Agreement or any other Credit
Document in any court referred to in paragraph (b) of this Section. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
applicable law, the defense of an inconvenient forum to the maintenance of such
action or proceeding in any such court.

Section 9.14     Confidentiality.

Each of the Administrative Agent, the Lenders, the Swingline Lender and the
Issuing Lender agrees to maintain the confidentiality of the Information (as
defined below), except that Information may be disclosed (a) to its Affiliates
and to its and its Affiliates’ respective partners, directors, officers,
employees, agents, advisors and other representatives (it being understood that

 

138



--------------------------------------------------------------------------------

the Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority
purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process in which case, the Administrative Agent, shall, to the
extent permitted by law, inform the Credit Parties promptly in advance thereof
so that the Credit Parties may seek a protective order or other appropriate
remedy, (d) to any other party hereto, (e) in connection with the exercise of
any remedies hereunder, under any other Credit Document or Bank Product or any
action or proceeding relating to this Agreement, any other Credit Document or
Bank Product or the enforcement of rights hereunder or thereunder, (f) subject
to an agreement containing provisions substantially the same as those of this
Section, to any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement,
(g) (i) any actual or prospective party (or its partners, directors, officers,
employees, managers, administrators, trustees, agents, advisors or other
representatives) to any swap or derivative or similar transaction under which
payments are to be made by reference to the BorrowerBorrowers and itstheir
respective obligations, this Agreement or payments hereunder, (ii) an investor
or prospective investor in securities issued by an Approved Fund that also
agrees that Information shall be used solely for the purpose of evaluating an
investment in such securities issued by the Approved Fund, (iii) a trustee,
collateral manager, servicer, backup servicer, noteholder or secured party in
connection with the administration, servicing and reporting on the assets
serving as collateral for securities issued by an Approved Fund, or (iv) a
nationally recognized rating agency that requires access to information
regarding the Credit Parties, the Loans and Credit Documents in connection with
ratings issued in respect of securities issued by an Approved Fund (in each
case, it being understood that the Persons to whom such disclosure is made will
be informed of the confidential nature of such information and instructed to
keep such information confidential), (h) with the consent of the
BorrowerBorrowers or (i) to the extent such Information (x) becomes publicly
available other than as a result of a breach of this Section or (y) becomes
available to the Administrative Agent, any Lender, the Swingline Lender, the
Issuing Lender or any of their respective Affiliates on a nonconfidential basis
from a source other than the BorrowerBorrowers. With respect to disclosure
pursuant to clauses (b) and (c) above, the Administrative Agent, the Lenders,
the Swingline Lender and any Issuing Lender each agrees that, if in the absence
of a protective order, any of them is legally compelled to disclose Information
(as defined below) or else stand liable for contempt or suffer other censure or
penalty, it may, without liability, disclose only that portion of the
Information which it believes, in its reasonable commercial discretion, to be
legally required to be disclosed; provided, however, that each of them will use
its commercially reasonable efforts to preserve the confidentiality of the
Information by cooperating with the Credit Parties to obtain assurances, to the
extent available, that confidential treatment will be accorded the Information.

For purposes of this Section, “Information” shall mean all information received
from any Credit Party or any of its Subsidiaries relating to any Credit Party or
any of its Subsidiaries or any of their respective businesses, other than any
such information that is available to the Administrative Agent, any Lender, the
Swingline Lender or the Issuing Lender on a nonconfidential basis prior to
disclosure by any Credit Party or any of its Subsidiaries; provided that, in the
case of information received from any Credit Party or any of its Subsidiaries
after the

 

139



--------------------------------------------------------------------------------

date hereof, such information is clearly identified at the time of delivery as
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.

Section 9.15     Acknowledgments.

TheEach Borrower and the other Credit Parties each hereby acknowledges that:

(a)     it has been advised by counsel in the negotiation, execution and
delivery of each Credit Document;

(b)     neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to theany Borrower or any other Credit Party arising
out of or in connection with this Agreement and the relationship between the
Administrative Agent and the Lenders, on one hand, and the BorrowerBorrowers and
the other Credit Parties, on the other hand, in connection herewith is solely
that of creditor and debtor; and

(c)     no joint venture exists among the Lenders and the Administrative Agent
or among the BorrowerBorrowers, the Administrative Agent or the other Credit
Parties and the Lenders.

Section 9.16     Waivers of Jury Trial; Waiver of Consequential Damages.

EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
CREDIT DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND
THE OTHER CREDIT DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

Section 9.17     Patriot Act Notice.

Each Lender and the Administrative Agent (for itself and not on behalf of any
other party) hereby notifies the BorrowerBorrowers that, pursuant to the
requirements of the Patriot Act, it is required to obtain, verify and record
information that identifies the BorrowerBorrowers and the other Credit Parties,
which information includes the name and address of the BorrowerBorrowers and the
other Credit Parties and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify the BorrowerBorrowers and the
other Credit Parties in accordance with the Patriot Act.

 

140



--------------------------------------------------------------------------------

Section 9.18     Resolution of Drafting Ambiguities.

Each Credit Party acknowledges and agrees that it was represented by counsel in
connection with the execution and delivery of this Agreement and the other
Credit Documents to which it is a party, that it and its counsel reviewed and
participated in the preparation and negotiation hereof and thereof and that any
rule of construction to the effect that ambiguities are to be resolved against
the drafting party shall not be employed in the interpretation hereof or
thereof.

Section 9.19     Subordination of Intercompany Debt.

Each Credit Party agrees that all intercompany Indebtedness among Credit Parties
(the “Intercompany Debt”) is subordinated in right of payment, to the prior
payment in full of all Credit Party Obligations. Notwithstanding any provision
of this Credit Agreement to the contrary, provided that no Event of Default has
occurred and is continuing, Credit Parties may make and receive payments with
respect to the Intercompany Debt to the extent otherwise permitted by this
Credit Agreement; provided that in the event of and during the continuation of
any Event of Default, no payment shall be made by or on behalf of any Credit
Party on account of any Intercompany Debt. In the event that any Credit Party
receives any payment of any Intercompany Debt at a time when such payment is
prohibited by this Section, such payment shall be held by such Credit Party, in
trust for the benefit of, and shall be paid forthwith over and delivered, upon
written request, to, the Administrative Agent.

Section 9.20     Continuing Agreement.

This Credit Agreement shall be a continuing agreement and shall remain in full
force and effect until all Credit Party Obligations (other than those
obligations that expressly survive the termination of this Credit Agreement)
have been paid in full and all Commitments and Letters of Credit have been
terminated. Upon termination, the Credit Parties shall have no further
obligations (other than those obligations that expressly survive the termination
of this Credit Agreement) under the Credit Documents and the Administrative
Agent shall, at the request and expense of the BorrowerBorrowers, deliver all
the Collateral in its possession to the BorrowerBorrowers and release all Liens
on the Collateral; provided that should any payment, in whole or in part, of the
Credit Party Obligations be rescinded or otherwise required to be restored or
returned by the Administrative Agent or any Lender, whether as a result of any
proceedings in bankruptcy or reorganization or otherwise, then the Credit
Documents shall automatically be reinstated and all Liens of the Administrative
Agent shall reattach to the Collateral and all amounts required to be restored
or returned and all costs and expenses incurred by the Administrative Agent or
any Lender in connection therewith shall be deemed included as part of the
Credit Party Obligations.

Section 9.21     Press Releases and Related Matters.

The Credit Parties and their Affiliates agree that they will not in the future
issue any press releases or other public disclosure using the name of
Administrative Agent or any Lender or their respective Affiliates or referring
to this Agreement or any of the Credit Documents without the

 

141



--------------------------------------------------------------------------------

prior written consent of such Person, unless (and only to the extent that) the
Credit Parties or such Affiliate is required to do so under law and then, in any
event, the Credit Parties or such Affiliate will consult with such Person before
issuing such press release or other public disclosure. Subject to the prior
consent of the Credit Parties, which consent shall not be unreasonably withheld,
the Administrative Agent or any Lender may publish customary advertising
material relating to the Transactions using the name, product photographs, logo
or trademark of the Credit Parties.

Section 9.22     Appointment of Borrowerthe Partnership.

Each of the Guarantors hereby appoints the Borrowerand Services may, in their
sole discretion, appoint the Partnership to act as its agent for all purposes
under this Agreement and, if so appointed, agrees that (a) the
BorrowerPartnership may execute such documents on behalf of such Guarantor and
Services as the BorrowerPartnership deems appropriate in its sole discretion and
each Guarantor and Services shall be obligated by all of the terms of any such
document executed on its behalf, (b) any notice or communication delivered by
the Administrative Agent or the Lender to the BorrowerPartnership shall be
deemed delivered to each Guarantor and Services and (c) the Administrative Agent
or the Lenders may accept, and be permitted to rely on, any document, instrument
or agreement executed by the BorrowerPartnership on behalf of each Guarantor and
Services.

Section 9.23     No Advisory or Fiduciary Responsibility.

In connection with all aspects of each Transaction, each of the Credit Parties
acknowledges and agrees, and acknowledges its Affiliates’ understanding, that:
(a) the credit facility provided for hereunder and any related arranging or
other services in connection therewith (including in connection with any
amendment, waiver or other modification hereof or of any other Credit Document)
are an arm’s-length commercial transaction between the Credit Parties and their
Affiliates, on the one hand, and Citizens (in its capacity as the Administrative
Agent), RBS Citizens Bank, KeyBank and Wells Fargo Securities, LLC (in their
capacities as the Lead Arrangers) and KeyBank, Wells Fargo Bank, National
Association (in their capacities as Syndication Agents) and any other Lender, on
the other hand, and the Credit Parties are capable of evaluating and
understanding and understands and accepts the terms, risks and conditions of the
Transactions and by the other Credit Documents (including any amendment, waiver
or other modification hereof or thereof); (b) in connection with the process
leading to such transaction, Citizens (in its capacity as the Administrative
Agent), RBS Citizens Bank, KeyBank and Wells Fargo Securities, LLC (in their
capacities as the Lead Arrangers), KeyBank and Wells Fargo Bank, National
Association (in their capacities as Syndication Agents) and the other Lenders
are not and have not been acting solely as a principal and is not the financial
advisor, agent or fiduciary, for any Credit Party or any of their Affiliates,
stockholders, creditors or employees or any other Person; (c) none of Citizens
(in its capacity as the Administrative Agent), RBS Citizens Bank, KeyBank and
Wells Fargo Securities, LLC (in their capacities as the Lead Arrangers), KeyBank
and Wells Fargo Bank, National Association (in their capacities as Syndication
Agents) or any other Lender has assumed or will assume an advisory, agency or
fiduciary responsibility in favor of any Credit Party with respect to any of the
Transactions or the process leading thereto, including with respect to any
amendment, waiver or other modification hereof or of any other Credit Document
(irrespective of whether Citizens (in its capacity as the Administrative Agent),
RBS Citizens Bank, KeyBank and Wells Fargo Securities, LLC (in their capacities
as the Lead

 

142



--------------------------------------------------------------------------------

Arrangers), KeyBank and Wells Fargo Bank, National Association (in their
capacities as Syndication Agents) or any other Lender have advised or are
currently advising any Credit Party or any of its Affiliates on other matters)
and none of Citizens (in its capacity as the Administrative Agent), RBS Citizens
Bank, KeyBank and Wells Fargo Securities, LLC (in their capacities as the Lead
Arrangers), KeyBank and Wells Fargo Bank, National Association (in their
capacities as Syndication Agents) or the other Lenders, have any obligation to
any Credit Party or any of their Affiliates with respect to the Transactions
except those obligations set forth herein and in the other Credit Documents;
(d) each of Citizens, RBS Citizens Bank, KeyBank, Wells Fargo Bank, National
Association, Wells Fargo Securities, LLC and the other Lenders and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Credit Parties and their
Affiliates, and none of Citizens, RBS Citizens Bank, KeyBank, Wells Fargo Bank,
National Association, Wells Fargo Securities, LLC and the other Lenders have any
obligation to disclose any of such interests by virtue of any advisory, agency
or fiduciary relationship; and (e) none of Citizens, RBS Citizens Bank, KeyBank,
Wells Fargo Bank, National Association, Wells Fargo Securities, LLC and the
other Lenders have provided and will not provide any legal, accounting,
regulatory or tax advice with respect to any of the Transactions (including any
amendment, waiver or other modification hereof or of any other Credit Document)
and the Credit Parties have consulted their own legal, accounting, regulatory
and tax advisors to the extent it has deemed appropriate. Each of the Credit
Parties hereby waives and releases, to the fullest extent permitted by law, any
claims that it may have against each of Citizens, RBS Citizens Bank, KeyBank,
Wells Fargo Bank, National Association, Wells Fargo Securities, LLC and the
other Lenders with respect to any breach or alleged breach of agency or
fiduciary duty.

Section 9.24     Responsible Officers and Authorized Officers.

The Administrative Agent and each of the Lenders are authorized to rely upon the
continuing authority of the Responsible Officers and the Authorized Officers
with respect to all matters pertaining to the Credit Documents including, but
not limited to, the selection of interest rates, the submission of requests for
Extensions of Credit and certificates with regard thereto. Such authorization
may be changed only upon written notice to Administrative Agent accompanied by
(a) an updated Schedule 3.29 and (b) evidence, reasonably satisfactory to
Administrative Agent, of the authority of the Person giving such notice and such
notice shall be effective not sooner than five (5) Business Days following
receipt thereof by Administrative Agent (or such earlier time as agreed to by
the Administrative Agent).

Section 9.25     Amendment and Restatement; No Novation.

This Agreement constitutes an amendment and restatement of the Previous Credit
Agreement effective from and after the Closing Date. The execution and delivery
of this Agreement shall not constitute a novation of any indebtedness or other
obligations owing to the lenders or the administrative agent under the Previous
Credit Agreement based on facts or events occurring or existing prior to the
execution and delivery of this Agreement. On the Closing Date, the Previous
Credit Agreement as amended and restated hereby shall be deemed to be a
continuing agreement among the parties, and all documents, instruments and
agreements delivered pursuant to or in connection with the Previous Credit
Agreement not amended and restated in connection with the entry of the parties
into this Agreement shall remain in full force and effect, each in accordance
with its terms, as of the date of delivery or such other date as contemplated by
such

 

143



--------------------------------------------------------------------------------

document, instrument or agreement to the same extent as if the modifications to
the Previous Credit Agreement contained herein were set forth in an amendment to
the Previous Credit Agreement in a customary form, unless such document,
instrument or agreement has otherwise been terminated or has expired in
accordance with or pursuant to the terms of this Agreement, the Previous Credit
Agreement or such document, instrument or agreement or as otherwise agreed by
the required parties hereto or thereto. All loans and other obligations of the
BorrowerBorrowers outstanding as of such date under the Previous Credit
Agreement shall be deemed to be loans and obligations outstanding under the
corresponding facilities described herein, without any further action by any
Person, except that the Administrative Agent shall make such transfers of funds
as are necessary in order that the outstanding balance of such loans, together
with any Extensions of Credit made on the or Closing Date, reflect the
Commitments of the Lenders hereunder.

Section 9.26     Notice to Secured Parties.

This Section 9.26 shall constitute notice by the Borrowers to the Administrative
Agent, the Lenders and the other Secured Parties that no Secured Party shall
have any recourse to the stock or assets owned by CST Brands or any of its
Subsidiaries (other than the Credit Parties party hereto as of the Second
Amendment Effective Date or as may become party to this Agreement after the
Second Amendment Effective Date as required pursuant to Section 5.10 hereto).

ARTICLE X

GUARANTY

Section 10.1     The Guaranty.

In order to induce the Lenders to enter into this Agreement and any Bank Product
Provider to enter into any Bank Product and to extend credit hereunder and
thereunder and in recognition of the direct benefits to be received by the
Guarantors from the Extensions of Credit hereunder and any Bank Product, each of
the Guarantors hereby agrees with the Administrative Agent, the Lenders and the
Bank Product Provider as follows: each Guarantor hereby unconditionally and
irrevocably jointly and severally guarantees as primary obligor and not merely
as surety the full and prompt payment when due, whether upon maturity, by
acceleration or otherwise, of any and all Credit Party Obligations. If any or
all of the indebtedness becomes due and payable hereunder or under any Bank
Product, each Guarantor unconditionally promises to pay such indebtedness to the
Administrative Agent, the Lenders, the Bank Product Providers, or their
respective order, on demand, together with any and all reasonable expenses which
may be incurred by the Administrative Agent or the Lenders in collecting any of
the Credit Party Obligations. The Guaranty set forth in this Article X is a
guaranty of timely payment and not of collection. The word “indebtedness” is
used in this Article X in its most comprehensive sense and includes any and all
advances, debts, obligations and liabilities of the BorrowerBorrowers, including
specifically all Credit Party Obligations, arising in connection with this
Agreement, the other Credit Documents or any Bank Product, in each case,
heretofore, now, or hereafter made, incurred or created, whether voluntarily or
involuntarily, absolute or contingent, liquidated or unliquidated, determined or
undetermined, whether or not such indebtedness is from time to time reduced, or

 

144



--------------------------------------------------------------------------------

extinguished and thereafter increased or incurred, whether the BorrowerBorrowers
may be liable individually or jointly with others, whether or not recovery upon
such indebtedness may be or hereafter become barred by any statute of
limitations, and whether or not such indebtedness may be or hereafter become
otherwise unenforceable.

Notwithstanding any provision to the contrary contained herein or in any other
of the Credit Documents, to the extent the obligations of a Guarantor shall be
adjudicated to be invalid or unenforceable for any reason (including, without
limitation, because of any applicable state or federal law relating to
fraudulent conveyances or transfers) then the obligations of each such Guarantor
hereunder shall be limited to the maximum amount that is permissible under
applicable law (whether federal or state and including, without limitation, the
Bankruptcy Code).

Section 10.2     Bankruptcy.

Additionally, each of the Guarantors unconditionally and irrevocably guarantees
jointly and severally the payment of any and all Credit Party Obligations of the
BorrowerBorrowers to the Lenders and any Bank Product Provider whether or not
due or payable by the BorrowerBorrowers upon the occurrence of any Bankruptcy
Event and unconditionally promises to pay such Credit Party Obligations to the
Administrative Agent for the account of the Lenders and to any such Bank Product
Provider, or order, on demand, in lawful money of the United States. Each of the
Guarantors further agrees that to the extent that the BorrowerBorrowers or a
Guarantor shall make a payment or a transfer of an interest in any property to
the Administrative Agent, any Lender or any Bank Product Provider, which payment
or transfer or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, or otherwise is avoided, and/or required to be
repaid to the BorrowerBorrowers or a Guarantor, the estate of the
BorrowerBorrowers or a Guarantor, a trustee, receiver or any other party under
any bankruptcy law, state or federal law, common law or equitable cause, then to
the extent of such avoidance or repayment, the obligation or part thereof
intended to be satisfied shall be revived and continued in full force and effect
as if said payment had not been made.

Section 10.3     Nature of Liability.

The liability of each Guarantor hereunder is exclusive and independent of any
security for or other guaranty of the Credit Party Obligations of the
BorrowerBorrowers whether executed by any such Guarantor, any other guarantor or
by any other party, and no Guarantor’s liability hereunder shall be affected or
impaired by (a) any direction as to application of payment by the
BorrowerBorrowers or by any other party, or (b) any other continuing or other
guaranty, undertaking or maximum liability of a guarantor or of any other party
as to the Credit Party Obligations of the BorrowerBorrowers, or (c) any payment
on or in reduction of any such other guaranty or undertaking, or (d) any
dissolution, termination or increase, decrease or change in personnel by the
BorrowerBorrowers, or (e) any payment made to the Administrative Agent, the
Lenders or any Bank Product Provider on the Credit Party Obligations which the
Administrative Agent, such Lenders or such Bank Product Provider the
BorrowerBorrowers pursuant to court order in any bankruptcy, reorganization,
arrangement, moratorium or other debtor relief proceeding, and each of the
Guarantors waives any right to the deferral or modification of its obligations
hereunder by reason of any such proceeding.

 

145



--------------------------------------------------------------------------------

Section 10.4     Independent Obligation.

The obligations of each Guarantor hereunder are independent of the obligations
of any other Guarantor or the BorrowerBorrowers, and a separate action or
actions may be brought and prosecuted against each Guarantor whether or not
action is brought against any other Guarantor or the Borrower and whether or not
any other GuarantorGuarantors or the Borrower isBorrowers are joined in any such
action or actions.

Section 10.5     Authorization.

Each of the Guarantors authorizes the Administrative Agent, each Lender and each
Bank Product Provider without notice or demand (except as shall be required by
applicable statute and cannot be waived), and without affecting or impairing its
liability hereunder, from time to time to (a) renew, compromise, extend,
increase, accelerate or otherwise change the time for payment of, or otherwise
change the terms of the Credit Party Obligations or any part thereof in
accordance with this Agreement and any Bank Product, as applicable, including
any increase or decrease of the rate of interest thereon, (b) take and hold
security from any Guarantor or any other party for the payment of this Guaranty
or the Credit Party Obligations and exchange, enforce waive and release any such
security, (c) apply such security and direct the order or manner of sale thereof
as the Administrative Agent and the Lenders in their discretion may determine,
(d) release or substitute any one or more endorsers, Guarantors, the
BorrowerBorrowers or other obligors and (e) to the extent otherwise permitted
herein, release or substitute any Collateral.

Section 10.6     Reliance.

It is not necessary for the Administrative Agent, the Lenders or any Bank
Product Provider to inquire into the capacity or powers of the BorrowerBorrowers
or the officers, directors, members, partners or agents acting or purporting to
act on its behalf, and any Credit Party Obligations made or created in reliance
upon the professed exercise of such powers shall be guaranteed hereunder.

Section 10.7     Waiver.

(a)     Each of the Guarantors waives any right (except as shall be required by
applicable statute and cannot be waived) to require the Administrative Agent,
any Lender or any Bank Product Provider to (i) proceed against the
BorrowerBorrowers, any other guarantor or any other party, (ii) proceed against
or exhaust any security held from the BorrowerBorrowers, any other guarantor or
any other party, or (iii) pursue any other remedy in the Administrative Agent’s,
any Lender’s or any Bank Product Provider’s whatsoever. Each of the Guarantors
waives any defense based on or arising out of any defense of the
BorrowerBorrowers, any other guarantor or any other party other than payment in
full of the Credit Party Obligations (other than contingent indemnification
obligations for which no claim has been made or cannot be reasonably identified
by an Indemnitee based on the then-known facts and circumstances), including,
without limitation, any defense based on or arising out of the disability of the
BorrowerBorrowers, any other guarantor or any other party, or the
unenforceability of the Credit Party Obligations or any part thereof from any
cause, or the cessation from any cause of the

 

146



--------------------------------------------------------------------------------

liability of the BorrowerBorrowers other than payment in full of the Credit
Party Obligations. The Administrative Agent may, at its election, foreclose on
any security held by the Administrative Agent or a Lender by one or more
judicial or nonjudicial sales, whether or not every aspect of any such sale is
commercially reasonable (to the extent such sale is permitted by applicable
law), or exercise any other right or remedy the Administrative Agent or any
Lender may have against the BorrowerBorrowers or any other party, or any
security, without affecting or impairing in any way the liability of any
Guarantor hereunder except to the extent the Credit Party Obligations have been
paid in full and the Commitments have been terminated. Each of the Guarantors
waives any defense arising out of any such election by the Administrative Agent
or any of the Lenders, even though such election operates to impair or
extinguish any right of reimbursement or subrogation or other right or remedy of
the Guarantors against the BorrowerBorrowers or any other party or any security.

(b)     Each of the Guarantors waives all presentments, demands for performance,
protests and notices, including, without limitation, notices of nonperformance,
notice of protest, notices of dishonor, notices of acceptance of this Guaranty,
and notices of the existence, creation or incurring of new or additional Credit
Party Obligations. Each Guarantor assumes all responsibility for being and
keeping itself informed of the BorrowerBorrowers’s financial condition and
assets, and of all other circumstances bearing upon the risk of nonpayment of
the Credit Party Obligations and the nature, scope and extent of the risks which
such Guarantor assumes and incurs hereunder, and agrees that neither the
Administrative Agent nor any Lender shall have any duty to advise such Guarantor
of information known to it regarding such circumstances or risks.

(c)     Each of the Guarantors hereby agrees it will not exercise any rights of
subrogation which it may at any time otherwise have as a result of this Guaranty
(whether contractual, under Section 509 of the U.S. Bankruptcy Code, or
otherwise) to the claims of the Lenders or any Bank Product Provider against the
BorrowerBorrowers or any other guarantor of the Credit Party Obligations of the
BorrowerBorrowers owing to the Lenders or such Bank Product Provider
(collectively, the “Other Parties”) and all contractual, statutory or common law
rights of reimbursement, contribution or indemnity from any Other Party which it
may at any time otherwise have as a result of this Guaranty until such time as
the Credit Party Obligations shall have been paid in full and the Commitments
have been terminated. Each of the Guarantors hereby further agrees not to
exercise any right to enforce any other remedy which the Administrative Agent,
the Lenders or any Bank Product Provider now have or may hereafter have against
any Other Party, any endorser or any other guarantor of all or any part of the
Credit Party Obligations of the BorrowerBorrowers and any benefit of, and any
right to participate in, any security or collateral given to or for the benefit
of the Lenders and/or the Bank Product Providers to secure payment of the Credit
Party Obligations of the BorrowerBorrowers until such time as the Credit Party
Obligations (other than contingent indemnification obligations for which no
claim has been made or cannot be reasonably identified by an Indemnitee based on
the then-known facts and circumstances) shall have been paid in full and the
Commitments have been terminated.

 

147



--------------------------------------------------------------------------------

Section 10.8     Limitation on Enforcement.

The Lenders and the Bank Product Providers agree that this Guaranty may be
enforced only by the action of the Administrative Agent acting upon the
instructions of the Required Lenders or such Bank Product Provider (only with
respect to obligations under the applicable Bank Product) and that no Lender or
Bank Product Provider shall have any right individually to seek to enforce or to
enforce this Guaranty, it being understood and agreed that such rights and
remedies may be exercised by the Administrative Agent for the benefit of the
Lenders under the terms of this Agreement and for the benefit of any Bank
Product Provider under any Bank Product.

Section 10.9     Confirmation of Payment.

The Administrative Agent and the Lenders will, upon request after payment of the
Credit Party Obligations which are the subject of this Guaranty and termination
of the Commitments relating thereto, confirm to the BorrowerBorrowers, the
Guarantors or any other Person that such indebtedness and obligations have been
paid and the Commitments relating thereto terminated, subject to the provisions
of Section 10.2.

Section 10.10     Eligible Contract Participant.

Notwithstanding anything to the contrary in any Credit Document, no Guarantor
shall be deemed under this Article 10 to be a guarantor of any Swap Obligations
if such Guarantor was not an “eligible contract participant” as defined in §
1a(18) of the Commodity Exchange Act, at the time the guarantee under this
Article 10 becomes effective with respect to such Swap Obligation and to the
extent that the providing of such guarantee by such Guarantor would violate the
Commodity Exchange Act; provided however that in determining whether any
Guarantor is an “eligible contract participant” under the Commodity Exchange
Act, the guarantee of the Credit Party Obligations of such Guarantor under this
Article 10 by a Guarantor that is also a Qualified ECP Guarantor shall be taken
into account.

Section 10.11     Keepwell.

Without limiting anything in this Article 10, each Qualified ECP Guarantor
hereby jointly and severally absolutely, unconditionally and irrevocably
undertakes to provide such funds or other support as may be needed from time to
time to each Guarantor that is not an “eligible contract participant” under the
Commodity Exchange Act at the time the guarantee under this Article 10 becomes
effective with respect to any Swap Obligation, to honor all of the Obligations
of such Guarantor under this Article 10 in respect of such Swap Obligations
(provided, however, that each Qualified ECP Guarantor shall only be liable under
this Section 10.11 for the maximum amount of such liability that can be hereby
incurred without rendering its undertaking under this Section 10.11, or
otherwise under this Article 10, voidable under applicable Law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount).
The undertaking of each Qualified ECP Guarantor under this Section 10.11 shall
remain in full force and effect until termination of the Commitments and payment
in full of all Loans and other Credit Party Obligations. Each Qualified ECP
Guarantor intends that this Section 10.11 constitute, and this Section 10.11
shall be deemed to constitute, a “keepwell, support, or other agreement” for the
benefit of each Guarantor that would otherwise not constitute an “eligible
contract participant” under the Commodity Exchange Act.

[Signature Pages Follow]

 

148



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by its proper and duly authorized officers as of the day
and year first above written.

 

BORROWERBORROWERS:    

LEHIGH GAS PARTNERS LP,

a Delaware limited partnership

   

By: Lehigh Gas GP LLC, its general partner

    By:                                     
                                                      Name:     Title:    

LEHIGH GAS WHOLESALE SERVICES, INC.,

a Delaware corporation

    By:                                                                  
                         Name:     Title:

GUARANTORS:

   

LGP OPERATIONS LLC,

a Delaware limited liability company

    By:                                     
                                                     
Name:                                     
                                                
Title:                                     
                                                   LEHIGH GAS WHOLESALE LLC,    
a Delaware limited liability company    
By:                                     
                                                     
Name:                                     
                                                
Title:                                     
                                                   LEHIGH GAS WHOLESALE    
SERVICES, INC., a Delaware corporation     By:                                
                                                          
Name:                                                                          
            Title:                                
                                                   



--------------------------------------------------------------------------------

LGP REALTY HOLDINGS LP,

a Delaware limited partnership

By: LGP Realty Holding GP LLC, its general partner
By:                                                                             
             Name:                              
                                                      
Title:                                                                        
               EXPRESS LANE, INC., a Florida corporation
By:                                                                             
             Name:                                   
                                                 
Title:                                                                        
               LGP REALTY HOLDING GP LLC, a Delaware limited liability company
By:                                                                             
             Name:                                   
                                                 
Title:                                                                        
              



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:     CITIZENS BANK OF PENNSYLVANIA, as a     Lender and as
Administrative Agent on behalf of the     Lenders    
By:                                                                             
               Name:     Title:



--------------------------------------------------------------------------------

ANNEX B

Amended Schedules and Exhibits to Credit Agreement

See Attached.



--------------------------------------------------------------------------------

Schedule 1.1(d)

Commitments

 

Lender    Revolving Commitment    Revolving Commitment
Percentage Citizens Bank of Pennsylvania    $64,000,000    11.63636363636360%
KeyBank National Association    $59,000,000    10.72727272727270% Wells Fargo
Bank, National Association    $54,000,000    9.81818181818182% Bank of America,
N.A.    $35,000,000    6.36363636363636%

Manufacturers and Traders

Trust Company

   $35,000,000    6.36363636363636% Royal Bank of Canada    $35,000,000   
6.36363636363636% Santander Bank, N.A.    $35,000,000    6.36363636363636%
Raymond James Bank, N.A.    $30,000,000    5.45454545454545% Barclays Bank PLC
   $30,000,000    5.45454545454545% Capital One, National Association   
$30,000,000    5.45454545454545% Cadence Bank, N.A.    $30,000,000   
5.45454545454545% People’s United Bank    $25,000,000    4.54545454545455% First
Niagara Bank N.A.    $25,000,000    4.54545454545455% J.P. Morgan Chase Bank, NA
   $22,500,000    4.09090909090909%

The Bank of Tokyo-

Mitsubishi UFJ, Ltd.

   $22,500,000    4.09090909090909% First Tennessee Bank National Association   
$18,000,000    3.27272727272727% Total:    $550,000,000    100%